Case 18-00284-5-SWH         Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16              Page 1 of
                                            167


                         UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                               WILMINGTON DIVISION
 IN RE:

 WAYNE BAILEY, INC.
                                                      CASE NO. 18-00284-5-SWH
                                                      CHAPTER 11
                                   DEBTOR.


 JOHN C. BIRCHER, III, PLAN
 TRUSTEE FOR WAYNE BAILEY, INC.
 and WAYNE BAILEY, INC.,

                                    Plaintiffs,

                      vs.                             ADV. PRO. NO. 19-________-5-SWH

 1ST CLASS TRANSPORTATION, LLC,

                                   Defendant.


                                           COMPLAINT


        NOW COME Plaintiffs JOHN C. BIRCHER, III, PLAN TRUSTEE FOR WAYNE

 BAILEY, INC. (the “Plan Trustee”), and WAYNE BAILEY, INC. (the “Debtor”) (the Plan

 Trustee and the Debtor are collectively referred to herein as, “Plaintiffs”), by and their through

 undersigned counsel, and complaining of Defendant 1ST CLASS TRANSPORATION, LLC

 (“Defendant”), hereby allege, assert, and state as follows:

                        INTRODUCTION AND NATURE OF ACTION

        1.      This is an action, commenced by Plaintiffs, against Defendant, seeking avoidance,

 recovery, and preservation for the benefit of the bankruptcy estate, payments and transfers

 totaling $7,750.00, that were made and/or remitted to Defendant within the ninety-day period
Case 18-00284-5-SWH           Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16               Page 2 of
                                              167


 preceding the filing of the above-captioned chapter 11 bankruptcy proceeding, as preferential

 transfers pursuant to §§547(b) and 550 of the Bankruptcy Code.

                          JURISDICTION, AUTHORITY, AND VENUE

        2.        The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 151, 157, and

 1334, and it is a “core proceeding” because it seeks determination, avoidance and recovery of a

 preference, id. § 157(b)(2)(F), arises in and concerns matters affecting the administration of

 estate in the above-captioned case, see id. §157(b)(2)(A), and affects rights duly established, and

 relates to the adjustment of the debtor-creditor relationship, under the Bankruptcy Code. Id.

 §157(b)(2)(O).

        3.        The Court has jurisdiction to enter a final and dispositive Order in this matter;

 however, and to the extent the Court finds any claim for relief asserted herein to be a non-core

 proceeding, Plaintiffs consent to entry of a final Order in this matter in accordance with 28

 U.S.C. § 157(c)(2).

        4.        This Court possesses the requisite authority to hear this matter and grant the relief

 requested by Plaintiffs herein, pursuant to the General Order of Reference entered by the United

 States District Court for the Eastern District of North Carolina on August 3, 1984.

        5.        Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391, 1408 and 1409, as

 all of the actions complained of and giving rise to the claims alleged herein arose in this judicial

 district, within which Plaintiffs and Defendant reside and regularly conducts their respective

 business operations and affairs.

        6.        All of the prepetition transfers at issue were completed and undertaken within, or

 utilized the services of, individuals, entities, and persons located within the State of North

 Carolina.



                                                    2
Case 18-00284-5-SWH         Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                 Page 3 of
                                            167


                            IDENTIFICATION OF THE PARTIES

        7.      The Debtor, a corporation formed and existing under the laws of the State of

 North Carolina, with a principal place of business in Chadbourn, Columbus County, North

 Carolina, is a fourth-generation family business engaged in the growth, packing, marketing,

 shipping, and sale of sweet potatoes, of which it sells more than 100 million pounds annually.

        8.      The Plan Trustee, an individual citizen and resident of Craven County, North

 Carolina, is an attorney with WHITE & ALLEN, P.A., who was appointed and entrusted with the

 performance of the following duties pursuant to the terms of the Order Confirming First

 Amended Plan of Reorganization [D.E. 655]:

        From and after the Effective Date, the Plan Trustee shall serve under this Plan and
        shall discharge all of the rights, powers, and duties set forth in this Plan. The Plan
        Trustee, acting on behalf of the Debtor, shall have the following rights, powers
        and duties: (i) to employ and compensate the professionals as the Plan Trustee
        may select to carry out its duties under this Plan; (ii) to review, investigate and (if
        appropriate) object to or seek equitable subordination of Claims against the Estate
        except for those rights to equitable subordination released by this Plan; (iii) to
        investigate, prosecute and/or settle (as provided in this Plan) all Causes of
        Action; (iv) to voluntarily engage in arbitration or mediation with respect to any
        Cause of Action; (v) to calculate and make all distributions to be made pursuant to
        this Plan that are to be made by the Plan Trustee; (vi) to seek estimation of
        contingent or unliquidated Claims under Section 502(c) of the Bankruptcy Code;
        (vii) to review, investigate and (if appropriate) object to the claim(s) of any
        creditor; and (viii) to take all other actions in furtherance of the implementation of
        this Plan. The Plan Trustee shall not be disqualified from hiring any professional
        because such professional previously represented the Debtor or any creditor of the
        Debtor, if in the business judgment of the Plan Trustee, such prior representation
        will not cause an actual conflict of interest in the representation to be undertaken.1

 (Emphasis added).

        9.      The term “Causes of Action,” to which the Plan Trustee was given authority to

 investigate, prosecute and/or settle includes, inter alia, “[c]laims pursuant to 11 U.S.C. §§ 362,



 1
   All capitalized terms, including “Causes of Action,” are given the definitions ascribed in the
 First Amended Plan of Reorganization [D.E. 459], as confirmed by the Confirmation Order.
                                                  3
Case 18-00284-5-SWH         Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16              Page 4 of
                                            167


 510, 542, 543, 544 through 550, or 553 . . . .” Order Confirming First Amended Plan of

 Reorganization [D.E. 655] at 6.

        10.     Defendant, upon information, is a limited liability company formed and existing

 under the laws of the State of South Carolina, which maintains a principal place of business

 located at 2717 Alligator Road, Effingham, South Carolina 29541, and is an entity doing

 business in, and subject to service of process pursuant to Rule 7004(b)(3) of the Federal Rules of

 Bankruptcy Procedure throughout, the United States of America.

        11.     Defendant is a licensed and bonded trucking company, providing transportation,

 freight, and hauling services to a variety of customers throughout the United States of America,

 across numerous industries, including the agricultural and produce industries.

        12.     The registered agent for Defendant, accepting service of process at 2717 Alligator

 Road, Effingham, South Carolina 29541 is Avery Jones.

                                   FACTUAL ALLEGATIONS

        13.     The Debtor filed a voluntary petition seeking relief under chapter 11 of the

 Bankruptcy Code on January 21, 2018 (the “Petition Date”), BK Case No. 18-00284-5-SWH (the

 “Bankruptcy Case”).

        14.     On October 2, 2018, in the Bankruptcy Case, the Court entered an Order

 Confirming First Amended Plan of Reorganization [D.E. 655] (the “Confirmation Order”),

 which confirmed the First Amended Plan of Reorganization [D.E. 459] proposed by the Debtor,

 as amended and modified (the “Plan”) (the Plan and the Confirmation Order are collectively

 referred to herein as, the “Confirmed Plan”).

        15.     Prior to the Petition Date, Defendant provided the Debtor with transportation

 services, for which payment was sought and subsequently remitted by the Debtor, after the



                                                 4
Case 18-00284-5-SWH            Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16              Page 5 of
                                               167


 services had been performed, and the debt and obligation purportedly owed to Defendant, by the

 Debtor, had accrued.

          16.      Prepetition, and within ninety (90) days prior to the Petition Date (the “Preference

 Period”), the Debtor remitted payments to, or for the benefit of, Defendant (collectively, the

 “Transfers”), each of which are summarized as follows:

     Invoice No.    Invoice Date     Check Date     Check No.      Transfer Date        Amount
       36317         10/31/2017       11/9/2017      100242         11/13/2017         $2,250.00
       36389          11/8/2017      11/16/2017      100295         11/20/2017         $1,400.00
       36650          12/4/2017       12/7/2017      100506         12/11/2017         $2,000.002
       36836         12/27/2017        1/4/2018      100797         01/08/2018         $2,100.00

                                                                        TOTALS         $7,750.00

          17.      The total amount of the Transfers made by the Debtor, to Defendant, and during

 the Preference Period, is $7,750.00.

          18.      Each of the Transfers represents a payment, made by the Debtor, to Defendant, by

 check drawn upon the operating account of the Debtor that was maintained at SunTrust Bank,

 Account No. **********4830 (the “SunTrust Operating Account”), which were applied towards

 the outstanding balance owed by the Debtor for transportation and hauling services previously

 provided by Defendant to the Debtor. Copies of the checks, drawn upon the SunTrust Operating

 Account, and negotiated by Defendant, are attached hereto as EXHIBIT A and incorporated

 herein by reference.

          19.      On the dates of each of the Transfers were made, and received by Defendant, it

 held an unsecured claim against the Debtor, arising from goods and services that were previously

 provided, furnished, and performed by Defendant, to the Debtor.

 2
  Check No. 100506 was made payable, and remitted , to Defendant, in the amount of $1,856.00,
 on account of a credit given and extended by the Debtor, in the amount of $144.00, for certain
 pallets. The amount of Invoice No. 36650 was $2,000.00, which is the value of property that
 was transferred by the Debtor, to Defendant, on December 11, 2017.
                                                    5
Case 18-00284-5-SWH           Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16              Page 6 of
                                              167


         20.     Each of the Transfers were in payment to Defendant of previously-incurred

 unsecured indebtedness that was due and owing by the Debtor.

         21.     Defendant, on account of its receipt of the Transfers, outlined above, was not

 scheduled as a creditor in the Bankruptcy Case because, as of the Petition Date, it had received

 preference, in payment, as opposed to the remainder of Debtor’s creditors.

         22.     Official Form 206Sum, entitled “Summary of Assets and Liabilities for Non-

 Individuals,” which was filed along with the Schedules and Statement of Financial Affairs [D.E.

 56], reveals that that Debtor owned total assets of $18,623,408.02, and total liabilities of

 approximately $27,153,125.47, as of the Petition Date. Copies of the Voluntary Petition [BK

 D.E. 1], Schedules, and Statement of Financial Affairs [BK D.E. 56] and Amended Statement of

 Financial Affairs [BK D.E. 67], filed by the Debtor in the Bankruptcy Case, is attached hereto as

 EXHIBIT B and incorporated herein by reference.

         23.     The Debtor’s liabilities ($27,153,125.47), exceeded the value of its assets and

 property ($18,623,408.02), by at least $8,529,717.45, as of the Petition Date.

         24.     The Debtor’s liabilities exceeded the value of its assets and property, on the dates

 that each of the Transfers occurred.

         25.     Debtor was presumed to be insolvent on the dates that each of the Transfers

 occurred, pursuant to 11 U.S.C. § 547(f).

                                   FIRST CLAIM FOR RELIEF
                                 Avoidance of Preferential Transfers
                                        [11 U.S.C. § 547(b)]

         26.     Plaintiffs reallege and incorporate herein by reference all the allegations contained

 in the Complaint as if fully set forth in their entirety.




                                                     6
Case 18-00284-5-SWH         Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                Page 7 of
                                            167


        27.     The Transfers and were each a direct and voluntary or involuntary conveyance,

 disposal, or parting with monetary funds and monetary amounts belonging to the Debtor.

        28.     The Transfers that were made to, and received by, Defendant, each constitute a

 “transfer” within the meaning set forth in § 101(54) of the Bankruptcy Code.

        29.     Each of the Transfers was made to, or for the benefit of, Defendant.

        30.     At all times relevant hereunder, and including during the Preference Period,

 Defendant was a creditor of the Debtor.

        31.     Defendant, at all times relevant hereunder, was the initial transferee of the

 Transfers or the entity for whose benefit each of the Transfers of the Debtor’s interest in property

 were made.

        32.     At all times relevant hereunder, and when the Transfers were made, Defendant

 was a “creditor” of the Debtor, as that term is defined under §101(10) of the Bankruptcy Code,

 because Defendant held a claim against the Debtor that arose prior to the Petition Date.

        33.     Each of the Transfers were made by the Debtor, on account of an antecedent debt

 owed to Defendant, which arose prior to the Petition Date.

        34.     When each of the Transfers were made to Defendant, the Debtor was indebted to

 Defendant for amounts in excess of the respective values of each of the Transfers.

        35.     None of the Transfers made to Defendant, by the Debtor, were in the ordinary

 course of business or financial affairs of the Debtor and Defendant, as each of the Transfers were

 outside the net-30 payment terms imposed by Defendant.

        36.     Defendant, in exchange for each of the Transfers, did not provide the Debtor with

 “new value,” as defined by § 547(a)(2) of the Bankruptcy Code.




                                                  7
Case 18-00284-5-SWH         Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                 Page 8 of
                                            167


        37.     Each of the Transfers were made to, and received by, Defendant, while the Debtor

 was “insolvent,” as that term is defined under § 101(32) of the Bankruptcy Code.

        38.     The Debtor’s insolvency is demonstrated and evidenced by the Voluntary

 Petition, Schedules, and Statement of Financial Affairs [D.E. 1, 56, 57, 67] that were filed in the

 Bankruptcy Case on January 21, 2018, January 30, 2018, and February 1, 2018, which reveal

 that Debtor, as of the Petition Date, had total assets of $18,623,408.02, and total liabilities of

 $27,153,125.47.

        39.     At all times relevant hereunder, and during the Preference Period, and up to and

 including the Petition Date, as evidenced by the foregoing comparison, the Debtor’s liabilities

 exceeded the value of its assets and property on the dates that each of the Transfers occurred.

        40.     On each of the days the Transfers were made to Defendant, the Debtor was

 insolvent.

        41.     The Debtor was, likewise, presumed to be insolvent on each of the days that the

 Transfers occurred pursuant to 11 U.S.C. § 547(f).

        42.     Receipt of the Transfers, enabled Defendant to receive more than it would have

 otherwise received if—

                A. The Debtor sought relief under chapter 7 of the Bankruptcy Code;

                B. The Transfers of the Debtor’s interest in property had not been made; and

                C. Defendant received payment of its claims to the extent provided by the
                   Bankruptcy Code.

        43.     Based upon the foregoing, Plaintiffs are entitled to avoidance of the Transfers

 totaling $7,750.00, all of which were made to Defendant within the ninety-day period preceding

 the Petition Date, as preferential transfers pursuant to § 547(b) of the Bankruptcy Code.




                                                  8
Case 18-00284-5-SWH           Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16              Page 9 of
                                              167


                             SECOND CLAIM FOR RELIEF
         Recovery and Preservation of Avoided Transfers for the Benefit of the Estate
                                      [11 U.S.C. §550]

         44.     Plaintiffs reallege and incorporate herein by reference all the allegations contained

 in the Complaint as if fully set forth in their entirety.

         45.     Defendant is the initial transferee of the Transfers or the entity for whose benefit

 said transfers were made.

         46.     Plaintiffs are entitled to have and recover judgment against Defendant, in the

 amount of $7,750.00, representing the value of the Transfers that were made within the ninety-

 day period preceding the Petition Date for the benefit of the bankruptcy estate pursuant to § 550

 of the Bankruptcy Code.

                                       PRAYER FOR RELIEF

         WHEREFORE, and based upon the foregoing, Plaintiffs pray that the Court grant the

 following relief:

         1.      Have and recover judgment against Defendant, avoiding the sum of $7,750.00, in

 payments and transfers that were made to, and received by, Defendant within the ninety-day

 period preceding the filing of the Bankruptcy Case, as preferential transfers pursuant to § 547 of

 the Bankruptcy Code.

         2.      Have and recover judgment against Defendant, in the amount of $7,750.00, or in

 such other amount as determined by the Court, pursuant to § 550 of the Bankruptcy Code.

         3.      Have and recover interest on any judgment amount at the maximum legal rate

 from the date of the filing of this Complaint until paid, with any recovery being for the benefit

 of, and preserved for, the bankruptcy estate pursuant to §550(a) of the Bankruptcy Code.

         4.      Awarding Plaintiffs such further relief as the court may deem just and proper.



                                                     9
Case 18-00284-5-SWH      Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16             Page 10 of
                                          167


       Respectfully submitted this, the 13th day of March, 2019.

                                    STUBBS & PERDUE, P.A.

                                    BY:     s/Joseph Z. Frost

                                    JOSEPH Z. FROST (NCSB No. 44387)
                                    jfrost@stubbsperdue.com

                                    9208 Falls of Neuse Road, Suite 201
                                    Raleigh, North Carolina 27615
                                    T: (919) 870-6258
                                    F: (919) 870-6259

                                    Counsel for Plaintiff John C. Bircher, III, Plan Trustee for
                                    Wayne Bailey, Inc. and Plaintiff Wayne Bailey, Inc.




                                              10
Case 18-00284-5-SWH   Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16   Page 11 of
                                       167




                                                       EXHIBIT A
Case 18-00284-5-SWH   Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16   Page 12 of
                                       167




                                                       EXHIBIT A
 Case 18-00284-5-SWH                         Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                               Page 13 of
                                                              167
                Case 18-00284-5               Doc 1 Filed 01/21/18 Entered 01/21/18 19:12:38                                  Page 1 of 18

Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF NORTH CAROLINA - WILMINGTON DIVISION

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                WAYNE BAILEY, INC.

2.   All other names debtor
     used in the last 8 years
     Include any assumed          FDBA W. E. BAILEY AND SON, INC.
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  490 Old US Highway 74                                           P.O. Box 467
                                  Chadbourn, NC 28431                                             Chadbourn, NC 28431
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Columbus                                                        Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1




                                                                                                                         EXHIBIT B
     Case 18-00284-5-SWH                           Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                                  Page 14 of
                                                                    167
                  Case 18-00284-5                  Doc 1 Filed 01/21/18 Entered 01/21/18 19:12:38                                       Page 2 of 18
Debtor     WAYNE BAILEY, INC.                                                                           Case number (if known)
           Name



7.    Describe debtor's business        A. Check one:
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                           None of the above

                                        B. Check all that apply
                                           Tax-exempt entity (as described in 26 U.S.C. §501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                           Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.    Under which chapter of the        Check one:
      Bankruptcy Code is the
                                           Chapter 7
      debtor filing?
                                           Chapter 9

                                           Chapter 11. Check all that apply:
                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                           Chapter 12



9.    Were prior bankruptcy                No.
      cases filed by or against
      the debtor within the last 8         Yes.
      years?
      If more than 2 cases, attach a
      separate list.                               District                                When                                  Case number
                                                   District                                When                                  Case number


10. Are any bankruptcy cases               No
    pending or being filed by a
    business partner or an                 Yes.
    affiliate of the debtor?
      List all cases. If more than 1,
      attach a separate list                       Debtor                                                                    Relationship
                                                   District                                When                              Case number, if known




Official Form 201                                Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2




                                                                                                                                     EXHIBIT B
  Case 18-00284-5-SWH                         Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                                    Page 15 of
                                                               167
                Case 18-00284-5               Doc 1 Filed 01/21/18 Entered 01/21/18 19:12:38                                      Page 3 of 18
Debtor   WAYNE BAILEY, INC.                                                                        Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                       50-99                                            5001-10,000                                 50,001-100,000
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999


15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3




                                                                                                                               EXHIBIT B
 Case 18-00284-5-SWH                         Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                                  Page 16 of
                                                              167
                 Case 18-00284-5             Doc 1 Filed 01/21/18 Entered 01/21/18 19:12:38                                     Page 4 of 18
Debtor    WAYNE BAILEY, INC.                                                                       Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      January 21, 2018
                                                  MM / DD / YYYY


                             X   /s/ George G. Wooten                                                     George G. Wooten
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Trawick Stubbs - Laurie B. Biggs                                      Date January 21, 2018
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Trawick Stubbs - Laurie B. Biggs 4221 - 31845
                                 Printed name

                                 Stubbs & Perdue, P.A.
                                 Firm name

                                 PO Box 1654
                                 New Bern, NC 28563
                                 Number, Street, City, State & ZIP Code


                                 Contact phone                                   Email address


                                 4221 - 31845
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4




                                                                                                                            EXHIBIT B
      Case 18-00284-5-SWH                                Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                                      Page 17 of
                                                                          167
                    Case 18-00284-5                     Doc 1 Filed 01/21/18 Entered 01/21/18 19:12:38                                            Page 5 of 18


 Fill in this information to identify the case:
 Debtor name WAYNE BAILEY, INC.
 United States Bankruptcy Court for the: EASTERN DISTRICT OF NORTH                                                                                    Check if this is an
                                                CAROLINA - WILMINGTON
                                                DIVISION
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Tull Hill Farms, Inc.                                                                                                                                                $2,414,506.34
 Attn: Manager or
 Agent
 2264 Hugo Road
 Kinston, NC 28501
 SP Funding, LLC                                                                                                                                                      $1,052,930.07
 Attn: Manager or
 Agent
 100 Elks Club Road
 Brevard, NC 28712
 Millstream Farms                                                                                                                                                       $991,084.28
 Attn: Manager or
 Agent
 1131 Timothy Road
 Dunn, NC 28334
 Tull Hill Farms, Inc.                                           2016                                                                                                   $586,526.71
 Attn: Manager or
 Agent
 2264 Hugo Road
 Kinston, NC 28501
 Carmichael Farms                                                                                                                                                       $493,181.00
 Attn: Manager or
 Agent
 P.O. Box 1547
 Laurinburg, NC 28353
 Earl Sullivan                                                                                                                                                          $411,888.00
 8444 St. Mary's
 Church Road
 Lucama, NC 27851
 Jerome Langdon                                                                                                                                                         $349,849.79
 Produce
 Attn: Manager or
 Agent
 5855 Old Fairground
 Road
 Benson, NC 27504


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                                                                                                                                          EXHIBIT B
       Case 18-00284-5-SWH                                Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                                      Page 18 of
                                                                           167
                    Case 18-00284-5                     Doc 1 Filed 01/21/18 Entered 01/21/18 19:12:38                                            Page 6 of 18


 Debtor    WAYNE BAILEY, INC.                                                                                 Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 International Paper                                                                                                                                                    $311,492.67
 Attn: Manager or
 Agent
 P.O. Box 841723
 Dallas, TX 75284
 Southern Produce                                                                                                                                                       $303,122.75
 Dist. Inc.
 Attn: Manager or
 Agent
 P.O. Box 130
 Faison, NC 28341
 Harvey Farms                                                                                                                                                           $272,826.05
 Attn: Manager or
 Agent
 P.O. Box 189
 Kinston, NC 28502
 ST Freight LLC                                                                                                                                                         $232,248.90
 Attn: Manager or
 Agent
 P.O. Box 1147
 Manitowoc, WI 54221
 PNC Equipment                                                   Capital Lease of 1st                               $220,914.46                        $0.00            $220,914.46
 Finance                                                         drawer
 Attn: Managing                                                  Refridgeration
 Agent
 655 Business Center
 Drive
 Horsham, PA 19044
 Coastal Group                                                                                                                                                          $219,734.29
 Corporation, Inc
 c/o Coastal
 Temporary Services
 P.O. Box 1860
 Whiteville, NC 28472
 Hill, Patricia                                                                                                                                                         $202,500.00
 2574 Hugo Road
 Grifton, NC 28530
 Thompson Price &                                                                                                                                                       $201,335.51
 Co.
 Attn: Manager or
 Agent
 P.O. Box 398
 Whiteville, NC 28472
 Boyette Brothers                                                                                                                                                       $190,985.50
 Produce, LLC
 Attn: Manager or
 Agent
 6638 Radio Tower
 Road
 Wilson, NC 27893




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                                                                                                                                           EXHIBIT B
       Case 18-00284-5-SWH                                Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                                      Page 19 of
                                                                           167
                    Case 18-00284-5                     Doc 1 Filed 01/21/18 Entered 01/21/18 19:12:38                                            Page 7 of 18


 Debtor    WAYNE BAILEY, INC.                                                                                 Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Gay Farms                                                                                                                                                              $166,419.13
 Attn: Manager or
 Agent
 930 Meadows Road
 Walstonburg, NC
 27888
 Hill, Robert                                                                                                                                                           $165,000.00
 4445 Research Road
 Hookerton, NC 28538
 Bailey / Dewayne                                                                                                                                                       $162,868.24
 Hope
 6918 Garland
 Highway
 Clinton, NC 28328
 Bailey / Bobby Hope                                                                                                                                                    $162,868.24
 7 Mill Road50 Boney
 Clinton, NC 28328




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                                                                                                                                           EXHIBIT B
 Case 18-00284-5-SWH                                  Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                        Page 20 of
                                                                       167
              Case 18-00284-5                      Doc 1 Filed 01/21/18 Entered 01/21/18 19:12:38                Page 8 of 18




                                                               United States Bankruptcy Court
                                               Eastern District of North Carolina - Wilmington Division
 In re      WAYNE BAILEY, INC.                                                                    Case No.
                                                                                Debtor(s)         Chapter      11




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       January 21, 2018                                        /s/ George G. Wooten
                                                                     George G. Wooten/President
                                                                     Signer/Title




Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy




                                                                                                              EXHIBIT B
       Case 18-00284-5-SWH     Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16 Page 21 of
                                                 167
         Case 18-00284-5    Doc 1 Filed 01/21/18 Entered 01/21/18 19:12:38 Page 9 of 18


   }
   b
   k
   1
   {
   C
   r
   e
   d
   i
   t
   o
   A
   s
   M
   a
   x




WAYNE BAILEY, INC.                 SECURITIES & EXCHANGE COMM       SECRETARY OF TREASURY
P.O. BOX 467                       OFFICE OF REORGANIZATION         ATTN: MANAGING AGENT
CHADBOURN, NC 28431                950 E PACES FERRY RD NE 900      1500 PENNSYLVANIA AVE NW
                                   ATLANTA, GA 30326-1382           WASHINGTON, DC 20220


NC DEPT OF REVENUE                 UNITED STATES ATTORNEY           INTERNAL REVENUE SERVICE
ATTN: MANAGING AGENT               ATTN: CIVIL PROCESS CLERK        ATTN: MANAGING AGENT
PO BOX 1168                        310 NEW BERN AVENUE              PO BOX 7346
RALEIGH, NC 27602                  FEDERAL BLDG SUITE 800           PHILADELPHIA, PA 19101-7346
                                   RALEIGH, NC 27601-1461

IRS                                ATTORNEY GENERAL                 N.C. DEPT. OF COMMERCE, DE
ALAMANCE BLDG MAIL STOP 24         950 PENNSYLVANIA AVENUE NW       ATTN: MANAGER OR AGENT
4905 KOGER BLVD                    WASHINGTON, DC 20530             P.O. BOX 26504
GREENSBORO, NC 27407-2734                                           RALEIGH, NC 27611


ADVANCE AUTO PARTS                 ADVANTAGE AUTO CLINTON           AG LINES, INC.
ATTN: MANAGER OR AGENT             ATTN: MANAGER OR AGENT           ATTN: MANAGER OR AGENT
817 N. BROWN STREET                210 SOUTH EAST BLVD.             8546 W. 103RD TERRACE
CHADBOURN, NC 28431                CLINTON, NC 28328                UNIT 101
                                                                    PALOS HILLS, IL 60465

AIRGAS USA, LLC                    ALLEGIANCE RETAIL SERVICES, LL   ALLIANCE FUNDING GROUP, INC
ATTN: MANAGER OR AGENT             ATTN: MANAGER OR AGENT           ATTN: MANAGER OR AGENT
P.O. BOX 532609                    485 ROUTE 1 SOUTH                3745 W. CHAPMAN AVENUE
ATLANTA, GA 30353-2609             BLDG D, SUITE 420                SUITE 200
                                   ISELIN, NJ 08830                 ORANGE, CA 92868

ALLY                               AM-PM CARRIERS                   APPLIED VISION WORKS, INC.
ATTN.: MANAGER OR AGENT            ATTN: MANAGER OR AGENT           ATTN: MANAGER OR AGENT
P.O. BOX 90201948                  9444 DEER CROSSING TRACE         4009 VILLAGE PARK DRIVE
LOUISVILLE, KY 40290-1948          JONESBORO, GA 30236              KNIGHTDALE, NC 27545


AQUAPULSE SYSTEMS, INC.            ARMSTRONG TRANSPORT GROUP, INCATLANTIC CORPORATION
ATTN: MANAGER OR AGENT             ATTN: MANAGER OR AGENT        ATTN: MANAGER OR AGENT
16117 COVELLO STREET               P.O. BOX 745100               P.O. BOX 60002
VAN NUYS, CA 91406                 ATLANTA, GA 30374             CHARLOTTE, NC 28260


B&B TECHNOLOGY & SVCS, INC.        B.J. WILLIAMSON, INC.            BAILEY / BARNHILL
ATTN: MANAGER OR AGENT             ATTN: MANAGER OR AGENT           P.O. BOX 5
138 LUDLOW DRIVE                   820 ELIZABETH STREET             EVERGREEN, NC 28438
WILMINGTON, NC 28411               CLINTON, NC 28328


BAILEY / BLAKE KING                BAILEY / BOBBY HOPE              BAILEY / CARMICHAEL
ATTN: MANAGER OR AGENT             7 MILL ROAD50 BONEY              ATTN: MANAGER OR AGENT
722 OZZIE ROAD                     CLINTON, NC 28328
CLINTON, NC 28328




                                                                       EXHIBIT B
     Case 18-00284-5-SWH     Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16 Page 22 of
                                              167
       Case 18-00284-5   Doc 1 Filed 01/21/18 Entered 01/21/18 19:12:38 Page 10 of 18




BAILEY / DEWAYNE HOPE            BAILEY / HAYES                   BAILEY / HERRING
6918 GARLAND HIGHWAY             1522 SINGLETARY CHURCH ROAD      1959 REGAN CHURCH ROAD
CLINTON, NC 28328                LUMBERTON, NC 28358              LUMBERTON, NC 28358



BAILEY / JOHNNY HOPE             BAILEY / POWERS                  BAILEY / R LANE
305 MALPASS FARM LANE            711 BARKER CHURCH ROAD           ATTN: MANAGER OR AGENT
CLINTON, NC 28328                LUMBERTON, NC 28358              P.O. BOX 238
                                                                  TURKEY, NC 28393


BAILEY, DOROTHY                  BALL BROKERAGE                   BANK OF THE WEST
P.O. BOX 363                     ATTN: MANAGER OR AGENT           ATTN: MANAGER OR AGENT
CHADBOURN, NC 28431              600 SOUTH STATE STREET           475 SANSOME STREET
                                 CLARKS SUMMIT, PA 18411          19TH FLOOR
                                                                  SAN FRANCISCO, CA 94111-3112

BANK OF THE WEST                 BARBOUR, SHEPARD                 BATTLEBORO PRODUCE, INC.
ATTN: MANAGING AGENT             5239 ZACKS MILL ROAD             ATTN: MANAGER OR AGENT
P.O. BOX 4002                    ANGIER, NC 27501                 42 COOL SPRING ROAD
CONCORD, CA 94524-4002                                            BATTLEBORO, NC 27809


BIG BLUE STORE OF CLINTON        BLUE CROSS & BLUE SHIELD OF NC   BOYETTE BROTHERS PRODUCELL
ATTN: MANAGER OR AGENT           ATTN: MANAGER, AGENT, OFFICER    ATTN: MANAGER OR AGENT
P.O. BOX 1219                    P.O. BOX 580094                  6638 RADIO TOWER ROAD
CLINTON, NC 28329                CHARLOTTE, NC 28258-0094         WILSON, NC 27893


BRANCH BANKING & TRUST           MATT BROWN                       BURCH FARMS
ATTN: JACK HAYES                 6670 701 N.                      ATTN: MANAGER OR AGENT
PO BOX 1847                      CONWAY, SC 29526                 P.O. BOX 399
WILSON, NC 27894                                                  FAISON, NC 28341


C AND T BRIGHT TRUCKING          CAPE FEAR FARM CREDIT            CAPE FEAR PROPANE
ATTN: MANAGER OR AGENT           ATTN: MGR, OFFICER OR AGENT      ATTN: MANAGER OR AGENT
P.O. BOX 192                     P.O. BOX 2405R                   P.O. BOX 1130
SEVEN SPRINGS, NC 28578          FAYETTEVILLE, NC 28302           WHITEVILLE, NC 28472


CARMICHAEL FARMS                 CASTELLINI COMPANY               CFG FINANCIAL SERVICES, LLC
ATTN: MANAGER OR AGENT           ATTN: MANAGER OR AGENT           ATTN: MGR, AGENT OR OFFICE
P.O. BOX 1547                    P.O. BOX 721610                  100 ELKS CLUB ROAD
LAURINBURG, NC 28353             NEWPORT, KY 41072-1610           BREVARD, NC 28712


CLINTON TRUCK & TRACTOR, INC.    CNH CAPITAL                      COASTAL GROUP CORPORATIONIN
ATTN: MANAGING AGENT             ATTN: MANAGING AGENT             C/O COASTAL TEMPORARY SERV
107 NORTHEAST BLVD               PO BOX 0507                      P.O. BOX 1860
CLINTON, NC 28328                CAROL STREAM, IL 60132-0507      WHITEVILLE, NC 28472




                                                                     EXHIBIT B
    Case 18-00284-5-SWH        Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16      Page 23 of
                                                167
       Case 18-00284-5     Doc 1 Filed 01/21/18 Entered 01/21/18 19:12:38   Page 11 of 18




COLUMBUS CO. TAX COLLECTOR         CONNECTING POINT                  COOPERATIVE GRADING SERVIC
ATTN: MANAGER OR AGENT             ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT
P.O. BOX 1468                      P.O. BOX 426                      P.O. BOX 588
WHITEVILLE, NC 28472               WHITEVILLE, NC 28472              WILLIAMSTON, NC 27892


COUSINS LOGISTICS, INC.            COWAN SYSTEMS, LLC                CREGGER COMPANY, INC.
ATTN: MANAGER OR AGENT             ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT
4400 BISCAYNE BLVD., STE 850       4555 HOLLINS FERRY ROAD           P.O. BOX 2197
MIAMI, FL 33137                    HALETHORPE, MD 21227              COLUMBIA, SC 29202


CV PILSON                          DARDEN RESTAURANTS, INC.          DAVIS LIFT TRUCK SVC.
ATTN: MANAGER OR AGENT             ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT
108 CVP LANE                       1000 DARDEN CENTER DRIVE          P.O. BOX 469
CAMERON, NC 28326                  ORLANDO, FL 32837                 HOPE MILLS, NC 28348


DELANE'S TRUCK BROKERAGE INC.      DELTATRAK                         DENNIS MCPHERSON TRUCKING
ATTN: MANAGER OR AGENT             ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT
P.O. BOX 2037                      P.O. BOX 4115                     3273 CAMERON HILL ROAD
HAINES CITY, FL 33844              MODESTO, CA 95352                 CAMERON, NC 28326


DGW FORMS & SYSTEMS                DIASTON TRANSPORT, LLC            DIVERSIFIED FINANCIAL
ATTN: MANAGER OR AGENT             ATTN: MANAGER OR AGENT            ATTN: MANAGING AGENT
P.O. BOX 3745                      1112 PATTY ROAD                   PO BOX 2056
WILMINGTON, NC 28406               CADES, SC 29518                   OMAHA, NE 68103-2056


DIXON FARM                         DON JORDAN'S PORTABLE TOILET      DOREVA PRODUCE
ATTN: MANAGER OR AGENT             ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT
1884 DIXON ROAD                    P.O. BOX 1898                     12437 W. MAGNOLIA AVENUE
AYNOR, SC 29511                    CLINTON, NC 28329                 LIVINGSTON, CA 95334


DURAND-WAYLAND, INC.               ECOLAB                            EDWARD BROS PROPERTIES, L
ATTN: MANAGER OR AGENT             ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT
P.O. BOX 1404                      P.O. BOX 6007                     305 E. OLIVER STREET
LAGRANGE, GA 30241-0119            GRAND FORKS, ND 58206             WHITEVILLE, NC 28472


EDWARDS BROTHERS PROP. LLC         ELLIOT, JOHN                      JOHN D. ELLIOTT
ATTN: MANAGER OR AGENT             P.O. BOX 363                      P.O. BOX 363
305 E. OLIVER STREET               CHADBOURN, NC 28431               CHADBOURN, NC 28431
WHITEVILLE, NC 28472


ENGLAND LOGISTICS, INC.            FED-EX                            FEEDING AMERICA
ATTN: MANAGER OR AGENT             ATTN: MANAGING AGENT              ATTN: MANAGER OR AGENT
1325 SOUTH 4700 WEST               PO BOX 371461                     35 EAST WACKER DRIVE
SALT LAKE CITY, UT 84104           PITTSBURGH, PA 15250-7461         SUITE 2000
                                                                     CHICAGO, IL 60601




                                                                            EXHIBIT B
   Case 18-00284-5-SWH      Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16 Page 24 of
                                              167
      Case 18-00284-5     Doc 1 Filed 01/21/18 Entered 01/21/18 19:12:38 Page 12 of 18




FINANCIAL PACIFIC LEASING         FIRST STAR LOGISTICS, LLC      FRANK DONIO, INC.
ATTN: MGR, AGT OR OFFICER         ATTN: MANAGER OR AGENT         ATTN: MANAGER OR AGENT
                                  1762 RIDGEWOOD CIRCLE          OLD EGG HARBOR ROAD
                                  LAWRENCEBURG, IN 47025         HAMMONTON, NJ 08037


FREIGHT ALL KINDS, INC.           G&S TRANSPORT, LLC             GALLOP FARMS
ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT         ATTN: MANAGER OR AGENT
P.O. BOX 5187                     13514 GLEN HARWELL ROAD        4832 RIVERS BRIDGE ROAD
DENVER, CO 80217                  DOVER, FL 33527                EHRHARDT, SC 29081


GAY FARMS                         GEORGE G. WOOTEN               GIRO-PACK, INC.
ATTN: MANAGER OR AGENT            160 KISSAM LANE                ATTN: MANAGER OR AGENT
930 MEADOWS ROAD                  EVERGREEN, NC 28438            P.O. BOX 171137
WALSTONBURG, NC 27888                                            HIALEAH, FL 33017


GLOBALTRANZ ENTERPRISES INC.      GODWIN PRODUCE                 MIKE GODWIN
ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT         5904 TIMOTHY ROAD
5415 E. HIGH ST., BLDG. A9        P.O. BOX 163                   DUNN, NC 28334
SUITE 460                         DUNN, NC 28334
PHOENIX, AZ 85054

GOODWIN REFRIGERATION             GORE & ASSOCIATES MANAGEMENT   GREEN THUMB FARMS
ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT         ATTN: MANAGER OR AGENT
335 SHERWEE DRIVE                 P.O. BOX 2001                  P.O. BOX 147
SUITE 109                         WHITEVILLE, NC 28472           FRYEBURG, ME 04037
RALEIGH, NC 27603

HAGAN ELECTRONICS, INC.           HARDEN FARMS, INC.             HARVEY FARMS
ATTN: MANAGER OR AGENT            ATTN.: MANAGER OR AGENT        ATTN: MANAGER OR AGENT
972 UNITED CIRCLE                 746 COOPER HILL ROAD           P.O. BOX 189
SPARKS, NV 89431                  WINDSOR, NC 27983              KINSTON, NC 28502


HARVEY'S SOUTHEAST-WHITEVILLE     HAYES AUTO SUPPLY CO., INC.    HENDRIX FARMS
ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT         ATTN: MANAGER OR AGENT
P.O. BOX 1219                     P.O. BOX 354                   P. O. BOX 175
WHITEVILLE, NC 28472              CHADBOURN, NC 28431            METTER, GA 30439


HERALD OFFICE SUPPLY              KENDALL HILL                   HILL, PATRICIA
ATTN: MANAGER OR AGENT            2574 HUGO ROAD                 2574 HUGO ROAD
P.O. BOX 1288                     GRIFTON, NC 28530              GRIFTON, NC 28530
DILLON, SC 29536


HILL, ROBERT                      HORRY COUNTY STATE BANK        HOWELL, BRUCE
4445 RESEARCH ROAD                ATTN: MANAGING AGENT           118 OAK HEIGHTS DRIVE
HOOKERTON, NC 28538               PO BOX 677                     GOLDSBORO, NC 27530
                                  CONWAY, SC 29528




                                                                    EXHIBIT B
    Case 18-00284-5-SWH         Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16    Page 25 of
                                                 167
       Case 18-00284-5    Doc 1 Filed 01/21/18 Entered 01/21/18 19:12:38   Page 13 of 18




JOSH HUDSON                         HUNTINGTON TECHNOLOGY FINANCE   INDUSTRIAL BRUSH CORPORATI
553 ROSIN HILL ROAD                 ATTN: MANAGER OR AGENT          ATTN: MANAGER OR AGENT
NEWTON GROVE, NC 28366              P.O. BOX 2017                   P.O. BOX 2608
                                    BLOOMFIELD HILLS, MI 48303      POMONA, CA 91769-2608


INDUSTRIAL POWER, INC.              INTEGRITY EXPRESS LOGISTICS     INTERNATIONAL PAPER
ATTN: MANAGER OR AGENT              ATTN: MANAGER OR AGENT          ATTN: MANAGER OR AGENT
703 WHITFIELD STREET                P.O. BOX 938                    P.O. BOX 841723
FAYETTEVILLE, NC 28306              WEST CHESTER, OH 45071          DALLAS, TX 75284


J & J EQUIPMENT RENTALS INC.        J A M TRANSPORT                 BRENT JACKSON
ATTN: MANAGER OR AGENT              ATTN: MANAGER OR AGENT          206 MCLAMB ROAD
226 MARY WHITE ROAD                 P.O. BOX 3215                   NEWTON GROVE, NC 28366
WHITEVILLE, NC 28472                FLORENCE, SC 29502


JBM TRANSPORT, INC.                 JEROME LANGDON PRODUCE          JONES MOTOR COMPANY, INC.
ATTN: MANAGER OR AGENT              ATTN: MANAGER OR AGENT          ATTN: MANAGER OR AGENT
8849 CYPRESS AVENUE                 5855 OLD FAIRGROUND ROAD        654 ENTERPRISE DRIVE
FONTANA, CA 92335                   BENSON, NC 27504                LIMERICK, PA 19468


JERRY JORDAN                        KINLAW'S HEATING & COOLING      KISSAM, RUTH
11108 JORDAN ROAD                   ATTN: MANAGER OR AGENT          109 KISSAM LANE
RALEIGH, NC 27603                   81 GOINS ROAD                   EVERGREEN, NC 28438
                                    CHADBOURN, NC 28431


KORNEGAY FAMILY FARMS, LLC          LANE'S LAWN SERVICE             LAW OFFICE OF DONALD K. CA
ATTN: MANAGER OR AGENT              ATTN: MANAGER OR AGENT          ATTN: MANAGER OR AGENT
610 WORLEY ROAD                     1975 POPE ROAD                  P.O. DRAWER 1018
PRINCETON, NC 27569                 CLINTON, NC 28328               OAK GROVE, LA 71263


BRIAN LEE                           LONGSHIP                        LTL LOGISTICS INC.
758-A SHAWS POND ROAD               ATTN: MANAGER OR AGENT          ATTN: MANAGER OR AGENT
FOUR OAKS, NC 27524                 2741 GEORGETOWN ROAD            30 RUE DES GALETS
                                    LEXINGTON, KY 40511             CHATEAUGUAY QC J6K 0B4
                                                                    CANADA

M2 FUNDING                          MANIS CUSTOM BUILDERS INC.      MANN PACKING CO.
ATTN: MANAGER OR AGENT              ATTN: MANAGER OR AGENT          ATTN: MANAGER OR AGENT
175 N. PATRICK BLVD, STE. 140       5880 CRESTLINE ROAD             1333 SCHILLING PLACE
BROOKFIELD, WI 53045                LAURINBURG, NC 28352            SALINAS, CA 93901


MATTRON TRANSPORT LLC               MCARTHUR HARDWARE               MCCARRON & DIESS
ATTN: MANAGER OR AGENT              ATTN: MANAGER OR AGENT          ATTN: MANAGER OR AGENT
104 WILLOW TRACE                    117 E. RAILROAD AVENUE          4530 WISCONSIN AVENUE NW
STOCKBRIDGE, GA 30281               CHADBOURN, NC 28431             SUITE 310
                                                                    WASHINGTON, DC 20016




                                                                           EXHIBIT B
    Case 18-00284-5-SWH       Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16 Page 26 of
                                               167
      Case 18-00284-5     Doc 1 Filed 01/21/18 Entered 01/21/18 19:12:38 Page 14 of 18




MCKENZIE SUPPLY COMPANY           MEDALLION TRANSPORT & LOGISTIC   MIDAMERICA FREIGHT HANDLER
ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT           ATTN: MANAGER OR AGENT
P.O. BOX 890470                   701 EAST GATE DRIVE, STE. 302    900 SOUTH HIGHWAY DR.
CHARLOTTE, NC 28289               MOUNT LAUREL, NJ 08054           SUITE 202
                                                                   FENTON, MO 63026

MILLSTREAM FARMS                  MJE BROKERAGE, INC.              N.L. DAUGHTRY FERTILIZER CO
ATTN: MANAGER OR AGENT            ATTN: MGR, AGENT OR OFFICER      ATTN: MANAGER OR AGENT
1131 TIMOTHY ROAD                 P.O. BOX 65                      621 LISBON STREET
DUNN, NC 28334                    PROCTORVILLE, NC 28375           CLINTON, NC 28328


NATIONAL LOGISTICS SERVICE        NATURAL SCIENCE CENTER INC.      NAVAJO EXPRESS, INC.
ATTN.: MANAGER OR AGENT           ATTN: MANAGER OR AGENT           ATTN: MANAGER OR AGENT
7611 CHEVIOT ROAD #105            1337 DAYTON-XENIA ROAD           1400 W. 64TH STREET
CINCINNATI, OH 45247              XENIA, OH 45385                  DENVER, CO 80221


NAVITAS CREDIT CORP               NC STRAWBERRY FESTIVAL           NEALY, MARY MARGARET WOO
ATTN: MANAGER, AGENT, OFFICER     ATTN: MANAGER OR AGENT           113 WEST OLIVER STTREET
111 EXECUTIVE CENTER DR, STE 1                                     WHITEVILLE, NC 28472
COLUMBIA, SC 29210


NEWSONG MINISTRIES                NICKEY GREGORY CO., INC.         OLAN DUNN FARMS
ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT           ATTN: MANAGER OR AGENT
825 SMITH ROAD                    16 FOREST PKWY BUILDING N        4159 US 301N
BALL GROUND, GA 30107             FOREST PARK, GA 30297            DUNN, NC 28334


OSI RESTAURANT PARTNERS LLC       PALMETTO PACKAGING & PAPER       PEMBROKE WASTE
ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT           ATTN: MANAGER OR AGENT
2202 N WEST SHORE BLVD.           P.O. BOX 2758                    P.O. BOX 2400
TAMPA, FL 33607                   GREENVILLE, SC 29602             PEMBROKE, NC 28372


PICKLES + TRANSPORT LLC           PIEDMONT BELTING COMPANY         PINNA, JOHNSTON & BURWELL
ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT           ATTN: BILL PINNA
3010 FLETCHER AVENUE              1271 SOUTH PARK DRIVE            2601 OBERLIN RD.
LAKELAND, FL 33803                KERNERSVILLE, NC 27284           RALEIGH, NC 27608


PNC EQUIPMENT FINANCE             PRIMUS AUDITING OPERATIONS       PROGRESSIVE SALES & MARKE
ATTN: MANAGING AGENT              ATTN: MANAGER OR AGENT           ATTN: MANAGER OR AGENT
655 BUSINESS CENTER DRIVE         P.O. BOX 5785                    400 TECHNOLOGY COURT STE. A
HORSHAM, PA 19044                 SANTA MARIA, CA 93456            PEMBROKE PINES, FL 33082


PS CONNECTION                     PT BROKERS                       R & B FREIGHT TRANSPORTIONLL
ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT           ATTN: MANAGER OR AGENT
P.O. BOX 416                      201 E. SUNFLOWER ROAD, SUITE 1   2727 SKY VIEW DRIVE
CENTER, CO 81125                  CLEVELAND, MS 38732              LITHIA SPRINGS, GA 30122




                                                                      EXHIBIT B
    Case 18-00284-5-SWH       Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16 Page 27 of
                                               167
      Case 18-00284-5     Doc 1 Filed 01/21/18 Entered 01/21/18 19:12:38 Page 15 of 18




RAINBOW LOGISTICS, LLC            RANKIN TRUCK BROKERS            RAPID CAPITAL FINANCE
ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT          ATTN: MANAGER OR AGENT
251 WEST COVINGTON AVENUE         159 POINT SOUTH DRIVE           11900 BISCANE BLVD., STE. 201
ATTALLA, AL 35954                 YEMASSEE, SC 29945              MIAMI, FL 33181


RAYLAN FREIGHT SERVICES           REAL TIME FREIGHT SERVICES      RFG LOGISTICS
ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT          ATTN: MANAGER OR AGENT
143 N. KALAMAZOO STREET           P.O. BOX 99                     5820 SO 142ND STREET
VICKSBURG, MI 49097               NEW PLYMOUTH, ID 83655          OMAHA, NE 68137


RIGHTWAY BROKERAGE LLC            RIVER VALLEY                    RJ CARGO EXPRESS, INC.
ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT          ATTN: MANAGER OR AGENT
1812 S. HAMILTON STREET           14868 W RIDGE LANE SUITE 200    11117 W. OKEECHOBEE RD.
DALTON, GA 30720                  DUBUQUE, IA 52003               STE. 109
                                                                  HIALEAH, FL 33018

ROADRUNNER TRANSPORTATION         ROBINSON & SON MACHINE, INC.    ROMARK TRANSPORTATION, INC
ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT          ATTN: MANAGER OR AGENT
P.O. BOX 8903                     P.O. BOX 2337                   340 WORLEY ROAD
CUDAHY, WI 53100                  CLINTON, NC 28329               CANTON, GA 30114


S & S FORWARDING INC.             SALINAS TRUCKING                SAMPSON BUILDING SUPPLY
ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT          ATTN: MANAGER OR AGENT
117 E. RAILROAD AVENUE            206 WALNUT LANE                 P.O. BOX 526
CHADBOURN, NC 28431               BOSSIER CITY, LA 71111          CLINTON, NC 28329


SAMPSON COUNTY TAX COLL           SAVOIE, INC.                    SCHUMAN, PAULA
ATTN: MANAGING AGENT              ATTN: MANAGER OR AGENT          P.O. BOX 63
PO BOX 207                        2920 ROUTE 218                  SPENCERVILLE, MD 20868
CLINTON, NC 28329                 MANSEAU, QC GOX1VO
                                  CANADA

SCOTLYNN COMMODITIES INC.         SCOTT FARMS INC.                SCOTT MARTIN TRANSPORT, LL
ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT          ATTN: MANAGER OR AGENT
1150 VITTORIA ROAD                7965 A SIMPSON ROAD             2440 VINEYARD CIRCLE
VITTORIA, ONTARIO NOE1WO          LUCAMA, NC 27851                SANFORD, FL 32771
CANADA

SIMBA TRUCKING, INC.              SMITH FARMS                     SMITH INT'L TRUCK CTR
ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT          ATTN: MANAGING AGENT
217 MALLOY LANE                   9690 LISBON ROAD                P.O. BOX 20067
BLACKLICK, OH 43004               CLARKTON, NC 28433              FAYETTEVILLE, NC 28312


TYRAE EDWARD SMITH                SOUTHERN MARK INDUSTRIES LLC    SOUTHERN PRODUCE DIST. INC
ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT          ATTN: MANAGER OR AGENT
9770 LISBON ROAD                  P.O. BOX 1780                   P.O. BOX 130
CLARKTON, NC 28433                VIDALIA, GA 30475               FAISON, NC 28341




                                                                     EXHIBIT B
    Case 18-00284-5-SWH       Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16 Page 28 of
                                               167
       Case 18-00284-5    Doc 1 Filed 01/21/18 Entered 01/21/18 19:12:38 Page 16 of 18




SOUTHERN ROOTS                    SP FUNDING, LLC                 SPRING ACRES
ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT          ATTN: MANAGER OR AGENT
P.O. BOX 130                      100 ELKS CLUB ROAD              1280 MACEDONIA ROAD
CHADBOURN, NC 28431               BREVARD, NC 28712               SPRING HOPE, NC 27882


ST FREIGHT LLC                    STEARNS BANK                    STEVENS & HASTY COMPANY, IN
ATTN: MANAGER OR AGENT            ATTN: MANAGING AGENT            ATTN: MANAGER OR AGENT
P.O. BOX 1147                     500 13TH ST.                    128 PECAN STREET
MANITOWOC, WI 54221               ALBANY, MN 56307                WHITEVILLE, NC 28472


STRICKLAND PALLETS                EARL SULLIVAN                   SUNTECK TRANSPORT CO INC.
ATTN: MANAGER OR AGENT            8444 ST. MARY'S CHURCH ROAD     ATTN: MANAGER OR AGENT
10516 GREENPATH ROAD              LUCAMA, NC 27851                6413 CONGRESS AVENUE, SUITE26
DUNN, NC 28334                                                    BOCA RATON, FL 33487


THARRINGTON SMITH LLP             THE DOOR MAN, INC.              THE NY PRODUCE SHOW & CO
ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT          ATTN: MANAGER OR AGENT
209 FAYETTEVILLE STREET           P.O. BOX 3837                   P.O. BOX 810425
RALEIGH, NC 27602                 LUMBERTON, NC 28359             BOCA RATON, FL 33481


THE PRODUCE NEWS                  THOMPSON PRICE & CO.            TIME WARNER CABLE
ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT          ATTN: MANAGER OR AGENT
482 HUDSON TERRACE                P.O. BOX 398                    PO BOX 583471
ENGLEWOOD CLIFFS, NJ 07632        WHITEVILLE, NC 28472            CHARLOTTE, NC 28258


TIRE BARN INC.                    TOTAL QUALITY LOGISTICS, LLC    TOWN OF CHADBOURN
ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT          ATTN: MANAGER OR AGENT
P.O. BOX 427                      P.O. BOX 799                    CHADBOURN, NC 28431
CHADBOURN, NC 28431               MILFORD, OH 45150


TOYOTA MOTOR CREDIT               TRINITY FRESH FOODS             TRINITY FROZEN FOODS
ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT          ATTN: MANAGER OR AGENT
PO BOX 2431                       2281 TURKEY HIGHWAY             P.O. BOX 3207
CAROL STREAM, IL 60132            CLINTON, NC 28328               PEMBROKE, NC 28372


TULL HILL FARMS, INC.             TYCO INTEGRATED SECURITY, LLC   ANDREW TYSON
ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT          985 EVANS ROAD
2264 HUGO ROAD                    P.O. BOX 96041                  NASHVILLE, NC 27856
KINSTON, NC 28501                 CHARLOTTE, NC 28296-0041


UNIFIRST CORP.                    UNITED RENTALS                  UNIVERSAL TRUCKLOAD, INC.
ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT          ATTN: MANAGER OR AGENT
1821 DAWSON STREET                P.O. BOX 100711                 12755 EAST NINCE MILE RD.
WILMINGTON, NC 28403              ATLANTA, GA 30384-0711          WARREN, MI 48089




                                                                     EXHIBIT B
      Case 18-00284-5-SWH       Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16   Page 29 of
                                                 167



      Case 18-00284-5    Doc 1 Filed 01/21/18 Entered 01/21/18 19:12:38    Page 17 of 18




US LOGISTICS, LLC                  VAUGHN BELTING COMPANY, INC.      VOLM BAG CO., INC.
ATTN: MANAGER OR AGENT             ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT
P.O. BOX 14309                     P.O. BOX 5505                     P.O. BOX 400
CINCINNATI, OH 45250               SPARTANBURG, SC 29304             ANTIGO, WI 54409


WEIGHT TRANS, INC.                 WELLMAN OIL & PROPANE CO          WERNER ENTERPRISES INC.
ATTN: MANAGER OR AGENT             ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT
P.O. BOX 4269                      P.O. BOX 780                      14507 FRONTIER ROAD
SAN CLEMENTE, CA 92674             CLINTON, NC 28329                 OMAHA, NE 68138


WHITE FALCON SOLUTIONS, INC.       WHITEVILLE FORKLIFT & EQUIP.      WILLIAMSON, WALTON & SCOTTLL
ATTN: MANAGER OR AGENT             ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT
223 SOUTH GOLDEN STATE BLVD.       344 VINSON ROAD                   136 WASHINGTON STREET
TURLOCK, CA 95380                  WHITEVILLE, NC 28472              WHITEVILLE, NC 28472


WILLSON INTERNATIONAL LIMITED      J. ROLAND WOOD                    WOOTEN LAND & TIMBER, L.L.C
ATTN: MANAGER OR AGENT             2500 BEASLEY ROAD                 ATTN: MANAGER OR AGENT
2345 ARGENTIA ROAD SUITE 201       BENSON, NC 27504                  P.O. BOX 467
MISSISSAUGA, ONTARIO L5N 8KA                                         CHADBOURN, NC 28431
CANADA

WOOTEN'S BUSINESS EQUIPMENT        ALICE WOOTEN                      ALICE WOOTEN
LEASING, LLC                                                         160 KISSAM LANE
ATTN: MANAGER OR AGENT                                               EVERGREEN, NC 28438
P.O. BOX 467
CHADBOURN, NC 28431

GEORGE WOOTEN, III                 ZEP MANUFACTURING
                                   ATTN: MANAGER OR AGENT
                                   PO BOX 40462*9
                                   ATLANTA, GA 30384




                                                                        EXHIBIT B
 Case 18-00284-5-SWH                                  Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                          Page 30 of
                                                                       167
             Case 18-00284-5                      Doc 1 Filed 01/21/18 Entered 01/21/18 19:12:38                       Page 18 of 18




                                                               United States Bankruptcy Court
                                               Eastern District of North Carolina - Wilmington Division
 In re      WAYNE BAILEY, INC.                                                                              Case No.
                                                                                  Debtor(s)                 Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for WAYNE BAILEY, INC. in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 January 21, 2018                                                    /s/ Trawick Stubbs - Laurie B. Biggs
 Date                                                                Trawick Stubbs - Laurie B. Biggs 4221 - 31845
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for WAYNE BAILEY, INC.
                                                                     Stubbs & Perdue, P.A.
                                                                     PO Box 1654
                                                                     New Bern, NC 28563




Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy




                                                                                                                       EXHIBIT B
Case 18-00284-5-SWH   Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16   Page 31 of
                                       167




                                                              EXHIBIT B
       Case 18-00284-5-SWH    Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16     Page 32 of
                                               167
       Case 18-00284-5-SWH   Doc 17 Filed 01/22/18 Entered 01/22/18 18:31:56   Page 1 of 9
                                      AMENDED MATRIX

   x
   a
   M
   s
   A
   o
   t
   i
   d
   e
   r
   C
   {
   1
   k
   b
   }




WAYNE BAILEY, INC.                SECURITIES & EXCHANGE COMM        SECRETARY OF TREASURY
P.O. BOX 467                      OFFICE OF REORGANIZATION          ATTN: MANAGING AGENT
CHADBOURN, NC 28431               950 E PACES FERRY RD NE 900       1500 PENNSYLVANIA AVE NW
                                  ATLANTA, GA 30326-1382            WASHINGTON, DC 20220


NC DEPT OF REVENUE                UNITED STATES ATTORNEY            INTERNAL REVENUE SERVICE
ATTN: MANAGING AGENT              ATTN: CIVIL PROCESS CLERK         ATTN: MANAGING AGENT
PO BOX 1168                       310 NEW BERN AVENUE               PO BOX 7346
RALEIGH, NC 27602                 FEDERAL BLDG SUITE 800            PHILADELPHIA, PA 19101-7346
                                  RALEIGH, NC 27601-1461

IRS                               ATTORNEY GENERAL                  N.C. DEPT. OF COMMERCE, DE
ALAMANCE BLDG MAIL STOP 24        950 PENNSYLVANIA AVENUE NW        ATTN: MANAGER OR AGENT
4905 KOGER BLVD                   WASHINGTON, DC 20530              P.O. BOX 26504
GREENSBORO, NC 27407-2734                                           RALEIGH, NC 27611


ADVANCE AUTO PARTS                ADVANTAGE AUTO CLINTON            AG LINES, INC.
ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT
817 N. BROWN STREET               210 SOUTH EAST BLVD.              8546 W. 103RD TERRACE
CHADBOURN, NC 28431               CLINTON, NC 28328                 UNIT 101
                                                                    PALOS HILLS, IL 60465

AIRGAS USA, LLC                   ALLEGIANCE RETAIL SERVICES, LL    ALLIANCE FUNDING GROUP, INC
ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT
P.O. BOX 532609                   485 ROUTE 1 SOUTH                 3745 W. CHAPMAN AVENUE
ATLANTA, GA 30353-2609            BLDG D, SUITE 420                 SUITE 200
                                  ISELIN, NJ 08830                  ORANGE, CA 92868

ALLY                              AM-PM CARRIERS                    APPLIED VISION WORKS, INC.
ATTN.: MANAGER OR AGENT           ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT
P.O. BOX 90201948                 9444 DEER CROSSING TRACE          4009 VILLAGE PARK DRIVE
LOUISVILLE, KY 40290-1948         JONESBORO, GA 30236               KNIGHTDALE, NC 27545


AQUAPULSE SYSTEMS, INC.           ARMSTRONG TRANSPORT GROUP, INCATLANTIC CORPORATION
ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT        ATTN: MANAGER OR AGENT
16117 COVELLO STREET              P.O. BOX 745100               P.O. BOX 60002
VAN NUYS, CA 91406                ATLANTA, GA 30374             CHARLOTTE, NC 28260


B&B TECHNOLOGY & SVCS, INC.       B.J. WILLIAMSON, INC.             BAILEY, DOROTHY
ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT            P.O. BOX 363
138 LUDLOW DRIVE                  820 ELIZABETH STREET              CHADBOURN, NC 28431
WILMINGTON, NC 28411              CLINTON, NC 28328


BALL BROKERAGE                    BANK OF THE WEST                  BANK OF THE WEST
ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT            ATTN: MANAGING AGENT
600 SOUTH STATE STREET            475 SANSOME STREET                P.O. BOX 4002
CLARKS SUMMIT, PA 18411           19TH FLOOR                        CONCORD, CA 94524-4002
                                  SAN FRANCISCO, CA 94111-3112




                                                                        EXHIBIT B
    Case 18-00284-5-SWH      Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16 Page 33 of
                                              167
    Case 18-00284-5-SWH     Doc 17 Filed 01/22/18 Entered 01/22/18 18:31:56 Page 2 of 9




BARBOUR, SHEPARD                 GREG BARNHILL                   BATTLEBORO PRODUCE, INC.
5239 ZACKS MILL ROAD             P.O. BOX 5                      ATTN: MANAGER OR AGENT
ANGIER, NC 27501                 EVERGREEN, NC 28438             42 COOL SPRING ROAD
                                                                 BATTLEBORO, NC 27809


BIG BLUE STORE OF CLINTON        BLUE CROSS & BLUE SHIELD OF NC BOYETTE BROTHERS PRODUCELL
ATTN: MANAGER OR AGENT           ATTN: MANAGER, AGENT, OFFICER  ATTN: MANAGER OR AGENT
P.O. BOX 1219                    P.O. BOX 580094                6638 RADIO TOWER ROAD
CLINTON, NC 28329                CHARLOTTE, NC 28258-0094       WILSON, NC 27893


BRANCH BANKING & TRUST           MATT BROWN                      BURCH FARMS
ATTN: JACK HAYES                 6670 701 N.                     ATTN: MANAGER OR AGENT
PO BOX 1847                      CONWAY, SC 29526                P.O. BOX 399
WILSON, NC 27894                                                 FAISON, NC 28341


C AND T BRIGHT TRUCKING          CAPE FEAR FARM CREDIT           CAPE FEAR PROPANE
ATTN: MANAGER OR AGENT           ATTN: MGR, OFFICER OR AGENT     ATTN: MANAGER OR AGENT
P.O. BOX 192                     P.O. BOX 2405                   P.O. BOX 1130
SEVEN SPRINGS, NC 28578          FAYETTEVILLE, NC 28302          WHITEVILLE, NC 28472


CARMICHAEL FARMS                 CARMICHAEL FARMS                CASTELLINI COMPANY
ATTN: MANAGER OR AGENT           ATTN: EDDIE CARMICHAEL          ATTN: MANAGER OR AGENT
P.O. BOX 1547                    P.O. BOX 1547                   P.O. BOX 721610
LAURINBURG, NC 28353             LAURINBURG, NC 28353            NEWPORT, KY 41072-1610


CFG FINANCIAL SERVICES, LLC      CLINTON TRUCK & TRACTOR, INC.   CNH CAPITAL
ATTN: MGR, AGENT OR OFFICER      ATTN: MANAGING AGENT            ATTN: MANAGING AGENT
100 ELKS CLUB ROAD               107 NORTHEAST BLVD              PO BOX 0507
BREVARD, NC 28712                CLINTON, NC 28328               CAROL STREAM, IL 60132-0507


COASTAL GROUP CORPORATION, INC   COLUMBUS CO. TAX COLLECTOR      CONNECTING POINT
C/O COASTAL TEMPORARY SERVICES   ATTN: MANAGER OR AGENT          ATTN: MANAGER OR AGENT
P.O. BOX 1860                    P.O. BOX 1468                   P.O. BOX 426
WHITEVILLE, NC 28472             WHITEVILLE, NC 28472            WHITEVILLE, NC 28472


COOPERATIVE GRADING SERVICE      COUSINS LOGISTICS, INC.         COWAN SYSTEMS, LLC
ATTN: MANAGER OR AGENT           ATTN: MANAGER OR AGENT          ATTN: MANAGER OR AGENT
P.O. BOX 588                     4400 BISCAYNE BLVD., STE 850    4555 HOLLINS FERRY ROAD
WILLIAMSTON, NC 27892            MIAMI, FL 33137                 HALETHORPE, MD 21227


CREGGER COMPANY, INC.            CV PILSON                       DARDEN RESTAURANTS, INC.
ATTN: MANAGER OR AGENT           ATTN: MANAGER OR AGENT          ATTN: MANAGER OR AGENT
P.O. BOX 2197                    108 CVP LANE                    1000 DARDEN CENTER DRIVE
COLUMBIA, SC 29202               CAMERON, NC 28326               ORLANDO, FL 32837




                                                                     EXHIBIT B
    Case 18-00284-5-SWH      Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16 Page 34 of
                                              167
    Case 18-00284-5-SWH     Doc 17 Filed 01/22/18 Entered 01/22/18 18:31:56 Page 3 of 9




DAVIS LIFT TRUCK SVC.            DELANE'S TRUCK BROKERAGE INC.   DELTATRAK
ATTN: MANAGER OR AGENT           ATTN: MANAGER OR AGENT          ATTN: MANAGER OR AGENT
P.O. BOX 469                     P.O. BOX 2037                   P.O. BOX 4115
HOPE MILLS, NC 28348             HAINES CITY, FL 33844           MODESTO, CA 95352


DENNIS MCPHERSON TRUCKING        DGW FORMS & SYSTEMS             DIASTON TRANSPORT, LLC
ATTN: MANAGER OR AGENT           ATTN: MANAGER OR AGENT          ATTN: MANAGER OR AGENT
3273 CAMERON HILL ROAD           P.O. BOX 3745                   1112 PATTY ROAD
CAMERON, NC 28326                WILMINGTON, NC 28406            CADES, SC 29518


DIVERSIFIED FINANCIAL            DIXON FARM                      DON JORDAN'S PORTABLE TOIL
ATTN: MANAGING AGENT             ATTN: MANAGER OR AGENT          ATTN: MANAGER OR AGENT
PO BOX 2056                      1884 DIXON ROAD                 P.O. BOX 1898
OMAHA, NE 68103-2056             AYNOR, SC 29511                 CLINTON, NC 28329


DOREVA PRODUCE                   DURAND-WAYLAND, INC.            ECOLAB
ATTN: MANAGER OR AGENT           ATTN: MANAGER OR AGENT          ATTN: MANAGER OR AGENT
12437 W. MAGNOLIA AVENUE         P.O. BOX 1404                   P.O. BOX 6007
LIVINGSTON, CA 95334             LAGRANGE, GA 30241-0119         GRAND FORKS, ND 58206


EDWARD BROS PROPERTIES, LLC      EDWARDS BROTHERS PROP. LLC      ELLIOT, JOHN
ATTN: MANAGER OR AGENT           ATTN: MANAGER OR AGENT          P.O. BOX 363
305 E. OLIVER STREET             305 E. OLIVER STREET            CHADBOURN, NC 28431
WHITEVILLE, NC 28472             WHITEVILLE, NC 28472


JOHN D. ELLIOTT                  ENGLAND LOGISTICS, INC.         FED-EX
P.O. BOX 363                     ATTN: MANAGER OR AGENT          ATTN: MANAGING AGENT
CHADBOURN, NC 28431              1325 SOUTH 4700 WEST            PO BOX 371461
                                 SALT LAKE CITY, UT 84104        PITTSBURGH, PA 15250-7461


FEEDING AMERICA                  FINANCIAL PACIFIC LEASING       FIRST STAR LOGISTICS, LLC
ATTN: MANAGER OR AGENT           ATTN: MGR, AGT OR OFFICER       ATTN: MANAGER OR AGENT
35 EAST WACKER DRIVE             3455 S. 344TH WAY #300          1762 RIDGEWOOD CIRCLE
SUITE 2000                       FEDERAL WAY, WA 98001-9546      LAWRENCEBURG, IN 47025
CHICAGO, IL 60601

FRANK DONIO, INC.                FREIGHT ALL KINDS, INC.         G&S TRANSPORT, LLC
ATTN: MANAGER OR AGENT           ATTN: MANAGER OR AGENT          ATTN: MANAGER OR AGENT
OLD EGG HARBOR ROAD              P.O. BOX 5187                   13514 GLEN HARWELL ROAD
HAMMONTON, NJ 08037              DENVER, CO 80217                DOVER, FL 33527


GALLOP FARMS                     GAY FARMS                       GEORGE G. WOOTEN
ATTN: MANAGER OR AGENT           ATTN: MANAGER OR AGENT          160 KISSAM LANE
4832 RIVERS BRIDGE ROAD          930 MEADOWS ROAD                EVERGREEN, NC 28438
EHRHARDT, SC 29081               WALSTONBURG, NC 27888




                                                                    EXHIBIT B
    Case 18-00284-5-SWH    Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16 Page 35 of
                                            167
    Case 18-00284-5-SWH   Doc 17 Filed 01/22/18 Entered 01/22/18 18:31:56 Page 4 of 9




GIRO-PACK, INC.                GLOBALTRANZ ENTERPRISES INC.    GODWIN PRODUCE
ATTN: MANAGER OR AGENT         ATTN: MANAGER OR AGENT          ATTN: MANAGER OR AGENT
P.O. BOX 171137                5415 E. HIGH ST., BLDG. A9      P.O. BOX 163
HIALEAH, FL 33017              SUITE 460                       DUNN, NC 28334
                               PHOENIX, AZ 85054

MIKE GODWIN                    GOODWIN REFRIGERATION           GORE & ASSOCIATES MANAGEM
5904 TIMOTHY ROAD              ATTN: MANAGER OR AGENT          ATTN: MANAGER OR AGENT
DUNN, NC 28334                 335 SHERWEE DRIVE               P.O. BOX 2001
                               SUITE 109                       WHITEVILLE, NC 28472
                               RALEIGH, NC 27603

GREEN THUMB FARMS              HAGAN ELECTRONICS, INC.         HARDEN FARMS, INC.
ATTN: MANAGER OR AGENT         ATTN: MANAGER OR AGENT          ATTN.: MANAGER OR AGENT
P.O. BOX 147                   972 UNITED CIRCLE               746 COOPER HILL ROAD
FRYEBURG, ME 04037             SPARKS, NV 89431                WINDSOR, NC 27983


HARVEY FARMS                   HARVEY'S SOUTHEAST-WHITEVILLE   HAYES AUTO SUPPLY CO., INC
ATTN: MANAGER OR AGENT         ATTN: MANAGER OR AGENT          ATTN: MANAGER OR AGENT
P.O. BOX 189                   P.O. BOX 1219                   P.O. BOX 354
KINSTON, NC 28502              WHITEVILLE, NC 28472            CHADBOURN, NC 28431


HAYES BROTHERS FARMS           HENDRIX FARMS                   HERALD OFFICE SUPPLY
ATTN: JOE HAYES                ATTN: MANAGER OR AGENT          ATTN: MANAGER OR AGENT
1522 SINGLETARY CHURCH ROAD    P. O. BOX 175                   P.O. BOX 1288
LUMBERTON, NC 28358            METTER, GA 30439                DILLON, SC 29536


ROY HERRING                    KENDALL HILL                    HILL, PATRICIA
1959 REGAN CHURCH ROAD         2574 HUGO ROAD                  2574 HUGO ROAD
LUMBERTON, NC 28358            GRIFTON, NC 28530               GRIFTON, NC 28530



HILL, ROBERT                   BOBBY HOPE                      DEWAYNE HOPE
4445 RESEARCH ROAD             750 BONEY MILL ROAD             6918 GARLAND HIGHWAY
HOOKERTON, NC 28538            CLINTON, NC 28328               CLINTON, NC 28328



JOHNNY HOPE                    HORRY COUNTY STATE BANK         HOWELL, BRUCE
305 MALPASS FARM LANE          ATTN: MANAGING AGENT            118 OAK HEIGHTS DRIVE
CLINTON, NC 28328              PO BOX 677                      GOLDSBORO, NC 27530
                               CONWAY, SC 29528


JOSH HUDSON                    HUNTINGTON TECHNOLOGY FINANCE   INDUSTRIAL BRUSH CORPORATI
553 ROSIN HILL ROAD            ATTN: MANAGER OR AGENT          ATTN: MANAGER OR AGENT
NEWTON GROVE, NC 28366         P.O. BOX 2017                   P.O. BOX 2608
                               BLOOMFIELD HILLS, MI 48303      POMONA, CA 91769-2608




                                                                  EXHIBIT B
    Case 18-00284-5-SWH      Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16      Page 36 of
                                              167
    Case 18-00284-5-SWH      Doc 17 Filed 01/22/18 Entered 01/22/18 18:31:56   Page 5 of 9




INDUSTRIAL POWER, INC.            INTEGRITY EXPRESS LOGISTICS       INTERNATIONAL PAPER
ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT
703 WHITFIELD STREET              P.O. BOX 938                      P.O. BOX 841723
FAYETTEVILLE, NC 28306            WEST CHESTER, OH 45071            DALLAS, TX 75284


J & J EQUIPMENT RENTALS INC.      J A M TRANSPORT                   BRENT JACKSON
ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT            206 MCLAMB ROAD
226 MARY WHITE ROAD               P.O. BOX 3215                     NEWTON GROVE, NC 28366
WHITEVILLE, NC 28472              FLORENCE, SC 29502


JBM TRANSPORT, INC.               JEROME LANGDON PRODUCE            JONES MOTOR COMPANY, INC.
ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT
8849 CYPRESS AVENUE               5855 OLD FAIRGROUND ROAD          654 ENTERPRISE DRIVE
FONTANA, CA 92335                 BENSON, NC 27504                  LIMERICK, PA 19468


JERRY JORDAN                      BLAKE KING                        KINLAW'S HEATING & COOLING
11108 JORDAN ROAD                 ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT
RALEIGH, NC 27603                 722 OZZIE ROAD                    81 GOINS ROAD
                                  CLINTON, NC 28328                 CHADBOURN, NC 28431


KISSAM, RUTH                      KORNEGAY FAMILY FARMS, LLC        LANE'S LAWN SERVICE
109 KISSAM LANE                   ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT
EVERGREEN, NC 28438               610 WORLEY ROAD                   1975 POPE ROAD
                                  PRINCETON, NC 27569               CLINTON, NC 28328


ROGER LANE                        LAW OFFICE OF DONALD K. CARROL BRIAN LEE
ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT         758-A SHAWS POND ROAD
P.O. BOX 238                      P.O. DRAWER 1018               FOUR OAKS, NC 27524
TURKEY, NC 28393                  OAK GROVE, LA 71263


LONGSHIP                          LTL LOGISTICS INC.                M2 FUNDING
ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT
2741 GEORGETOWN ROAD              30 RUE DES GALETS                 175 N. PATRICK BLVD, STE. 140
LEXINGTON, KY 40511               CHATEAUGUAY QC J6K 0B4            BROOKFIELD, WI 53045
                                  CANADA

MANIS CUSTOM BUILDERS INC.        MANN PACKING CO.                  MATTRON TRANSPORT LLC
ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT
5880 CRESTLINE ROAD               1333 SCHILLING PLACE              104 WILLOW TRACE
LAURINBURG, NC 28352              SALINAS, CA 93901                 STOCKBRIDGE, GA 30281


MCARTHUR HARDWARE                 MCCARRON & DIESS                  MCKENZIE SUPPLY COMPANY
ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT
117 E. RAILROAD AVENUE            4530 WISCONSIN AVENUE NW          P.O. BOX 890470
CHADBOURN, NC 28431               SUITE 310                         CHARLOTTE, NC 28289
                                  WASHINGTON, DC 20016




                                                                        EXHIBIT B
    Case 18-00284-5-SWH      Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16 Page 37 of
                                              167
    Case 18-00284-5-SWH     Doc 17 Filed 01/22/18 Entered 01/22/18 18:31:56 Page 6 of 9




MEDALLION TRANSPORT & LOGISTIC   MIDAMERICA FREIGHT HANDLERS      MILLSTREAM FARMS
ATTN: MANAGER OR AGENT           ATTN: MANAGER OR AGENT           ATTN: MANAGER OR AGENT
701 EAST GATE DRIVE, STE. 302    900 SOUTH HIGHWAY DR.            1131 TIMOTHY ROAD
MOUNT LAUREL, NJ 08054           SUITE 202                        DUNN, NC 28334
                                 FENTON, MO 63026

MJE BROKERAGE, INC.              N.L. DAUGHTRY FERTILIZER CO.     NATIONAL LOGISTICS SERVICE
ATTN: MGR, AGENT OR OFFICER      ATTN: MANAGER OR AGENT           ATTN.: MANAGER OR AGENT
P.O. BOX 65                      621 LISBON STREET                7611 CHEVIOT ROAD #105
PROCTORVILLE, NC 28375           CLINTON, NC 28328                CINCINNATI, OH 45247


NATURAL SCIENCE CENTER INC.      NAVAJO EXPRESS, INC.             NAVITAS CREDIT CORP
ATTN: MANAGER OR AGENT           ATTN: MANAGER OR AGENT           ATTN: MANAGER, AGENT, OFFIC
1337 DAYTON-XENIA ROAD           1400 W. 64TH STREET              111 EXECUTIVE CENTER DR, ST1
XENIA, OH 45385                  DENVER, CO 80221                 COLUMBIA, SC 29210


NC STRAWBERRY FESTIVAL           NEALY, MARY MARGARET WOOTEN      NEWSONG MINISTRIES
ATTN: MANAGER OR AGENT           113 WEST OLIVER STTREET          ATTN: MANAGER OR AGENT
P.O. BOX 352                     WHITEVILLE, NC 28472             825 SMITH ROAD
CHADBOURN, NC 28431                                               BALL GROUND, GA 30107


NICKEY GREGORY CO., INC.         OLAN DUNN FARMS                  OSI RESTAURANT PARTNERS LL
ATTN: MANAGER OR AGENT           ATTN: MANAGER OR AGENT           ATTN: MANAGER OR AGENT
16 FOREST PKWY BUILDING N        4159 US 301N                     2202 N WEST SHORE BLVD.
FOREST PARK, GA 30297            DUNN, NC 28334                   TAMPA, FL 33607


PALMETTO PACKAGING & PAPER       PEMBROKE WASTE                   PICKLES + TRANSPORT LLC
ATTN: MANAGER OR AGENT           ATTN: MANAGER OR AGENT           ATTN: MANAGER OR AGENT
P.O. BOX 2758                    P.O. BOX 2400                    3010 FLETCHER AVENUE
GREENVILLE, SC 29602             PEMBROKE, NC 28372               LAKELAND, FL 33803


PIEDMONT BELTING COMPANY         PINNA, JOHNSTON & BURWELL        PNC EQUIPMENT FINANCE
ATTN: MANAGER OR AGENT           ATTN: BILL PINNA                 ATTN: MANAGING AGENT
1271 SOUTH PARK DRIVE            2601 OBERLIN RD.                 655 BUSINESS CENTER DRIVE
KERNERSVILLE, NC 27284           RALEIGH, NC 27608                HORSHAM, PA 19044


JIMMY POWERS                     PRIMUS AUDITING OPERATIONS       PROGRESSIVE SALES & MARKE
711 BARKER CHURCH ROAD           ATTN: MANAGER OR AGENT           ATTN: MANAGER OR AGENT
LUMBERTON, NC 28358              P.O. BOX 5785                    400 TECHNOLOGY COURT STE. A
                                 SANTA MARIA, CA 93456            PEMBROKE PINES, FL 33082


PS CONNECTION                    PT BROKERS                       R & B FREIGHT TRANSPORTIONLL
ATTN: MANAGER OR AGENT           ATTN: MANAGER OR AGENT           ATTN: MANAGER OR AGENT
P.O. BOX 416                     201 E. SUNFLOWER ROAD, SUITE 1   2727 SKY VIEW DRIVE
CENTER, CO 81125                 CLEVELAND, MS 38732              LITHIA SPRINGS, GA 30122




                                                                     EXHIBIT B
    Case 18-00284-5-SWH      Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16 Page 38 of
                                              167
    Case 18-00284-5-SWH     Doc 17 Filed 01/22/18 Entered 01/22/18 18:31:56 Page 7 of 9




RAINBOW LOGISTICS, LLC           RANKIN TRUCK BROKERS            RAPID CAPITAL FINANCE
ATTN: MANAGER OR AGENT           ATTN: MANAGER OR AGENT          ATTN: MANAGER OR AGENT
251 WEST COVINGTON AVENUE        159 POINT SOUTH DRIVE           11900 BISCANE BLVD., STE. 201
ATTALLA, AL 35954                YEMASSEE, SC 29945              MIAMI, FL 33181


RAYLAN FREIGHT SERVICES          REAL TIME FREIGHT SERVICES      RFG LOGISTICS
ATTN: MANAGER OR AGENT           ATTN: MANAGER OR AGENT          ATTN: MANAGER OR AGENT
143 N. KALAMAZOO STREET          P.O. BOX 99                     5820 SO 142ND STREET
VICKSBURG, MI 49097              NEW PLYMOUTH, ID 83655          OMAHA, NE 68137


RIGHTWAY BROKERAGE LLC           RIVER VALLEY                    RJ CARGO EXPRESS, INC.
ATTN: MANAGER OR AGENT           ATTN: MANAGER OR AGENT          ATTN: MANAGER OR AGENT
1812 S. HAMILTON STREET          14868 W RIDGE LANE SUITE 200    11117 W. OKEECHOBEE RD.
DALTON, GA 30720                 DUBUQUE, IA 52003               STE. 109
                                                                 HIALEAH, FL 33018

ROADRUNNER TRANSPORTATION        ROBINSON & SON MACHINE, INC.    ROMARK TRANSPORTATION, INC
ATTN: MANAGER OR AGENT           ATTN: MANAGER OR AGENT          ATTN: MANAGER OR AGENT
P.O. BOX 8903                    P.O. BOX 2337                   340 WORLEY ROAD
CUDAHY, WI 53100                 CLINTON, NC 28329               CANTON, GA 30114


S & S FORWARDING INC.            SALINAS TRUCKING                SAMPSON BUILDING SUPPLY
ATTN: MANAGER OR AGENT           ATTN: MANAGER OR AGENT          ATTN: MANAGER OR AGENT
117 E. RAILROAD AVENUE           206 WALNUT LANE                 P.O. BOX 526
CHADBOURN, NC 28431              BOSSIER CITY, LA 71111          CLINTON, NC 28329


SAMPSON COUNTY TAX COLL          SAVOIE, INC.                    SCHUMAN, PAULA
ATTN: MANAGING AGENT             ATTN: MANAGER OR AGENT          P.O. BOX 63
PO BOX 207                       2920 ROUTE 218                  SPENCERVILLE, MD 20868
CLINTON, NC 28329                MANSEAU, QC GOX1VO
                                 CANADA

SCOTLYNN COMMODITIES INC.        SCOTT FARMS INC.                SCOTT MARTIN TRANSPORT, LL
ATTN: MANAGER OR AGENT           ATTN: MANAGER OR AGENT          ATTN: MANAGER OR AGENT
1150 VITTORIA ROAD               7965 A SIMPSON ROAD             2440 VINEYARD CIRCLE
VITTORIA, ONTARIO NOE1WO         LUCAMA, NC 27851                SANFORD, FL 32771
CANADA

SIMBA TRUCKING, INC.             SMITH FARMS                     SMITH INT'L TRUCK CTR
ATTN: MANAGER OR AGENT           ATTN: MANAGER OR AGENT          ATTN: MANAGING AGENT
217 MALLOY LANE                  9690 LISBON ROAD                P.O. BOX 20067
BLACKLICK, OH 43004              CLARKTON, NC 28433              FAYETTEVILLE, NC 28312


TYRAE EDWARD SMITH               SOUTHERN MARK INDUSTRIES LLC    SOUTHERN PRODUCE DIST. INC
ATTN: MANAGER OR AGENT           ATTN: MANAGER OR AGENT          ATTN: MANAGER OR AGENT
9770 LISBON ROAD                 P.O. BOX 1780                   P.O. BOX 130
CLARKTON, NC 28433               VIDALIA, GA 30475               FAISON, NC 28341




                                                                    EXHIBIT B
     Case 18-00284-5-SWH      Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16 Page 39 of
                                               167
     Case 18-00284-5-SWH     Doc 17 Filed 01/22/18 Entered 01/22/18 18:31:56 Page 8 of 9




SOUTHERN ROOTS                    SP FUNDING, LLC                 SPRING ACRES
ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT          ATTN: MANAGER OR AGENT
P.O. BOX 130                      100 ELKS CLUB ROAD              1280 MACEDONIA ROAD
CHADBOURN, NC 28431               BREVARD, NC 28712               SPRING HOPE, NC 27882


ST FREIGHT LLC                    STEARNS BANK                    STEVENS & HASTY COMPANY, IN
ATTN: MANAGER OR AGENT            ATTN: MANAGING AGENT            ATTN: MANAGER OR AGENT
P.O. BOX 1147                     500 13TH ST.                    128 PECAN STREET
MANITOWOC, WI 54221               ALBANY, MN 56307                WHITEVILLE, NC 28472


STRICKLAND PALLETS                EARL SULLIVAN                   SUNTECK TRANSPORT CO INC.
ATTN: MANAGER OR AGENT            8444 ST. MARY'S CHURCH ROAD     ATTN: MANAGER OR AGENT
10516 GREENPATH ROAD              LUCAMA, NC 27851                6413 CONGRESS AVENUE, SUITE26
DUNN, NC 28334                                                    BOCA RATON, FL 33487


THARRINGTON SMITH LLP             THE DOOR MAN, INC.              THE NY PRODUCE SHOW & CO
ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT          ATTN: MANAGER OR AGENT
209 FAYETTEVILLE STREET           P.O. BOX 3837                   P.O. BOX 810425
RALEIGH, NC 27602                 LUMBERTON, NC 28359             BOCA RATON, FL 33481


THE PRODUCE NEWS                  THOMPSON PRICE & CO.            TIME WARNER CABLE
ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT          ATTN: MANAGER OR AGENT
482 HUDSON TERRACE                P.O. BOX 398                    PO BOX 583471
ENGLEWOOD CLIFFS, NJ 07632        WHITEVILLE, NC 28472            CHARLOTTE, NC 28258


TIRE BARN INC.                    TOTAL QUALITY LOGISTICS, LLC    TOWN OF CHADBOURN
ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT          ATTN: MANAGER OR AGENT
P.O. BOX 427                      P.O. BOX 799                    602 N. BROWN STREET
CHADBOURN, NC 28431               MILFORD, OH 45150               CHADBOURN, NC 28431


TOWN OF CHADBOURN                 TOYOTA MOTOR CREDIT             TRINITY FRESH FOODS
ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT          ATTN: MANAGER OR AGENT
CHADBOURN, NC 28431               PO BOX 2431                     2281 TURKEY HIGHWAY
                                  CAROL STREAM, IL 60132          CLINTON, NC 28328


TRINITY FROZEN FOODS              TULL HILL FARMS, INC.           TYCO INTEGRATED SECURITY, LL
ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT          ATTN: MANAGER OR AGENT
P.O. BOX 3207                     2264 HUGO ROAD                  P.O. BOX 96041
PEMBROKE, NC 28372                KINSTON, NC 28501               CHARLOTTE, NC 28296-0041


ANDREW TYSON                      UNIFIRST CORP.                  UNITED RENTALS
985 EVANS ROAD                    ATTN: MANAGER OR AGENT          ATTN: MANAGER OR AGENT
NASHVILLE, NC 27856               1821 DAWSON STREET              P.O. BOX 100711
                                  WILMINGTON, NC 28403            ATLANTA, GA 30384-0711




                                                                     EXHIBIT B
      Case 18-00284-5-SWH      Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16   Page 40 of
                                                167



    Case 18-00284-5-SWH     Doc 17 Filed 01/22/18 Entered 01/22/18 18:31:56   Page 9 of 9




UNIVERSAL TRUCKLOAD, INC.         US LOGISTICS, LLC                 VAUGHN BELTING COMPANY, IN
ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT
12755 EAST NINCE MILE RD.         P.O. BOX 14309                    P.O. BOX 5505
WARREN, MI 48089                  CINCINNATI, OH 45250              SPARTANBURG, SC 29304


VOLM BAG CO., INC.                WEIGHT TRANS, INC.                WELLMAN OIL & PROPANE CO
ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT
P.O. BOX 400                      P.O. BOX 4269                     P.O. BOX 780
ANTIGO, WI 54409                  SAN CLEMENTE, CA 92674            CLINTON, NC 28329


WERNER ENTERPRISES INC.           WHITE FALCON SOLUTIONS, INC.      WHITEVILLE FORKLIFT & EQUIP
ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT            ATTN: MANAGER OR AGENT
14507 FRONTIER ROAD               223 SOUTH GOLDEN STATE BLVD.      344 VINSON ROAD
OMAHA, NE 68138                   TURLOCK, CA 95380                 WHITEVILLE, NC 28472


WILLIAMSON, WALTON & SCOTT LLP WILLSON INTERNATIONAL LIMITED        J. ROLAND WOOD
ATTN: MANAGER OR AGENT         ATTN: MANAGER OR AGENT               2500 BEASLEY ROAD
136 WASHINGTON STREET          2345 ARGENTIA ROAD SUITE 201         BENSON, NC 27504
WHITEVILLE, NC 28472           MISSISSAUGA, ONTARIO L5N 8KA
                               CANADA

WOOTEN LAND & TIMBER, L.L.C.      WOOTEN'S BUSINESS EQUIPMENT       ALICE WOOTEN
ATTN: MANAGER OR AGENT            LEASING, LLC                      160 KISSAM LANE
P.O. BOX 467                      ATTN: MANAGER OR AGENT            EVERGREEN, NC 28438
CHADBOURN, NC 28431               P.O. BOX 467
                                  CHADBOURN, NC 28431

GEORGE WOOTEN, III                ZEP MANUFACTURING
P.O. BOX 130                      ATTN: MANAGER OR AGENT
CHADBOURN, NC 28431               PO BOX 40462*9
                                  ATLANTA, GA 30384




                                                                       EXHIBIT B
Case 18-00284-5-SWH    Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16            Page 41 of
                                        167
     Case 18-00284-5-SWH   Doc 31 Filed 01/24/18 Entered 01/24/18 14:25:10   Page 1 of 1




          1/22/2018




                                                                       EXHIBIT B
Case 18-00284-5-SWH    Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16             Page 42 of
                                        167
     Case 18-00284-5-SWH   Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36   Page 1 of 96




                                                                       EXHIBIT B
Case 18-00284-5-SWH                                            Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                                                                 Page 43 of
                                                                                167
       Case 18-00284-5-SWH                                         Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                                                       Page 2 of 96
 Fill in this information to identify the case:

 Debtor name            WAYNE BAILEY, INC.

                                                               EASTERN DISTRICT OF NORTH CAROLINA - WILMINGTON
 United States Bankruptcy Court for the:                       DIVISION

 Case number (if known)               18-00284-5-SWH
                                                                                                                                                                                     Check if this is an
                                                                                                                                                                                         amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                     12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                    $        4,046,000.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                       $      14,577,408.02

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                      $      18,623,408.02


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                    $      12,282,956.78


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                       $            93,842.64

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                               +$      14,776,326.05


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                             $        27,153,125.47




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                   page 1
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                                                            Best Case Bankruptcy




                                                                                                                                                                                   EXHIBIT B
Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                           Page 44 of
                                                                     167
        Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                  Page 3 of 96
 Fill in this information to identify the case:

 Debtor name          WAYNE BAILEY, INC.

                                                    EASTERN DISTRICT OF NORTH CAROLINA - WILMINGTON
 United States Bankruptcy Court for the:            DIVISION

 Case number (if known)         18-00284-5-SWH
                                                                                                                                  Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     SunTrust Bank                                          Deposit account                  5576                                           $0.00




            3.2.     SunTrust Bank                                          Lockbox                          5576                                  $55,893.00




            3.3.     SunTrust Bank                                          Checking                         4830                                 $533,335.00




            3.4.     BB&T                                                   Payroll                          5006                                  $50,000.00



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                  $639,228.00
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No.   Go to Part 3.
       Yes Fill in the information below.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                            page 1
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy




                                                                                                                           EXHIBIT B
 Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                  Page 45 of
                                                                      167
       Case 18-00284-5-SWH                             Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                          Page 4 of 96

 Debtor         WAYNE BAILEY, INC.                                                             Case number (If known) 18-00284-5-SWH
                Name




 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

     No. Go to Part 4.
     Yes Fill in the information below.
 11.       Accounts receivable
           11a. 90 days old or less:                         2,682,888.25    -                                0.00 = ....              $2,682,888.25
                                              face amount                        doubtful or uncollectible accounts




           11b. Over 90 days old:                               428,001.95   -                               0.00 =....                  $428,001.95
                                              face amount                        doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                        $3,110,890.20
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

     No. Go to Part 5.
     Yes Fill in the information below.
                                                                                                        Valuation method used   Current value of
                                                                                                        for current value       debtor's interest

 14.       Mutual funds or publicly traded stocks not included in Part 1
           Name of fund or stock:

 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
           partnership, or joint venture
           Name of entity:                                               % of ownership
                     Mississippi Association of Sweet Potato
           15.1.     Growers                                                                    %                                           $1,000.00




           15.2.     Mississippi Fruit & Vegetable Association Coop                             %                                         $10,000.00




           15.3.     Aseptic Coop                                                               %                                           $2,500.00




           15.4.     Trinity Frozen Foods LLC                                       4           %                                        $500,000.00




           15.5.     Texas Sweet Potato Distributing, LLC                           100         %                                         $34,108.00



 16.       Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
           Describe:

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 2
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy




                                                                                                                            EXHIBIT B
 Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                    Page 46 of
                                                                      167
       Case 18-00284-5-SWH                             Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                         Page 5 of 96

 Debtor         WAYNE BAILEY, INC.                                                               Case number (If known) 18-00284-5-SWH
                Name


 17.       Total of Part 4.                                                                                                          $547,608.00
           Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No. Go to Part 6.
     Yes Fill in the information below.
           General description                        Date of the last           Net book value of     Valuation method used    Current value of
                                                      physical inventory         debtor's interest     for current value        debtor's interest
                                                                                 (Where available)

 19.       Raw materials
           Raw Sweet Potatoes -
           34,014 18bu equivalent
           bins                                                                                $0.00                                     $2,615,509.70



 20.       Work in progress
           Sweet Potatoes (at
           Maxton)
           #1s $480,060.00 (6,858
           18bu equivalent bins)
           Cantors $50,058.00
           (1,854 18bu equivalent
           bins)                                                                               $0.00                                       $530,118.00



 21.       Finished goods, including goods held for resale
           Sweet Potatoes
           (packaged)                                                                          $0.00                                       $180,798.72



 22.       Other inventory or supplies
           Cardboard                                                                           $0.00                                      $194,866.45


           Parts                                                                               $0.00                                        $89,919.97



 23.       Total of Part 5.                                                                                                        $3,611,212.84
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
            No
            Yes
 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
            No
            Yes. Book value                                         Valuation method                      Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
            No
            Yes
 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 3
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy




                                                                                                                           EXHIBIT B
 Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                    Page 47 of
                                                                      167
       Case 18-00284-5-SWH                             Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                         Page 6 of 96

 Debtor         WAYNE BAILEY, INC.                                                               Case number (If known) 18-00284-5-SWH
                Name


     No. Go to Part 7.
     Yes Fill in the information below.
           General description                                                   Net book value of     Valuation method used    Current value of
                                                                                 debtor's interest     for current value        debtor's interest
                                                                                 (Where available)

 28.       Crops-either planted or harvested

 29.       Farm animals Examples: Livestock, poultry, farm-raised fish

 30.       Farm machinery and equipment (Other than titled motor vehicles)
           Case IH 210 Magnum ZCRH05197 & Case IH
           FM1000 Auto Guidance System 04033                                                   $0.00                                        $53,314.68


           Irrigation equipment consisting of 2-7000 Valley;
           4-Tower pivots, S/N 0024 and 0025                                                   $0.00                                        $27,217.42



 31.       Farm and fishing supplies, chemicals, and feed

 32.       Other farming and fishing-related property not already listed in Part 6

 33.       Total of Part 6.                                                                                                              $80,532.10
           Add lines 28 through 32. Copy the total to line 85.

 34.       Is the debtor a member of an agricultural cooperative?
            No
            Yes. Is any of the debtor's property stored at the cooperative?
                     No
                     Yes
 35.       Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
            No
            Yes. Book value                                         Valuation method                      Current Value

 36.       Is a depreciation schedule available for any of the property listed in Part 6?
            No
            Yes
 37.       Has any of the property listed in Part 6 been appraised by a professional within the last year?
            No
            Yes
 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No. Go to Part 8.
     Yes Fill in the information below.
           General description                                                   Net book value of     Valuation method used    Current value of
                                                                                 debtor's interest     for current value        debtor's interest
                                                                                 (Where available)

 39.       Office furniture

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Computer Equipment                                                                  $0.00                                        $10,000.00

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 4
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy




                                                                                                                           EXHIBIT B
 Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                 Page 48 of
                                                                      167
       Case 18-00284-5-SWH                             Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                       Page 7 of 96

 Debtor         WAYNE BAILEY, INC.                                                            Case number (If known) 18-00284-5-SWH
                Name




 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                             $10,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
            No
            Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
            No
            Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No. Go to Part 9.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2017 GMC Yukon XL K15 MP, Vin #14843                                   $0.00                                        $47,750.00


           47.2.     2014 GMC Yukon MP, Vin# 20444                                          $0.00                                        $22,525.00


           47.3.     2013 International Prostar Truck, VIN#
                     06218; 2011 International Prostar Truck,
                     VIN# 65906; 2007 GMC Sierra Truck, VIN#
                     14249; 2007 GMC Sierra Truck, Vin 93262;
                     1985 Brothers Trailer, VIN# 21746                                      $0.00                                        $65,000.00


           47.4.     2011 International Prostar Truck, VIN#
                     65679                                                                  $0.00                                        $12,758.49


           47.5.     See attached Exhibit "A"                                               $0.00                                      $200,000.00


           47.6.     2013 International Prostar Truck, VIN#
                     06291
                     2013 international Prostar Truck, VIN#
                     83587
                     2013 International Prostar Truck, VIN#
                     66362                                                                  $0.00                                        $50,000.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 5
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy




                                                                                                                      EXHIBIT B
 Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                 Page 49 of
                                                                      167
       Case 18-00284-5-SWH                             Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                       Page 8 of 96

 Debtor         WAYNE BAILEY, INC.                                                            Case number (If known) 18-00284-5-SWH
                Name

 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Forklifts - See attached Exhibit "B"                                             $0.00                                        $24,000.00


           See attached Exhibit "C"                                                         $0.00                                     $1,300,000.00


           Storage bins                                                                     $0.00                                      $123,290.00



 51.       Total of Part 8.                                                                                                      $1,845,323.49
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
            No
            Yes
 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
            No
            Yes
 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No. Go to Part 10.
     Yes Fill in the information below.
 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used   Current value of
           property                                       extent of           debtor's interest      for current value       debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. 490 Old US Hwy 74
                     Chadbourn, NC
                     consisting of 221,550
                     Sq Ft building and 45
                     acres (Haworth
                     Facility) ($2,750,000);
                     76.1 a. off of Carter
                     Road, Chadbourn
                     (Worley property)
                     ($225,000)                           Fee simple                        $0.00                                     $2,975,000.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 6
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy




                                                                                                                      EXHIBIT B
 Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                Page 50 of
                                                                      167
       Case 18-00284-5-SWH                             Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                     Page 9 of 96

 Debtor         WAYNE BAILEY, INC.                                                           Case number (If known) 18-00284-5-SWH
                Name

           55.2.     211 Mills St & 322 E.
                     Kirkland St,
                     Chadbourn, NC
                     consisting of 50,000
                     Sq. Ft. Bldg. (Orange
                     Warehouse)
                     ($245,000)
                     326 E. Kirkland St.,
                     Chadbourn, NC,
                     consisting of a 6,000
                     Sq. Ft. Bldg. (Blue
                     Building) ($60,000)
                     1405 Joe Brown Hwy
                     S., Chadbourn, NC,
                     consisting of 2 Bldg. at
                     6,000 Sq. Ft. each
                     (Red & White
                     Buildings) ($75,000)
                     50 acres off Hwy 242,
                     Evergreen, NC (B.
                     More Farm/Harrison
                     Farm) ($140,000)
                     Evergreen Farm Wells
                     ($0)
                     515 Porter Swamp
                     Rd., Cerro Gordo, NC,
                     consisting of 13.62
                     acres (Nance Farm)
                     ($41,000)
                     Benton Farm Wells
                     ($0)                                 Fee simple                        $0.00                                     $561,000.00


           55.3.     Hwy 410, Chadbourn,
                     NC, consisting of 59.42
                     acres (Harry Reed
                     Property)                                                              $0.00                                     $280,000.00


           55.4.     5203 Haynes Lennon
                     Way, Evergreen, NC
                     ($15,000)
                     323 Kirkland Street,
                     Chadbourn, NC Grain
                     Market ($25,000)
                     506 Joe Brown Hwy,
                     Chadbourn, NC Labor
                     Camp consisting of
                     4,498 Sq ft labor camp
                     and 2.08 acres
                     ($100,000)
                     607 Howard Street
                     House, Chadbourn,
                     NC ($25,000)                                                           $0.00                                     $165,000.00


           55.5.     118 East Kirkland
                     Street House,
                     Chadbourn, NC                                                          $0.00                                         $5,000.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 7
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy




                                                                                                                    EXHIBIT B
 Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                 Page 51 of
                                                                      167
         Case 18-00284-5-SWH                             Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                       Page 10 of
                                                                          96
 Debtor         WAYNE BAILEY, INC.                                                            Case number (If known) 18-00284-5-SWH
                Name

            55.6.    283 Carter Road
                     House, Chadbourn,
                     NC located on Carter
                     Road with 2.86 acres                                                   $0.00                                        $60,000.00




 56.        Total of Part 9.                                                                                                       $4,046,000.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
             No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
             No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No. Go to Part 11.
     Yes Fill in the information below.
            General description                                               Net book value of        Valuation method used   Current value of
                                                                              debtor's interest        for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            See attached Exhibit "D"                                                        $0.00                                           Unknown



 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                                 $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
             No
             Yes
 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
             No
             Yes
 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
             No
             Yes
 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 8
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy




                                                                                                                        EXHIBIT B
 Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                     Page 52 of
                                                                      167
         Case 18-00284-5-SWH                             Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                           Page 11 of
                                                                          96
 Debtor         WAYNE BAILEY, INC.                                                           Case number (If known) 18-00284-5-SWH
                Name



     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                                   Current value of
                                                                                                                                   debtor's interest


 71.       Notes receivable
           Description (include name of obligor)
                                                                          2,700,000.00 -                                  0.00 =
           Trinity Frozen Foods, LLC                                  Total face amount    doubtful or uncollectible amount               $2,700,000.00


                                                                            580,208.00 -                                  0.00 =
           Wooten Land & Timber, LLC                                  Total face amount    doubtful or uncollectible amount                 $580,208.00


                                                                            787,829.94 -                                  0.00 =
           Texas Sweet Potato Distributing, LLC                       Total face amount    doubtful or uncollectible amount                 $787,829.94


                                                                            315,024.45 -                                  0.00 =
           Texas Sweet Potato Logistics                               Total face amount    doubtful or uncollectible amount                 $315,024.45



 72.       Tax refunds and unused net operating losses (NOLs)
           Description (for example, federal, state, local)

 73.       Interests in insurance policies or annuities
           Western Reserve Life Assurance Co. of Ohio, Life insurance
           policy #3615                                                                                                                     $328,547.00



 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

           Insurance claim                                                                                                                   $21,004.00




 78.       Total of Part 11.                                                                                                           $4,732,613.39
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 9
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy




                                                                                                                              EXHIBIT B
 Case 18-00284-5-SWH                                      Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                                           Page 53 of
                                                                           167
          Case 18-00284-5-SWH                                Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                                Page 12 of
                                                                              96
 Debtor          WAYNE BAILEY, INC.                                                                                  Case number (If known) 18-00284-5-SWH
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $639,228.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                 $3,110,890.20

 83. Investments. Copy line 17, Part 4.                                                                           $547,608.00

 84. Inventory. Copy line 23, Part 5.                                                                           $3,611,212.84

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                      $80,532.10

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $10,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                  $1,845,323.49

 88. Real property. Copy line 56, Part 9.........................................................................................>                      $4,046,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +              $4,732,613.39

 91. Total. Add lines 80 through 90 for each column                                                       $14,577,408.02             + 91b.            $4,046,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $18,623,408.02




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 10
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy




                                                                                                                                                   EXHIBIT B
Case 18-00284-5-SWH           Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16     Page 54 of
                                               167
   Case 18-00284-5-SWH          Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36   Page 13 of
                                                 96

 Wayne Bailey Inc. 
 Case No. 18‐00248‐5‐SWH
 Exhibit A
     Year           Make                Model                  VIN#
         2003 Ford            Explorer              1FMZU72K63ZB49186
         2008 GMC             Yukon                 1GKFK163X8J219246
         2010 Dodge           Grand Caravan         2D4RN4DE4AR238594
         1997 Ford            F350                  1FDKF37F8VEB81258
         1991 Ford            Truck                 1FDNF70J4MVA18401
         1991 GMC             Truck                 1GDM7H1J9MJ513410
         2000 GMC             Truck                 1GDJ7H1D5YJ904458
         2000 GMC             Truck                 1GDJ7H1D9YJ904334
         1998 Ford            Truck                 1FDNF70J3WVA02922
         2001 Freightliner    FL70                  1FVABSAL91HH62370
         1994 International   Truck (cutoff bus)    1HVBDACN1RH575842
         1994 International   Truck (cutoff bus)    1HVBDACN0RH576030
         1995 International   Truck (cutoff bus)    1HVBDAAN2SH678650
         1995 International   Truck (cutoff bus)    1HVBDAANXSH678752
         1986 GMC             Truck (cutoff bus)    1GDL7D1BXGV508050
         1987 Ford            Truck (cutoff bus)    1FDWJ74N3HVA04950
         1992 International   Truck (cutoff bus)    1HVBBPEN9PH487043
         1994 International   Truck (cutoff bus)    1HVBDACN2RH575719
         1994 International   Truck (cutoff bus)    1HVBDACN6RH575903
         1994 International   Truck (cutoff bus)    1HVBDACN8RH575823
         1994 International   Truck (cutoff bus)    1HVBDACN9RH575703
         1994 International   Truck (cutoff bus)    1HVBDAAN3SH678723
         1994 International   Truck (cutoff bus)    1HVBDACN8RH575885
         1994 International   Truck (cutoff bus)    1HVBDACN5RH575908
         1994 International   Truck (cutoff bus)    1HVBDACN5RH575830
         1994 International   Truck (cutoff bus)    1HVBDACNXRH575841
         1994 International   Truck (cutoff bus)    1HVBDACN2RH575901
         1994 International   Truck (cutoff bus)    1HVBDACN9RH575829
         1995 International   Truck (cutoff bus)    1HVBDAAN4SH678942
         1995 International   Truck (cutoff bus)    1HVBDAAN4SH679069
         1995 International   Truck (cutoff bus)    1HVBDAANXSH679111
         1995 International   Truck (cutoff bus)    1HVBBAAN1SH678371
         1996 International   Truck (cutoff bus)    1HVBDAAN9TH309267
         1994 International   Bus (15 people)       1HVBDACM1RH575654
         1992 International   Bus (40 people)       1HVBBPLN9NH463793
         1997 Ford            Bus (40 people)       1FDXB80C9VVA30346
         1997 Ford            Bus (40 people)       1FDXB80C3VVA30553
         1989 Chevy           Bus (40 people)       1GBM6P1F5KV104201
         1994 International   Bus (40 people)       1HVBDACN2RH576322
         1999 International   Truck                 2HSFHAER2XCO86843
         2003 Kenworth        Truck                 1XKTDB9X03J709494    
         2005 Freightliner    Truck                 1FUJA6DE05LN51764   
         1987 Great Dane      Trailer               1GRAA9621FS090504
         1997 Fontier         Trailer               13N1483008V1573275




                                                                            EXHIBIT B
Case 18-00284-5-SWH       Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16   Page 55 of
                                           167




Case 18-00284-5-SWH        Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36   Page 14 of
                                            96

    1998   Jerry        Trailer                4BXUN10154S306069
    1998   Tran         Trailer                1TTF48203W1055611
    2013   Vanguard     Reefer                 527SR5326DM001685
    2001   Ford         F150                   1FTRX18W11NB14028
    1998   Dodge        Van                    2B5WB35Z7WK133254
    1994   Ford         Truck                  1FDJF37H5RNA02712
    1996   Dodge        Van                    2B5WB3528TK171152
    1998   Dodge        Van                    2B7LB31Z3WK147264
    2002   GMC          Truck                  2GTEK19V821163765
    2004   GMC          Sierra                 1GTEK19T94E378863
    2011   Chevy        Silverado              1GCRKPE0XBZ197566
    1994   Dodge        Van                    2B5WB35Z4RK144801
    2000   Ford         F150                   1FTZF1729YNC37541
    2002   Ford         F250                   1FDNX21L32EB11102
    2004   GMC          Sierra                 2GTEK19V341319049
    2006   GMC          Sierra                 1GTHK23D86F236604
    2007   GMC          Sierra                 3GTEC14X27G233717
    2007   GMC          Sierra                 1GTEK14C27Z590802
    2008   Chevy        Silverado              1GCEC14X88Z172570
    2008   GMC          Sierra                 1GTHK23608F200216
                 TOTAL VALUE:                                 $200,000.00




                                                                    EXHIBIT B
Case 18-00284-5-SWH        Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16   Page 56 of
                                            167




  Case 18-00284-5-SWH       Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36   Page 15 of
                                             96

Wayne Bailey, Inc. 
Case No. 18‐00248‐5‐SWH
Exhibit B

      Unit ID #              Model/Serial #             Year 
10000002679          7FBEU18 16020                   2006
10000002682          7FBCU15 63320                   2006
10000123824          8FGU25‐13508                    2007
10000183539          8FGU32‐38950                    2013
10000183540          8FGU32‐38895                    2013
10000183541          8FGU32‐38923                    2013
10000183542          8FGU32‐38854                    2013
10000183543          8FGU32‐38922                    2013
10000183544          8FGU32‐38813                    2013
10000183545          8FGU32‐38853                    2013
10000183546          8FGU32‐38795                    2013
10000227897          8FGU32‐65014                    2015

TOTAL VALUE:                            $24,000.00




                                                                   EXHIBIT B
Case 18-00284-5-SWH        Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16   Page 57 of
                                            167




  Case 18-00284-5-SWH       Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36   Page 16 of
                                             96

Wayne Bailey, Inc. 
Case No. 18‐00248‐5‐SWH
Exhibit B

      Unit ID #              Model/Serial #             Year 
10000002679          7FBEU18 16020                   2006
10000002682          7FBCU15 63320                   2006
10000123824          8FGU25‐13508                    2007
10000183539          8FGU32‐38950                    2013
10000183540          8FGU32‐38895                    2013
10000183541          8FGU32‐38923                    2013
10000183542          8FGU32‐38854                    2013
10000183543          8FGU32‐38922                    2013
10000183544          8FGU32‐38813                    2013
10000183545          8FGU32‐38853                    2013
10000183546          8FGU32‐38795                    2013
10000227897          8FGU32‐65014                    2015

TOTAL VALUE:                            $24,000.00




                                                                   EXHIBIT B
Case 18-00284-5-SWH  Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16 Page 58 of
                                      167
  Case 18-00284-5-SWH Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36 Page 17 of
                                       96


 Wayne Bailey, Inc.
 Case No. 18-00248-5-SWH
 Exhibit C

                   Type       ID/Serial number    Manufacturer    Model year
 CVT Tractor                ZERD02949            Case IH         2014
 Tractor                    ZEBP12228            Case IH         2014
 Turbo Disk 31 FT           YED075104            Case IH         2014
 Ecolo Till Ripper 7        YED073157            Case IH         2014
 Self-Propelled Spray       1N04030RJE0001020    John Deere      2014
 2 Row Peturis Potato
 Grain Dryer & Elevat
 Case IH Tractor
 Digger                     95135
 Digger                     30295
 International 5240 T       A26W51535
 Packing Line/Equipme       A26W51593
 Ford 7610 Tractor          RW7700H011408
 Ford 7610 Tractor                                               1995
 Toyota Forklift            RW830P022163                         1996
 JD Tractor 7410
 Toyota (2)                                                      2001
 Row Crop Tractor           RW7410H012477
 Case MX 180 Tractor        DEG0005834                           2002
 John Deere                 N00637X005172
 Case Intl Harvestor        SNACM218073                          2004
 JD 8320 Tractor            RW8320PO32308                        2005
 John Deere Row Crop        01236                                2004
 Toyota Forklift            12047
 John Deere Tractor         PO37178
 Hobbs Reel
 John Deere Power uNI       T06068T479552
 PSI Reel Rain Reel G       27213
 John Deere 630 Tract
 John Deere Plow
 Ripper
 Woods Alloway
 Grader
 Irrigation Pipe
 Irrigation Equipment
 John Deere Rotary Cu
 Cultivator
 Reddick Sprayer
 8 Row Cotton Sprayer
 Vac Master Mower
 15" Grassworks weed




                                                                   EXHIBIT B
Case 18-00284-5-SWH  Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16 Page 59 of
                                      167
  Case 18-00284-5-SWH Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36 Page 18 of
                                       96


 Irrigation Equipment
 Sprayer
 Rhino Ditch Bank Cut
 2 Sheppard Sprayer
 2 Cultivators
 12000 Gallon Nitroge
 Humidification Equip
 Eliminator
 Scales
 6 Lane Metered Input
 Pressure Washer
 3 Phase Electric Mot
 Slicer
 Compressor
 Alloway Flail Shredd
 Rolling Cultivator
 Bush Hog
 Irrigation Equipment
 4 Row Cultivator
 Bedder
 Disc
 Tender Box
 Potato Plow
 Plant Mower
 Front End Loader
 5 Shelf Propelled Ha
 Case IH Puma 125 Tra             Z8BL02027                       2008
 John Deere Sprayer               N04730X002411                   2008
 John Deere 172012 Ro             A0172OR700163                   2005
 Case IH Maxxum Tract             ZABE01955
 John Deere HX20 Cutt
 Case IH Puma Tractor             ZABL40880                       2010
 Case IH Tandem Disk              JFH046229                       2011
 Case IH Magnum 305 T             ZARZ07926                       2011
 Buffalo 6200 Plow                20116205149                     2011
 Holland 1600 Transpl                                             2011
 Case IH Magnum 235 T             ZBRD02892                       2012
 OnPack RC20145 VPP S             ZRC2045
 2015 Toyota Forklift             65019
 Case IH Puma 150 PS              ZFEP30295                       2016
 Case IH Magnum 235 T             ZDRD05839                       2013
 John Deere 6420 Trac             H381259                         2003
 John Deere Lawn Mover 72" Deck                                   2017
 Case IH Maxxum Tractor 125       ZFEE03996                       2016
 Krause 7300 Disk Harrows 2371
 TOTAL VALUE:                                     $1,300,000.00




                                                                    EXHIBIT B
Case 18-00284-5-SWH     Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16             Page 60 of
                                         167
       Case 18-00284-5-SWH   Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36   Page 19 of
  Wayne Bailey, Inc.                          96
  Case No. 18-00248-5-SWH
  Exhibit D




                                                                        EXHIBIT B
Case 18-00284-5-SWH                                  Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                                Page 61 of
                                                                      167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                      Page 20 of
                                                                          96
 Fill in this information to identify the case:

 Debtor name          WAYNE BAILEY, INC.

                                                    EASTERN DISTRICT OF NORTH CAROLINA - WILMINGTON
 United States Bankruptcy Court for the:            DIVISION

 Case number (if known)              18-00284-5-SWH
                                                                                                                                        Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
 2.1    ALLY                                          Describe debtor's property that is subject to a lien                  $56,097.47               $47,750.00
        Creditor's Name                               2017 GMC Yukon XL K15 MP, Vin #14843
        Attn.: Manager or Agent
        P.O. Box 90201948
        Louisville, KY 40290-1948
        Creditor's mailing address                    Describe the lien
                                                      Lien on title
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



 2.2    Branch Banking & Trust                        Describe debtor's property that is subject to a lien                    $4,419.50             $280,000.00
        Creditor's Name                               Hwy 410, Chadbourn, NC, consisting of 59.42
        Attn: Jack Hayes                              acres (Harry Reed Property)
        PO Box 1847
        Wilson, NC 27894
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply



Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 6
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy




                                                                                                                                 EXHIBIT B
 Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                             Page 62 of
                                                                      167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                    Page 21 of
                                                                          96
 Debtor       WAYNE BAILEY, INC.                                                                       Case number (if know)     18-00284-5-SWH
              Name

        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.3   Cape Fear Farm Credit                          Describe debtor's property that is subject to a lien                 $2,012,674.19      $2,975,000.00
       Creditor's Name                                490 Old US Hwy 74 Chadbourn, NC consisting of
                                                      221,550 Sq Ft building and 45 acres (Haworth
       Attn: Mgr, Officer or Agent                    Facility) ($2,750,000); 76.1 a. off of Carter Road,
       P.O. Box 2405                                  Chadbourn (Worley property) ($225,000)
       Fayetteville, NC 28302
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.4   CFG Financial Services, LLC                    Describe debtor's property that is subject to a lien                 $7,534,223.56     $14,263,842.43
       Creditor's Name                                5203 Haynes Lennon Way, Evergreen($15,000);
                                                      323 Kirkland, Chadbourn($25,000);506 Joe
                                                      Brown, Chadbourn (2.08 a.)($100,000);607
       Attn: Mgr, Agent or Officer                    Howard St ($25,000) & personal property
       100 Elks Club Road                             ($14,098,842.43)
       Brevard, NC 28712
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.5   CNH Capital                                    Describe debtor's property that is subject to a lien                     $53,314.68         $53,314.68
       Creditor's Name                                Case IH 210 Magnum ZCRH05197; Case
       Attn: Managing Agent                           IHFM1000 Auto Guidance System 04033
       PO Box 0507
       Carol Stream, IL 60132-0507
       Creditor's mailing address                     Describe the lien



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 2 of 6
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy




                                                                                                                                   EXHIBIT B
 Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                             Page 63 of
                                                                      167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                    Page 22 of
                                                                          96
 Debtor       WAYNE BAILEY, INC.                                                                       Case number (if know)     18-00284-5-SWH
              Name

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.6   Diversified Financial                          Describe debtor's property that is subject to a lien                     $27,217.42         $27,217.42
       Creditor's Name                                Irrigation Equipment-2 Model 7000 Valley Tower
       Attn: Managing Agent                           pivots, S/N 0024 & 0025
       PO Box 2056
       Omaha, NE 68103-2056
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.7   Horry County State Bank                        Describe debtor's property that is subject to a lien                     $26,101.24         $22,525.00
       Creditor's Name                                2014 GMC Yukon MP, Vin# 20444
       Attn: Managing Agent
       PO Box 677
       Conway, SC 29528
       Creditor's mailing address                     Describe the lien
                                                      Lien on Title
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 3 of 6
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy




                                                                                                                                   EXHIBIT B
 Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                             Page 64 of
                                                                      167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                    Page 23 of
                                                                          96
 Debtor       WAYNE BAILEY, INC.                                                                       Case number (if know)     18-00284-5-SWH
              Name

 2.8   Kissam, Ruth                                   Describe debtor's property that is subject to a lien                     $46,830.92         $60,000.00
       Creditor's Name                                283 Carter Road House, Chadbourn, NC located
                                                      on Carter Road with 2.86 acres
       109 Kissam Lane
       Evergreen, NC 28438
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.9   M2 Funding                                     Describe debtor's property that is subject to a lien                     $62,375.92         $65,000.00
       Creditor's Name                                2013 International Prostar Truck, VIN# 06218;
                                                      2011 International Prostar Truck, VIN# 65906;
                                                      2007 GMC Sierra Truck, VIN# 14249; 2007 GMC
       Attn: Manager or Agent                         Sierra Truck, Vin 93262; 1985 Brothers Trailer,
       175 N. Patrick Blvd, Ste. 140                  VIN# 21746
       Brookfield, WI 53045
       Creditor's mailing address                     Describe the lien
                                                      Lien on Title
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.1
 0     Millstream Farms                               Describe debtor's property that is subject to a lien                 $2,397,839.37     $7,566,199.37
       Creditor's Name                                211 Mills & 322 E. Kirkland($245,000);326 E.
                                                      Kirkland($60,000);1405 Joe Brown Hwy
                                                      S($75,000),
                                                      Chadbourn;50a.Evergreen($140,000);13.62
                                                      a.($41,000); 2nd D/T 49.42 a., Chadbourn
       Attn: Manager or Agent                         ($275,580.50) & personal property of
       1131 Timothy Road                              $6,729,618.87
       Dunn, NC 28334
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 4 of 6
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy




                                                                                                                                   EXHIBIT B
 Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                             Page 65 of
                                                                      167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                    Page 24 of
                                                                          96
 Debtor       WAYNE BAILEY, INC.                                                                       Case number (if know)     18-00284-5-SWH
              Name

       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.1
 1     River Valley Capital                           Describe debtor's property that is subject to a lien                     $12,758.49         $12,758.49
       Creditor's Name                                2011 International Prostar Truck, VIN# 65679
       Attn: Manager or Agent
       14868 W Ridge Lane Suite
       200
       Dubuque, IA 52003
       Creditor's mailing address                     Describe the lien
                                                      Lien on title
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.1
 2     Stearns Bank                                   Describe debtor's property that is subject to a lien                     $49,104.02         $50,000.00
       Creditor's Name                                2013 International Prostar Truck, VIN# 06291
       Attn: Managing Agent                           2013 international Prostar Truck, VIN# 83587
       500 13th St.                                   2013 International Prostar Truck, VIN# 66362
       Albany, MN 56307
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 5 of 6
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy




                                                                                                                                   EXHIBIT B
 Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                                Page 66 of
                                                                      167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                     Page 25 of
                                                                          96
 Debtor       WAYNE BAILEY, INC.                                                                 Case number (if know)         18-00284-5-SWH
              Name


                                                                                                                         $12,282,956.
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                   78

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 6 of 6
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy




                                                                                                                                  EXHIBIT B
Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                                   Page 67 of
                                                                     167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                         Page 26 of
                                                                          96
 Fill in this information to identify the case:

 Debtor name         WAYNE BAILEY, INC.

                                                    EASTERN DISTRICT OF NORTH CAROLINA - WILMINGTON
 United States Bankruptcy Court for the:            DIVISION

 Case number (if known)          18-00284-5-SWH
                                                                                                                                           Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                     $73,736.05         $73,736.05
           Columbus Co. Tax Collector                                Check all that apply.
           Attn: Manager or Agent                                     Contingent
           P.O. Box 1468                                              Unliquidated
           Whiteville, NC 28472                                       Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $890.43        $890.43
           Department of Commerce                                    Check all that apply.
           Employment Security Division                               Contingent
           P.O. Box 26504                                             Unliquidated
           Raleigh, NC 27611                                          Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 37
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                   26299                               Best Case Bankruptcy




                                                                                                                                    EXHIBIT B
Case 18-00284-5-SWH                                  Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                                      Page 68 of
                                                                      167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                           Page 27 of
                                                                          96
 Debtor       WAYNE BAILEY, INC.                                                                              Case number (if known)   18-00284-5-SWH
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                               $0.00       $0.00
           Internal Revenue Service                                  Check all that apply.
           Alamance Bldg Mail Stop 9                                  Contingent
           4905 Koger Blvd Ste 102                                    Unliquidated
           Greensboro, NC 27407                                       Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.4       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $6,754.54         $6,754.54
           N.C. Dept. of Revenue                                     Check all that apply.
           ATTN: Manager, Agent or Office                             Contingent
           Office Svcs Div, Bankruptcy Un                             Unliquidated
           P. O. Box 1168                                             Disputed
           Raleigh, NC 27602-1168
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.5       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                        $12,461.62         $0.00
           Sampson County Tax Coll                                   Check all that apply.
           Attn: Managing Agent                                       Contingent
           PO Box 207                                                 Unliquidated
           Clinton, NC 28329                                          Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Property Taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.6       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                               $0.00       $0.00
           Town of Chadbourn                                         Check all that apply.
           Attn: Manager or Agent                                     Contingent
           602 N. Brown Street                                        Unliquidated
           Chadbourn, NC 28431                                        Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 2 of 37
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy




                                                                                                                                        EXHIBIT B
Case 18-00284-5-SWH                                  Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                                    Page 69 of
                                                                      167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                           Page 28 of
                                                                          96
 Debtor       WAYNE BAILEY, INC.                                                                      Case number (if known)            18-00284-5-SWH
              Name

 3.1      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $398.67
          Advance Auto Parts                                                  Contingent
          Attn: Manager or Agent                                              Unliquidated
          817 N. Brown Street                                                 Disputed
          Chadbourn, NC 28431
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.2      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,211.39
          Advantage Auto Clinton                                              Contingent
          Attn: Manager or Agent                                              Unliquidated
          210 South East Blvd.                                                Disputed
          Clinton, NC 28328
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,352.00
          AG Lines, Inc.
          Attn: Manager or Agent                                              Contingent
          8546 W. 103rd Terrace                                               Unliquidated
          Unit 101                                                            Disputed
          Palos Hills, IL 60465
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $408.45
          Airgas USA, LLC                                                     Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 532609                                                     Disputed
          Atlanta, GA 30353-2609
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,620.00
          Al's Transportation & Logistic                                      Contingent
          Attn: Manager or Agent                                              Unliquidated
          4905 Tarheel Court, #203                                            Disputed
          Wilmington, NC 28403
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $500.00
          Allegiance Retail Services, LL
          Attn: Manager or Agent                                              Contingent
          485 Route 1 South                                                   Unliquidated
          Bldg D, Suite 420                                                   Disputed
          Iselin, NJ 08830
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,595.49
          Alliance Funding Group, Inc.
          Attn: Manager or Agent                                              Contingent
          3745 W. Chapman Avenue                                              Unliquidated
          Suite 200                                                           Disputed
          Orange, CA 92868
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 3 of 37
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy




                                                                                                                                           EXHIBIT B
Case 18-00284-5-SWH                                  Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                                    Page 70 of
                                                                      167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                           Page 29 of
                                                                          96
 Debtor       WAYNE BAILEY, INC.                                                                      Case number (if known)            18-00284-5-SWH
              Name

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,400.00
          AM-PM Carriers                                                      Contingent
          Attn: Manager or Agent                                              Unliquidated
          9444 Deer Crossing Trace                                            Disputed
          Jonesboro, GA 30236
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15,836.46
          American Express                                                    Contingent
          Attn: Officer,Manager or Agent                                      Unliquidated
          PO Box 981535                                                       Disputed
          El Paso, TX 79998-1535
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,859.37
          Applied Vision Works, Inc.                                          Contingent
          Attn: Manager or Agent                                              Unliquidated
          4009 Village Park Drive                                             Disputed
          Knightdale, NC 27545
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,964.00
          AquaPulse Systems, Inc.                                             Contingent
          Attn: Manager or Agent                                              Unliquidated
          16117 Covello Street                                                Disputed
          Van Nuys, CA 91406
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,500.00
          Armstrong Transport Group, Inc                                      Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 745100                                                     Disputed
          Atlanta, GA 30374
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $20,919.23
          Atlantic Corporation                                                Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 60002                                                      Disputed
          Charlotte, NC 28260
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $81.15
          ATMC                                                                Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 3198                                                       Disputed
          Shallotte, NC 28459
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 4 of 37
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy




                                                                                                                                           EXHIBIT B
Case 18-00284-5-SWH                                  Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                                    Page 71 of
                                                                      167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                           Page 30 of
                                                                          96
 Debtor       WAYNE BAILEY, INC.                                                                      Case number (if known)            18-00284-5-SWH
              Name

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $154.84
          Auto Parts Express                                                  Contingent
          Attn: Manager or Agent                                              Unliquidated
          140 E. Main Street                                                  Disputed
          Whiteville, NC 28472
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,376.29
          B&B Technology & Svcs, Inc.                                         Contingent
          Attn: Manager or Agent                                              Unliquidated
          138 Ludlow Drive                                                    Disputed
          Wilmington, NC 28411
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,216.70
          B.J. Williamson, Inc.                                               Contingent
          Attn: Manager or Agent                                              Unliquidated
          820 Elizabeth Street                                                Disputed
          Clinton, NC 28328
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $130.00
          Ball Brokerage                                                      Contingent
          Attn: Manager or Agent                                              Unliquidated
          600 South State Street                                              Disputed
          Clarks Summit, PA 18411
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,800.00
          Barbour, Shepard                                                    Contingent
          5239 Zacks Mill Road                                                Unliquidated
          Angier, NC 27501                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $29,886.49
          Greg Barnhill                                                       Contingent
          P.O. Box 5                                                          Unliquidated
          Evergreen, NC 28438                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77,962.00
          Battleboro Produce, Inc.                                            Contingent
          Attn: Manager or Agent                                              Unliquidated
          42 Cool Spring Road                                                 Disputed
          Battleboro, NC 27809
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 5 of 37
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy




                                                                                                                                           EXHIBIT B
Case 18-00284-5-SWH                                  Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                                    Page 72 of
                                                                      167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                           Page 31 of
                                                                          96
 Debtor       WAYNE BAILEY, INC.                                                                      Case number (if known)            18-00284-5-SWH
              Name

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,300.00
          Beckham Logistics LLC                                               Contingent
          Attn: Manager or Agent                                              Unliquidated
          271 Southwood Road                                                  Disputed
          Whiteville, NC 28472
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,117.87
          Big Blue Store of Clinton                                           Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 1219                                                       Disputed
          Clinton, NC 28329
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $31,977.20
          Blue Cross & Blue Shield of NC                                      Contingent
          Attn: Manager, Agent, Officer                                       Unliquidated
          P.O. Box 580094                                                     Disputed
          Charlotte, NC 28258-0094
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $63.00
          Bonanza Produce, Inc.                                               Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 3088                                                       Disputed
          Immokalee, FL 34143
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,847.28
          Bosch Packaging Services, Inc.                                      Contingent
          Attn: Manager or Agent                                              Unliquidated
          36809 Treasury Center                                               Disputed
          Chicago, IL 60694
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $190,985.50
          Boyette Brothers Produce, LLC                                       Contingent
          Attn: Manager or Agent                                              Unliquidated
          6638 Radio Tower Road                                               Disputed
          Wilson, NC 27893
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $30,860.44
          Matt Brown                                                          Contingent
          6670 Highway 701 N                                                  Unliquidated
          Conway, SC 29526                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 6 of 37
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy




                                                                                                                                           EXHIBIT B
Case 18-00284-5-SWH                                  Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                                    Page 73 of
                                                                      167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                           Page 32 of
                                                                          96
 Debtor       WAYNE BAILEY, INC.                                                                      Case number (if known)            18-00284-5-SWH
              Name

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,706.15
          Budget Printing
          Attn: Manager or Agent                                              Contingent
          1424 S. J.K. Powell Blvd.                                           Unliquidated
          Suite B                                                             Disputed
          Whiteville, NC 28472
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,500.00
          Burch Farms                                                         Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 399                                                        Disputed
          Faison, NC 28341
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,034.46
          BW Tire Repair                                                      Contingent
          Attn: Manager or Agent                                              Unliquidated
          2321 Beaman Woods Road                                              Disputed
          Clinton, NC 28328
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,750.00
          C and T Bright Trucking                                             Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 192                                                        Disputed
          Seven Springs, NC 28578
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,284.39
          Cape Fear Propane                                                   Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 1130                                                       Disputed
          Whiteville, NC 28472
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $493,181.00
          Carmichael Farms                                                    Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 1547                                                       Disputed
          Laurinburg, NC 28353
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $33.96
          Carmichael Farms                                                    Contingent
          Attn: Eddie Carmichael                                              Unliquidated
          P.O. Box 1547                                                       Disputed
          Laurinburg, NC 28353
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 7 of 37
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy




                                                                                                                                           EXHIBIT B
Case 18-00284-5-SWH                                  Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                                    Page 74 of
                                                                      167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                           Page 33 of
                                                                          96
 Debtor       WAYNE BAILEY, INC.                                                                      Case number (if known)            18-00284-5-SWH
              Name

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $139,258.75
          Castellini Company                                                  Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 721610                                                     Disputed
          Newport, KY 41072-1610
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $263.46
          Category Partners, LLC                                              Contingent
          Attn: Manager or Agent                                              Unliquidated
          2155 Providence Way                                                 Disputed
          Idaho Falls, ID 83404
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $92.81
          Cintas                                                              Contingent
          Attn: Manager or Agent                                              Unliquidated
          512 W. Russell Street                                               Disputed
          Fayetteville, NC 28301
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,294.81
          Clinton Truck & Tractor, Inc.                                       Contingent
          Attn: Managing Agent                                                Unliquidated
          107 Northeast Blvd                                                  Disputed
          Clinton, NC 28328
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $308,647.70
          Coastal Group Corporation, Inc                                      Contingent
          c/o Coastal Temporary Services                                      Unliquidated
          P.O. Box 1860                                                       Disputed
          Whiteville, NC 28472
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,228.23
          Connecting Point                                                    Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 426                                                        Disputed
          Whiteville, NC 28472
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $332.10
          Cooperative Grading Service                                         Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 588                                                        Disputed
          Williamston, NC 27892
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 8 of 37
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy




                                                                                                                                           EXHIBIT B
Case 18-00284-5-SWH                                  Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                                    Page 75 of
                                                                      167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                           Page 34 of
                                                                          96
 Debtor       WAYNE BAILEY, INC.                                                                      Case number (if known)            18-00284-5-SWH
              Name

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,000.00
          Cousins Logistics, Inc.                                             Contingent
          Attn: Manager or Agent                                              Unliquidated
          4400 Biscayne Blvd., Ste 850                                        Disputed
          Miami, FL 33137
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $24,225.00
          Cowan Systems, LLC                                                  Contingent
          Attn: Manager or Agent                                              Unliquidated
          4555 Hollins Ferry Road                                             Disputed
          Halethorpe, MD 21227
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $19.76
          Cregger Company, Inc.                                               Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 2197                                                       Disputed
          Columbia, SC 29202
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,789.80
          CV Pilson                                                           Contingent
          Attn: Manager or Agent                                              Unliquidated
          108 CVP Lane                                                        Disputed
          Cameron, NC 28326
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,942.50
          Darden Restaurants, Inc.                                            Contingent
          Attn: Manager or Agent                                              Unliquidated
          1000 Darden Center Drive                                            Disputed
          Orlando, FL 32837
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,742.00
          DAUMAR Corporation                                                  Contingent
          Attn: Manager or Agent                                              Unliquidated
          12395 SW 130th Street                                               Disputed
          Miami, FL 33186
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,040.32
          Davis Lift Truck Svc.                                               Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 469                                                        Disputed
          Hope Mills, NC 28348
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 9 of 37
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy




                                                                                                                                           EXHIBIT B
 Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                                    Page 76 of
                                                                      167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                           Page 35 of
                                                                          96
 Debtor       WAYNE BAILEY, INC.                                                                      Case number (if known)            18-00284-5-SWH
              Name

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,230.00
          Delane's Truck Brokerage Inc.                                       Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 2037                                                       Disputed
          Haines City, FL 33844
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,039.68
          DeltaTrak                                                           Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 4115                                                       Disputed
          Modesto, CA 95352
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,800.00
          Dennis McPherson Trucking                                           Contingent
          Attn: Manager or Agent                                              Unliquidated
          3273 Cameron Hill Road                                              Disputed
          Cameron, NC 28326
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,765.02
          DGW Forms & Systems                                                 Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 3745                                                       Disputed
          Wilmington, NC 28406
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,056.00
          Diaston Transport, LLC                                              Contingent
          Attn: Manager or Agent                                              Unliquidated
          1112 Patty Road                                                     Disputed
          Cades, SC 29518
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,370.31
          Diesel Parts of Carolina, LLC                                       Contingent
          Attn.: Manager or Agent                                             Unliquidated
          5220 Hwy 421 N.                                                     Disputed
          Wilmington, NC 28401
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $394.57
          Dillon Supply Company                                               Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 602541                                                     Disputed
          Charlotte, NC 28260-2541
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 10 of 37
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy




                                                                                                                                           EXHIBIT B
 Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                                    Page 77 of
                                                                      167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                           Page 36 of
                                                                          96
 Debtor       WAYNE BAILEY, INC.                                                                      Case number (if known)            18-00284-5-SWH
              Name

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $28,894.99
          Dixon Farm                                                          Contingent
          Attn: Manager or Agent                                              Unliquidated
          1884 Dixon Road                                                     Disputed
          Aynor, SC 29511
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,600.00
          DLC Transport                                                       Contingent
          Attn: Manager or Agent                                              Unliquidated
          603 Fain Court                                                      Disputed
          Moncks Corner, SC 29461
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,050.00
          Don Jordan's Portable Toilet                                        Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 1898                                                       Disputed
          Clinton, NC 28329
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,850.00
          Doreva Produce                                                      Contingent
          Attn: Manager or Agent                                              Unliquidated
          12437 W. Magnolia Avenue                                            Disputed
          Livingston, CA 95334
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $23,648.32
          Durand-Wayland, Inc.                                                Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 1404                                                       Disputed
          Lagrange, GA 30241-0119
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,010.00
          Ecolab                                                              Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 6007                                                       Disputed
          Grand Forks, ND 58206
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,375.00
          Edward Bros Properties, LLC                                         Contingent
          Attn: Manager or Agent                                              Unliquidated
          305 E. Oliver Street                                                Disputed
          Whiteville, NC 28472
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 11 of 37
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy




                                                                                                                                           EXHIBIT B
 Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                                    Page 78 of
                                                                      167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                           Page 37 of
                                                                          96
 Debtor       WAYNE BAILEY, INC.                                                                      Case number (if known)            18-00284-5-SWH
              Name

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,346.47
          John D. Elliott                                                     Contingent
          P.O. Box 363                                                        Unliquidated
          Chadbourn, NC 28431                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $50,000.00
          John D. Elliott                                                     Contingent
          P.O. Box 363                                                        Unliquidated
          Chadbourn, NC 28431                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $54,082.93
          Elliott, John D.                                                    Contingent
          P.O. Box 363                                                        Unliquidated
          Chadbourn, NC 28431                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,556.00
          England Logistics, Inc.                                             Contingent
          Attn: Manager or Agent                                              Unliquidated
          1325 South 4700 West                                                Disputed
          Salt Lake City, UT 84104
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,714.87
          Fed-Ex                                                              Contingent
          Attn: Managing Agent                                                Unliquidated
          PO Box 371461                                                       Disputed
          Pittsburgh, PA 15250-7461
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,763.75
          Feeding America
          Attn: Manager or Agent                                              Contingent
          35 East Wacker Drive                                                Unliquidated
          Suite 2000                                                          Disputed
          Chicago, IL 60601
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $58,447.42
          First Star Logistics, LLC                                           Contingent
          Attn: Manager or Agent                                              Unliquidated
          1762 Ridgewood Circle                                               Disputed
          Lawrenceburg, IN 47025
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 12 of 37
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy




                                                                                                                                           EXHIBIT B
 Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                                    Page 79 of
                                                                      167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                           Page 38 of
                                                                          96
 Debtor       WAYNE BAILEY, INC.                                                                      Case number (if known)            18-00284-5-SWH
              Name

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $17,890.00
          Frank Donio, Inc.                                                   Contingent
          Attn: Manager or Agent                                              Unliquidated
          Old Egg Harbor Road                                                 Disputed
          Hammonton, NJ 08037
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $609.00
          Frank Horne Construction, Inc.                                      Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 532                                                        Disputed
          Fair Bluff, NC 28439
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,821.50
          Freight All Kinds, Inc.                                             Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 5187                                                       Disputed
          Denver, CO 80217
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,700.00
          G&S Transport, LLC                                                  Contingent
          Attn: Manager or Agent                                              Unliquidated
          13514 Glen Harwell Road                                             Disputed
          Dover, FL 33527
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,440.00
          Gallop Farms                                                        Contingent
          Attn: Manager or Agent                                              Unliquidated
          4832 Rivers Bridge Road                                             Disputed
          Ehrhardt, SC 29081
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $166,419.13
          Gay Farms                                                           Contingent
          Attn: Manager or Agent                                              Unliquidated
          930 Meadows Road                                                    Disputed
          Walstonburg, NC 27888
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,559.64
          Giro-Pack, Inc.                                                     Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 171137                                                     Disputed
          Hialeah, FL 33017
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 13 of 37
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy




                                                                                                                                           EXHIBIT B
 Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                                    Page 80 of
                                                                      167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                           Page 39 of
                                                                          96
 Debtor       WAYNE BAILEY, INC.                                                                      Case number (if known)            18-00284-5-SWH
              Name

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $42,695.00
          GlobalTranz Enterprises Inc.
          Attn: Manager or Agent                                              Contingent
          5415 E. High St., Bldg. A9                                          Unliquidated
          Suite 460                                                           Disputed
          Phoenix, AZ 85054
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,400.00
          Godwin Produce                                                      Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 163                                                        Disputed
          Dunn, NC 28334
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $12,004.00
          Mike Godwin                                                         Contingent
          5904 Timothy Road                                                   Unliquidated
          Dunn, NC 28334                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $25,041.24
          Goodwin Refrigeration
          Attn: Manager or Agent                                              Contingent
          335 Sherwee Drive                                                   Unliquidated
          Suite 109                                                           Disputed
          Raleigh, NC 27603
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $13,088.62
          Gore & Associates Management                                        Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 2001                                                       Disputed
          Whiteville, NC 28472
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,500.00
          Grayson Transport, LLC                                              Contingent
          Attn: Manager or Agent                                              Unliquidated
          1876 Cameron Heights Circle                                         Disputed
          Denver, NC 28037
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,108.80
          Green Thumb Farms                                                   Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 147                                                        Disputed
          Fryeburg, ME 04037
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 14 of 37
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy




                                                                                                                                           EXHIBIT B
 Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                                    Page 81 of
                                                                      167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                           Page 40 of
                                                                          96
 Debtor       WAYNE BAILEY, INC.                                                                      Case number (if known)            18-00284-5-SWH
              Name

 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,923.43
          Hagan Electronics, Inc.                                             Contingent
          Attn: Manager or Agent                                              Unliquidated
          972 United Circle                                                   Disputed
          Sparks, NV 89431
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $14,601.31
          Harden Farms, Inc.                                                  Contingent
          Attn.: Manager or Agent                                             Unliquidated
          746 Cooper Hill Road                                                Disputed
          Windsor, NC 27983
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $31,020.00
          Harvey Farms                                                        Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 189                                                        Disputed
          Kinston, NC 28502
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272,826.05
          Harvey Farms                                                        Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 189                                                        Disputed
          Kinston, NC 28502
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,920.00
          Harvey's Southeast-Whiteville                                       Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 1219                                                       Disputed
          Whiteville, NC 28472
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,307.05
          Hayes Auto Supply Co., Inc.                                         Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 354                                                        Disputed
          Chadbourn, NC 28431
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $503,594.94
          Hayes Brothers Farms                                                Contingent
          Attn: Joe Hayes                                                     Unliquidated
          1522 Singletary Church Road                                         Disputed
          Lumberton, NC 28358
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 15 of 37
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy




                                                                                                                                           EXHIBIT B
 Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                                    Page 82 of
                                                                      167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                           Page 41 of
                                                                          96
 Debtor       WAYNE BAILEY, INC.                                                                      Case number (if known)            18-00284-5-SWH
              Name

 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,880.00
          Hendrix Farms                                                       Contingent
          Attn: Manager or Agent                                              Unliquidated
          P. O. Box 175                                                       Disputed
          Metter, GA 30439
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,251.97
          Herald Office Supply                                                Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 1288                                                       Disputed
          Dillon, SC 29536
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $168,957.53
          Roy Herring                                                         Contingent
          1959 Regan Church Road                                              Unliquidated
          Lumberton, NC 28358                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Contract Grower
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $180.00
          Hi-Tech Enterprises, Inc.                                           Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 466                                                        Disputed
          Clinton, NC 28329
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $39,856.59
          Kendall Hill                                                        Contingent
          2574 Hugo Road                                                      Unliquidated
          Grifton, NC 28530                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $202,500.00
          Hill, Patricia                                                      Contingent
          2574 Hugo Road                                                      Unliquidated
          Grifton, NC 28530                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $165,000.00
          Hill, Robert                                                        Contingent
          4445 Research Road                                                  Unliquidated
          Hookerton, NC 28538                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 16 of 37
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy




                                                                                                                                           EXHIBIT B
 Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                                    Page 83 of
                                                                      167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                           Page 42 of
                                                                          96
 Debtor       WAYNE BAILEY, INC.                                                                      Case number (if known)            18-00284-5-SWH
              Name

 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $162,868.24
          Bobby Hope                                                          Contingent
          750 Boney Mill Road                                                 Unliquidated
          Clinton, NC 28328                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $162,868.24
          Dewayne Hope                                                        Contingent
          6918 Garland Highway                                                Unliquidated
          Clinton, NC 28328                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $299,339.00
          Johnny Hope                                                         Contingent
          305 Malpass Farm Lane                                               Unliquidated
          Clinton, NC 28328                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,600.00
          Howell, Bruce                                                       Contingent
          118 Oak Heights Drive                                               Unliquidated
          Goldsboro, NC 27530                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,568.75
          Josh Hudson                                                         Contingent
          553 Rosin Hill Road                                                 Unliquidated
          Newton Grove, NC 28366                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,866.12
          Huntington Technology Finance                                       Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 2017                                                       Disputed
          Bloomfield Hills, MI 48303
                                                                             Basis for the claim:    Lease
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $412.00
          Ice Companies, Inc.                                                 Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 66                                                         Disputed
          Wilmington, NC 28402
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 17 of 37
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy




                                                                                                                                           EXHIBIT B
 Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                                    Page 84 of
                                                                      167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                           Page 43 of
                                                                          96
 Debtor       WAYNE BAILEY, INC.                                                                      Case number (if known)            18-00284-5-SWH
              Name

 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,568.85
          Industrial Brush Corporation                                        Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 2608                                                       Disputed
          Pomona, CA 91769-2608
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $34,980.51
          Industrial Power, Inc.                                              Contingent
          Attn: Manager or Agent                                              Unliquidated
          703 Whitfield Street                                                Disputed
          Fayetteville, NC 28306
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $13,073.55
          Industrial Power, Inc.                                              Contingent
          Attn: Manager or Agent                                              Unliquidated
          703 Whitfield Street                                                Disputed
          Fayetteville, NC 28306
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,750.00
          Integrity Express Logistics                                         Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 938                                                        Disputed
          West Chester, OH 45071
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $410,933.97
          International Paper                                                 Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 841723                                                     Disputed
          Dallas, TX 75284
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,500.00
          J & J Equipment Rentals Inc.                                        Contingent
          Attn: Manager or Agent                                              Unliquidated
          226 Mary White Road                                                 Disputed
          Whiteville, NC 28472
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $900.00
          J A M Transport                                                     Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 3215                                                       Disputed
          Florence, SC 29502
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 18 of 37
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy




                                                                                                                                           EXHIBIT B
 Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                                    Page 85 of
                                                                      167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                           Page 44 of
                                                                          96
 Debtor       WAYNE BAILEY, INC.                                                                      Case number (if known)            18-00284-5-SWH
              Name

 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,430.00
          Brent Jackson                                                       Contingent
          206 McLamb Road                                                     Unliquidated
          Newton Grove, NC 28366                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,500.00
          JBM Transport, Inc.                                                 Contingent
          Attn: Manager or Agent                                              Unliquidated
          8849 Cypress Avenue                                                 Disputed
          Fontana, CA 92335
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $352,349.79
          Jerome Langdon Produce                                              Contingent
          Attn: Manager or Agent                                              Unliquidated
          5855 Old Fairground Road                                            Disputed
          Benson, NC 27504
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,841.84
          John Deere Financial                                                Contingent
          Attn: Managing Agent                                                Unliquidated
          PO Box 4450                                                         Disputed
          Carol Stream, IL 60197-4450
                                                                             Basis for the claim:    Parts
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,400.00
          Jones Farms                                                         Contingent
          Attn: Manager or Agent                                              Unliquidated
          7094 Honeysuckle Lane                                               Disputed
          Bailey, NC 27807
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,869.00
          Jones Motor Company, Inc.                                           Contingent
          Attn: Manager or Agent                                              Unliquidated
          654 Enterprise Drive                                                Disputed
          Limerick, PA 19468
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $16,640.13
          Jerry Jordan                                                        Contingent
          11108 Jordan Road                                                   Unliquidated
          Raleigh, NC 27603                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 19 of 37
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy




                                                                                                                                           EXHIBIT B
 Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                                    Page 86 of
                                                                      167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                           Page 45 of
                                                                          96
 Debtor       WAYNE BAILEY, INC.                                                                      Case number (if known)            18-00284-5-SWH
              Name

 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,740.86
          Blake King                                                          Contingent
          Attn: Manager or Agent                                              Unliquidated
          722 Ozzie Road                                                      Disputed
          Clinton, NC 28328
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $46,022.50
          Kornegay Family Farms, LLC                                          Contingent
          Attn: Manager or Agent                                              Unliquidated
          610 Worley Road                                                     Disputed
          Princeton, NC 27569
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,450.00
          Lane's Lawn Service                                                 Contingent
          Attn: Manager or Agent                                              Unliquidated
          1975 Pope Road                                                      Disputed
          Clinton, NC 28328
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,011.33
          Roger Lane                                                          Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 238                                                        Disputed
          Turkey, NC 28393
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,852.10
          Law Office of Donald K. Carrol                                      Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Drawer 1018                                                    Disputed
          Oak Grove, LA 71263
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,587.66
          Lawson Products, Inc.                                               Contingent
          Attn: Managing Agent                                                Unliquidated
          PO Box 809401                                                       Disputed
          Chicago, IL 60680-9401
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15,928.76
          Brian Lee                                                           Contingent
          758-A Shaws Pond Road                                               Unliquidated
          Four Oaks, NC 27524                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 20 of 37
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy




                                                                                                                                           EXHIBIT B
 Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                                    Page 87 of
                                                                      167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                           Page 46 of
                                                                          96
 Debtor       WAYNE BAILEY, INC.                                                                      Case number (if known)            18-00284-5-SWH
              Name

 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $200.00
          Lipman - Texas, LLC                                                 Contingent
          Attn: Manager or Agent                                              Unliquidated
          11990 Shiloh Rd                                                     Disputed
          Dallas, TX 75228
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $29,317.00
          Longship                                                            Contingent
          Attn: Manager or Agent                                              Unliquidated
          2741 Georgetown Road                                                Disputed
          Lexington, KY 40511
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,990.00
          LTL Logistics Inc.
          Attn: Manager or Agent                                              Contingent
          30 Rue Des Galets                                                   Unliquidated
          Chateauguay QC J6K 0B4                                              Disputed
          Canada
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $375.00
          Maglio & Co.                                                        Contingent
          Attn: Manager or Agent                                              Unliquidated
          4287 N Port Washington Rd                                           Disputed
          Milwaukee, WI 53212
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $12,000.00
          Manis Custom Builders Inc.                                          Contingent
          Attn: Manager or Agent                                              Unliquidated
          5880 Crestline Road                                                 Disputed
          Laurinburg, NC 28352
                                                                             Basis for the claim:    Lease
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,600.00
          Mann Packing Co.                                                    Contingent
          Attn: Manager or Agent                                              Unliquidated
          1333 Schilling Place                                                Disputed
          Salinas, CA 93901
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,250.00
          Mattron Transport LLC                                               Contingent
          Attn: Manager or Agent                                              Unliquidated
          104 Willow Trace                                                    Disputed
          Stockbridge, GA 30281
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 21 of 37
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy




                                                                                                                                           EXHIBIT B
 Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                                    Page 88 of
                                                                      167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                           Page 47 of
                                                                          96
 Debtor       WAYNE BAILEY, INC.                                                                      Case number (if known)            18-00284-5-SWH
              Name

 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $13,283.71
          McArthur Hardware                                                   Contingent
          Attn: Manager or Agent                                              Unliquidated
          117 E. Railroad Avenue                                              Disputed
          Chadbourn, NC 28431
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $9,152.73
          McCarron & Diess
          Attn: Manager or Agent                                              Contingent
          4530 Wisconsin Avenue NW                                            Unliquidated
          Suite 310                                                           Disputed
          Washington, DC 20016
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $14,718.29
          McKenzie Supply Company                                             Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 890470                                                     Disputed
          Charlotte, NC 28289
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.137    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,584.10
          Medallion Transport & Logistic                                      Contingent
          Attn: Manager or Agent                                              Unliquidated
          701 East Gate Drive, Ste. 302                                       Disputed
          Mount Laurel, NJ 08054
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.138    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15,604.00
          MidAmerica Freight Handlers
          Attn: Manager or Agent                                              Contingent
          900 South Highway Dr.                                               Unliquidated
          Suite 202                                                           Disputed
          Fenton, MO 63026
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.139    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $200.00
          Midwest Food Bank                                                   Contingent
          Attn: Manager or Agent                                              Unliquidated
          220 Parkade Ct                                                      Disputed
          Peachtree City, GA 30269
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.140    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $991,084.28
          Millstream Farms                                                    Contingent
          Attn: Manager or Agent                                              Unliquidated
          1131 Timothy Road                                                   Disputed
          Dunn, NC 28334
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 22 of 37
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy




                                                                                                                                           EXHIBIT B
 Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                                    Page 89 of
                                                                      167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                           Page 48 of
                                                                          96
 Debtor       WAYNE BAILEY, INC.                                                                      Case number (if known)            18-00284-5-SWH
              Name

 3.141    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $39,462.00
          MJE Brokerage, Inc.                                                 Contingent
          Attn: Mgr, Agent or Officer                                         Unliquidated
          P.O. Box 65                                                         Disputed
          Proctorville, NC 28375
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.142    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $150.00
          N.C State University                                                Contingent
          Attn: Manager or Agent                                              Unliquidated
          100 Derieux Place                                                   Disputed
          Raleigh, NC 27695-7211
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.143    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,167.00
          N.L. Daughtry Fertilizer Co.                                        Contingent
          Attn: Manager or Agent                                              Unliquidated
          621 Lisbon Street                                                   Disputed
          Clinton, NC 28328
                                                                             Basis for the claim:    Land & Building
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.144    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $103,005.44
          National Logistics Service                                          Contingent
          Attn.: Manager or Agent                                             Unliquidated
          7611 Cheviot Road #105                                              Disputed
          Cincinnati, OH 45247
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.145    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $12,372.00
          Navajo Express, Inc.                                                Contingent
          Attn: Manager or Agent                                              Unliquidated
          1400 W. 64th Street                                                 Disputed
          Denver, CO 80221
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.146    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $478.48
          Navitas Credit Corp                                                 Contingent
          Attn: Manager, Agent, Officer                                       Unliquidated
          111 Executive Center Dr, Ste 1                                      Disputed
          Columbia, SC 29210
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.147    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $700.00
          NC Strawberry Festival                                              Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 352                                                        Disputed
          Chadbourn, NC 28431
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 23 of 37
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy




                                                                                                                                           EXHIBIT B
 Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                                    Page 90 of
                                                                      167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                           Page 49 of
                                                                          96
 Debtor       WAYNE BAILEY, INC.                                                                      Case number (if known)            18-00284-5-SWH
              Name

 3.148    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $14,366.99
          Nealy, Mary Margaret Wooten                                         Contingent
          113 West Oliver Sttreet                                             Unliquidated
          Whiteville, NC 28472                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.149    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $25,000.00
          Newsong Ministries                                                  Contingent
          Attn: Manager or Agent                                              Unliquidated
          825 Smith Road                                                      Disputed
          Ball Ground, GA 30107
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.150    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,300.00
          Nickey Gregory Co., Inc.                                            Contingent
          Attn: Manager or Agent                                              Unliquidated
          16 Forest Pkwy Building N                                           Disputed
          Forest Park, GA 30297
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.151    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $450.00
          NPC
          Attn: Manager or Agent                                              Contingent
          555 Republic Drive                                                  Unliquidated
          Suite 302                                                           Disputed
          Plano, TX 75074
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.152    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $644.84
          O'Reilly Auto Parts                                                 Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 1156                                                       Disputed
          Springfield, MO 65801
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.153    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $9,000.13
          Olan Dunn Farms                                                     Contingent
          Attn: Manager or Agent                                              Unliquidated
          4159 US 301N                                                        Disputed
          Dunn, NC 28334
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.154    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,500.00
          OSI Restaurant Partners LLC                                         Contingent
          Attn: Manager or Agent                                              Unliquidated
          2202 N West Shore Blvd.                                             Disputed
          Tampa, FL 33607
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 24 of 37
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy




                                                                                                                                           EXHIBIT B
 Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                                    Page 91 of
                                                                      167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                           Page 50 of
                                                                          96
 Debtor       WAYNE BAILEY, INC.                                                                      Case number (if known)            18-00284-5-SWH
              Name

 3.155    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,000.00
          Sidney Page, Jr.                                                    Contingent
          P.O. Box 433                                                        Unliquidated
          Cades, SC 29518                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.156    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $700.00
          Palmetto Enterprise                                                 Contingent
          Attn: Manager or Agent                                              Unliquidated
          4247 Planter Road                                                   Disputed
          Effingham, SC 29541
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.157    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,861.85
          Palmetto Packaging & Paper                                          Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 2758                                                       Disputed
          Greenville, SC 29602
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.158    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $12,704.40
          Pembroke Waste                                                      Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 2400                                                       Disputed
          Pembroke, NC 28372
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.159    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,396.00
          Pickles + Transport LLC                                             Contingent
          Attn: Manager or Agent                                              Unliquidated
          3010 Fletcher Avenue                                                Disputed
          Lakeland, FL 33803
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.160    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,414.51
          Piedmont Belting Company                                            Contingent
          Attn: Manager or Agent                                              Unliquidated
          1271 South Park Drive                                               Disputed
          Kernersville, NC 27284
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.161    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $74,050.64
          Pinna, Johnston & Burwell                                           Contingent
          Attn: Bill Pinna                                                    Unliquidated
          2601 Oberlin Rd.                                                    Disputed
          Raleigh, NC 27608
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 25 of 37
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy




                                                                                                                                           EXHIBIT B
 Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                                    Page 92 of
                                                                      167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                           Page 51 of
                                                                          96
 Debtor       WAYNE BAILEY, INC.                                                                      Case number (if known)            18-00284-5-SWH
              Name

 3.162    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,000.00
          Pinnacle Freight Systems                                            Contingent
          Attn: Manager or Agent                                              Unliquidated
          500 Cedar Lane, Bldg 1                                              Disputed
          Florence, NJ 08518
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.163    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $595.67
          Pitney Bowes Purchase Power                                         Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 371887                                                     Disputed
          Pittsburgh, PA 15250
                                                                             Basis for the claim:    Postage
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.164    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $9,216.13
          Polymer Logistics, LLC                                              Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 847238                                                     Disputed
          Los Angeles, CA 90084
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.165    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $63,940.86
          Jimmy Powers                                                        Contingent
          711 Barker Church Road                                              Unliquidated
          Lumberton, NC 28358                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.166    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,585.50
          Primus Auditing Operations                                          Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 5785                                                       Disputed
          Santa Maria, CA 93456
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.167    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,912.76
          Progressive Sales & Marketing                                       Contingent
          Attn: Manager or Agent                                              Unliquidated
          400 Technology Court Ste. A                                         Disputed
          Pembroke Pines, FL 33082
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.168    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $12,990.00
          PS Connection                                                       Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 416                                                        Disputed
          Center, CO 81125
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 26 of 37
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy




                                                                                                                                           EXHIBIT B
 Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                                    Page 93 of
                                                                      167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                           Page 52 of
                                                                          96
 Debtor       WAYNE BAILEY, INC.                                                                      Case number (if known)            18-00284-5-SWH
              Name

 3.169    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $19,000.00
          PT Brokers                                                          Contingent
          Attn: Manager or Agent                                              Unliquidated
          201 E. Sunflower Road, Suite 1                                      Disputed
          Cleveland, MS 38732
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.170    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,541.40
          PVI Enterprises                                                     Contingent
          Attn: Managing Agent                                                Unliquidated
          13603 Swamp Fox Hwy, East                                           Disputed
          Tabor City, NC 28463
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.171    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,955.00
          R & B Freight Transportion LLC                                      Contingent
          Attn: Manager or Agent                                              Unliquidated
          2727 Sky View Drive                                                 Disputed
          Lithia Springs, GA 30122
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.172    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $9,542.00
          Rainbow Logistics, LLC                                              Contingent
          Attn: Manager or Agent                                              Unliquidated
          251 West Covington Avenue                                           Disputed
          Attalla, AL 35954
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.173    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,048.00
          Rankin Truck Brokers                                                Contingent
          Attn: Manager or Agent                                              Unliquidated
          159 Point South Drive                                               Disputed
          Yemassee, SC 29945
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.174    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $152,087.70
          Rapid Capital Finance                                               Contingent
          Attn: Mgr, Officer or Agent                                         Unliquidated
          11900 Biscayne Blvd., Ste. 201                                      Disputed
          Miami, FL 33181
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.175    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,936.00
          Raylan Freight services                                             Contingent
          Attn: Manager or Agent                                              Unliquidated
          143 N. Kalamazoo Street                                             Disputed
          Vicksburg, MI 49097
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 27 of 37
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy




                                                                                                                                           EXHIBIT B
 Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                                    Page 94 of
                                                                      167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                           Page 53 of
                                                                          96
 Debtor       WAYNE BAILEY, INC.                                                                      Case number (if known)            18-00284-5-SWH
              Name

 3.176    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $900.00
          Real Time Freight Services                                          Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 99                                                         Disputed
          New Plymouth, ID 83655
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.177    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,200.00
          RFG Logistics                                                       Contingent
          Attn: Manager or Agent                                              Unliquidated
          5820 SO 142nd Street                                                Disputed
          Omaha, NE 68137
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.178    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,002.00
          Rightway Brokerage LLC                                              Contingent
          Attn: Manager or Agent                                              Unliquidated
          1812 S. Hamilton Street                                             Disputed
          Dalton, GA 30720
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.179    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,000.00
          RJ Cargo Express, Inc.
          Attn: Manager or Agent                                              Contingent
          11117 W. Okeechobee Rd.                                             Unliquidated
          Ste. 109                                                            Disputed
          Hialeah, FL 33018
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.180    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $25,631.00
          Roadrunner Transportation                                           Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 8903                                                       Disputed
          Cudahy, WI 53100
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.181    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,838.69
          Robinson & Son Machine, Inc.                                        Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 2337                                                       Disputed
          Clinton, NC 28329
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.182    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,177.00
          Romark Transportation, Inc.                                         Contingent
          Attn: Manager or Agent                                              Unliquidated
          340 Worley Road                                                     Disputed
          Canton, GA 30114
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 28 of 37
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy




                                                                                                                                           EXHIBIT B
 Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                                    Page 95 of
                                                                      167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                           Page 54 of
                                                                          96
 Debtor       WAYNE BAILEY, INC.                                                                      Case number (if known)            18-00284-5-SWH
              Name

 3.183    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $13,610.00
          S & S Forwarding Inc.
          Attn: Manager or Agent                                              Contingent
          1975 Hymus Blvd, Ste 250                                            Unliquidated
          Dorved, QC H9P 158                                                  Disputed
          Canada
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.184    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $170.80
          Safety Kleen                                                        Contingent
          Attn: Manager or Agent                                              Unliquidated
          934 N 5th Street                                                    Disputed
          Saint Pauls, NC 28384
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.185    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,084.00
          Salinas Trucking                                                    Contingent
          Attn: Manager or Agent                                              Unliquidated
          206 Walnut Lane                                                     Disputed
          Bossier City, LA 71111
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.186    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,708.94
          Sampson Building Supply                                             Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 526                                                        Disputed
          Clinton, NC 28329
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.187    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134,277.00
          Savoie, Inc.
          Attn: Manager or Agent                                              Contingent
          2920 Route 218                                                      Unliquidated
          Manseau, QC GOX1VO                                                  Disputed
          Canada
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.188    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $55,000.00
          Schuman, Paula                                                      Contingent
          P.O. Box 63                                                         Unliquidated
          Spencerville, MD 20868                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.189    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,582.00
          Scotlynn Commodities Inc.
          Attn: Manager or Agent                                              Contingent
          1150 Vittoria Road                                                  Unliquidated
          Vittoria, Ontario NOE1WO                                            Disputed
          Canada
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 29 of 37
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy




                                                                                                                                           EXHIBIT B
 Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                                    Page 96 of
                                                                      167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                           Page 55 of
                                                                          96
 Debtor       WAYNE BAILEY, INC.                                                                      Case number (if known)            18-00284-5-SWH
              Name

 3.190    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $147,452.00
          Scott Farms Inc.                                                    Contingent
          Attn: Manager or Agent                                              Unliquidated
          7965 A Simpson Road                                                 Disputed
          Lucama, NC 27851
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.191    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,464.00
          Scott Martin Transport, LLC                                         Contingent
          Attn: Manager or Agent                                              Unliquidated
          2440 Vineyard Circle                                                Disputed
          Sanford, FL 32771
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.192    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $501.73
          Sensitech, Inc.                                                     Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 74200                                                      Disputed
          Los Angeles, CA 90074-2000
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.193    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,000.00
          Simba Trucking, Inc.                                                Contingent
          Attn: Manager or Agent                                              Unliquidated
          217 Malloy Lane                                                     Disputed
          Blacklick, OH 43004
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.194    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $140.12
          Singletary Small Engine                                             Contingent
          Attn: Manager or Agent                                              Unliquidated
          9511 James B. White Hwy., S.                                        Disputed
          Whiteville, NC 28472
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.195    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $50.00
          Smith Farms                                                         Contingent
          Attn: Manager or Agent                                              Unliquidated
          9690 Lisbon Road                                                    Disputed
          Clarkton, NC 28433
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.196    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $103.60
          Smith Int'l Truck Ctr                                               Contingent
          Attn: Managing Agent                                                Unliquidated
          P.O. Box 20067                                                      Disputed
          Fayetteville, NC 28312
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 30 of 37
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy




                                                                                                                                           EXHIBIT B
 Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                                    Page 97 of
                                                                      167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                           Page 56 of
                                                                          96
 Debtor       WAYNE BAILEY, INC.                                                                      Case number (if known)            18-00284-5-SWH
              Name

 3.197    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $13,750.00
          Tyrae Edward Smith                                                  Contingent
          Attn: Manager or Agent                                              Unliquidated
          9770 Lisbon Road                                                    Disputed
          Clarkton, NC 28433
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.198    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,016.00
          Jimmy Soles                                                         Contingent
          7754 Rough & Ready Road                                             Unliquidated
          Chadbourn, NC 28431                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.199    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,813.50
          Southern Mark Industries LLC                                        Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 1780                                                       Disputed
          Vidalia, GA 30475
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.200    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $305,622.75
          Southern Produce Dist. Inc.                                         Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 130                                                        Disputed
          Faison, NC 28341
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.201    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $1,870,411.08
          Southern Roots                                                      Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 130                                                        Disputed
          Chadbourn, NC 28431
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.202    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $1,052,930.07
          SP Funding, LLC                                                     Contingent
          Attn: Manager or Agent                                              Unliquidated
          100 Elks Club Road                                                  Disputed
          Brevard, NC 28712
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.203    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $112,605.00
          Spring Acres                                                        Contingent
          Attn: Manager or Agent                                              Unliquidated
          1280 Macedonia Road                                                 Disputed
          Spring Hope, NC 27882
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 31 of 37
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy




                                                                                                                                           EXHIBIT B
 Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                                    Page 98 of
                                                                      167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                           Page 57 of
                                                                          96
 Debtor       WAYNE BAILEY, INC.                                                                      Case number (if known)            18-00284-5-SWH
              Name

 3.204    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $237,338.90
          ST Freight LLC                                                      Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 1147                                                       Disputed
          Manitowoc, WI 54221
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.205    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $568.90
          Stevens & Hasty Company, Inc.                                       Contingent
          Attn: Manager or Agent                                              Unliquidated
          128 Pecan Street                                                    Disputed
          Whiteville, NC 28472
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.206    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,300.00
          Strickland Pallets                                                  Contingent
          Attn: Manager or Agent                                              Unliquidated
          10516 Greenpath Road                                                Disputed
          Dunn, NC 28334
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.207    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $416,888.00
          Earl Sullivan                                                       Contingent
          8444 St. Mary's Church Road                                         Unliquidated
          Lucama, NC 27851                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.208    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $16,400.00
          Sunteck Transport Co Inc.                                           Contingent
          Attn: Manager or Agent                                              Unliquidated
          6413 Congress Avenue, Suite 26                                      Disputed
          Boca Raton, FL 33487
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.209    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,290.00
          T&C's Services, Inc.                                                Contingent
          Attn: Manager or Agent                                              Unliquidated
          6112 Old Lake Road                                                  Disputed
          Bolton, NC 28423
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.210    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $957.55
          Tennant Sales & Service Co.                                         Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 71414                                                      Disputed
          Chicago, IL 60694
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 32 of 37
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy




                                                                                                                                           EXHIBIT B
 Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                                    Page 99 of
                                                                      167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                           Page 58 of
                                                                          96
 Debtor       WAYNE BAILEY, INC.                                                                      Case number (if known)            18-00284-5-SWH
              Name

 3.211    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,282.15
          Tharrington Smith LLP                                               Contingent
          Attn: Manager or Agent                                              Unliquidated
          209 Fayetteville Street                                             Disputed
          Raleigh, NC 27602
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.212    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,787.35
          The Door Man, Inc.                                                  Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 3837                                                       Disputed
          Lumberton, NC 28359
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.213    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,999.50
          The NY Produce Show & Conf.                                         Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 810425                                                     Disputed
          Boca Raton, FL 33481
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.214    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,400.00
          The Produce News                                                    Contingent
          Attn: Manager or Agent                                              Unliquidated
          482 Hudson Terrace                                                  Disputed
          Englewood Cliffs, NJ 07632
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.215    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $201,335.51
          Thompson Price & Co.                                                Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 398                                                        Disputed
          Whiteville, NC 28472
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.216    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $727.91
          Tifco Industries, Inc.                                              Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 40277                                                      Disputed
          Houston, TX 77240
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.217    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,241.68
          Time Warner Cable                                                   Contingent
          Attn: Manager or Agent                                              Unliquidated
          PO Box 583471                                                       Disputed
          Charlotte, NC 28258
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 33 of 37
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy




                                                                                                                                           EXHIBIT B
  Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                                    Page 100
                                                                     of 167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                           Page 59 of
                                                                          96
 Debtor       WAYNE BAILEY, INC.                                                                      Case number (if known)            18-00284-5-SWH
              Name

 3.218    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $284.12
          Tire Barn Inc.                                                      Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 427                                                        Disputed
          Chadbourn, NC 28431
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.219    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $57,583.00
          Total Quality Logistics, LLC                                        Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 799                                                        Disputed
          Milford, OH 45150
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.220    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,292.91
          Town of Chadbourn                                                   Contingent
          Attn: Manager or Agent                                              Unliquidated
          Chadbourn, NC 28431                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilites
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.221    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $70,850.00
          Trinity Fresh Foods                                                 Contingent
          Attn: Manager or Agent                                              Unliquidated
          2281 Turkey Highway                                                 Disputed
          Clinton, NC 28328
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.222    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $174.00
          Trinity Frozen Foods                                                Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 3207                                                       Disputed
          Pembroke, NC 28372
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.223    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $2,414,506.34
          Tull Hill Farms, Inc.                                               Contingent
          Attn: Manager or Agent                                              Unliquidated
          2264 Hugo Road                                                      Disputed
          Kinston, NC 28501
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.224    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $586,526.71
          Tull Hill Farms, Inc.                                               Contingent
          Attn: Manager or Agent                                              Unliquidated
          2264 Hugo Road                                                      Disputed
          Kinston, NC 28501
                                                                             Basis for the claim:    2016
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 34 of 37
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy




                                                                                                                                           EXHIBIT B
  Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                                    Page 101
                                                                     of 167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                           Page 60 of
                                                                          96
 Debtor       WAYNE BAILEY, INC.                                                                      Case number (if known)            18-00284-5-SWH
              Name

 3.225    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,600.00
          Andrew Tyson                                                        Contingent
          985 Evans Road                                                      Unliquidated
          Nashville, NC 27856                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.226    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $104.26
          Uline                                                               Contingent
          Attn: Manager or Agent                                              Unliquidated
          2200 S. Lakeside Dr                                                 Disputed
          Waukegan, IL 60085
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.227    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $140.00
          Unifirst Corp.                                                      Contingent
          Attn: Manager or Agent                                              Unliquidated
          1821 Dawson Street                                                  Disputed
          Wilmington, NC 28403
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.228    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,848.43
          United Rentals                                                      Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 100711                                                     Disputed
          Atlanta, GA 30384-0711
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.229    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,300.00
          Universal Truckload, Inc.                                           Contingent
          Attn: Manager or Agent                                              Unliquidated
          12755 East Nince Mile Rd.                                           Disputed
          Warren, MI 48089
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.230    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,000.00
          US Logistics, LLC                                                   Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 14309                                                      Disputed
          Cincinnati, OH 45250
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.231    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,127.07
          Vaughn Belting Company, Inc.                                        Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 5505                                                       Disputed
          Spartanburg, SC 29304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 35 of 37
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy




                                                                                                                                           EXHIBIT B
  Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                                    Page 102
                                                                     of 167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                           Page 61 of
                                                                          96
 Debtor       WAYNE BAILEY, INC.                                                                      Case number (if known)            18-00284-5-SWH
              Name

 3.232    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $18,854.71
          Volm Bag Co., Inc.                                                  Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 400                                                        Disputed
          Antigo, WI 54409
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.233    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $24,444.98
          Wellman Oil & Propane Co                                            Contingent
          Attn: Manager or Agent                                              Unliquidated
          P.O. Box 780                                                        Disputed
          Clinton, NC 28329
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.234    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $20,808.00
          Werner Enterprises Inc.                                             Contingent
          Attn: Manager or Agent                                              Unliquidated
          14507 Frontier Road                                                 Disputed
          Omaha, NE 68138
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.235    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,000.00
          White Falcon Solutions, Inc.                                        Contingent
          Attn: Manager or Agent                                              Unliquidated
          223 South Golden State Blvd.                                        Disputed
          Turlock, CA 95380
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.236    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,922.46
          Whiteville Forklift & Equip.                                        Contingent
          Attn: Manager or Agent                                              Unliquidated
          344 Vinson Road                                                     Disputed
          Whiteville, NC 28472
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.237    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $140.16
          Whiteville Janitorial Supply                                        Contingent
          Attn: Manager or Agent                                              Unliquidated
          1940 S. Madison St.                                                 Disputed
          Whiteville, NC 28472
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.238    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,895.50
          Williamson, Walton & Scott LLP                                      Contingent
          Attn: Manager or Agent                                              Unliquidated
          136 Washington Street                                               Disputed
          Whiteville, NC 28472
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 36 of 37
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy




                                                                                                                                           EXHIBIT B
  Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                                      Page 103
                                                                     of 167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                           Page 62 of
                                                                          96
 Debtor       WAYNE BAILEY, INC.                                                                      Case number (if known)            18-00284-5-SWH
              Name

 3.239     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $1,957.54
           Willson International Limited
           Attn: Manager or Agent                                             Contingent
           2345 Argentia Road Suite 201                                       Unliquidated
           Mississauga, Ontario L5N 8KA                                       Disputed
           Canada
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.240     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $24,377.90
           J. Roland Wood                                                     Contingent
           2500 Beasley Road                                                  Unliquidated
           Benson, NC 27504                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.241     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $2,500.00
           Alice Wooten                                                       Contingent
           160 Kissam Lane                                                    Unliquidated
           Evergreen, NC 28438                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.242     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $468.00
           Wright Trans, Inc.                                                 Contingent
           Attn: Manager or Agent                                             Unliquidated
           P.O. Box 4269                                                      Disputed
           San Clemente, CA 92674
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.243     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $991.47
           Zep Manufacturing                                                  Contingent
           Attn: Manager or Agent                                             Unliquidated
           PO Box 40462*9                                                     Disputed
           Atlanta, GA 30384
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                      related creditor (if any) listed?              account number, if
                                                                                                                                                     any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                       93,842.64
 5b. Total claims from Part 2                                                                            5b.    +   $                   14,776,326.05

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                      14,870,168.69



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 37 of 37
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy




                                                                                                                                           EXHIBIT B
 Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                      Page 104
                                                                    of 167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                            Page 63 of
                                                                          96
 Fill in this information to identify the case:

 Debtor name         WAYNE BAILEY, INC.

                                                    EASTERN DISTRICT OF NORTH CAROLINA - WILMINGTON
 United States Bankruptcy Court for the:            DIVISION

 Case number (if known)         18-00284-5-SWH
                                                                                                                                Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                     State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired
                                                                                lease

 2.1.         State what the contract or                  Equipment lease
              lease is for and the nature of
              the debtor's interest
                                                                                     Alliance Funding Group, Inc.
                  State the term remaining                                           Attn: Manager or Agent
                                                                                     3745 W. Chapman Avenue
              List the contract number of any                                        Suite 200
                    government contract                                              Orange, CA 92868


 2.2.         State what the contract or                  Equipment lease
              lease is for and the nature of
              the debtor's interest

                  State the term remaining                                           Ascentium Capital, LLC
                                                                                     Attn: Mgr., Officer or Agt.
              List the contract number of any                                        23970 Hwy 59 N., 2nd Fl.
                    government contract                                              Kingwood, TX 77339-1535


 2.3.         State what the contract or                  Lease of forklift
              lease is for and the nature of
              the debtor's interest

                  State the term remaining                                           Atlantic Coast Toyotalift
                                                                                     Attn: Manager or Agent
              List the contract number of any                                        P.O. Box B
                    government contract                                              High Point, NC 27260


 2.4.         State what the contract or                  Equipment lease
              lease is for and the nature of
              the debtor's interest

                  State the term remaining                                           Axis Capital, Inc.
                                                                                     Attn: Manager or Agent
              List the contract number of any                                        308 N. Locust St., Ste 100
                    government contract                                              Grand Island, NE 68801




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 5
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy




                                                                                                                          EXHIBIT B
  Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                   Page 105
                                                                     of 167
         Case 18-00284-5-SWH                             Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                         Page 64 of
                                                                          96
 Debtor 1 WAYNE BAILEY, INC.                                                                   Case number (if known)   18-00284-5-SWH
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.5.        State what the contract or                   Equipment Lease
             lease is for and the nature of
             the debtor's interest
                                                                                       Bank of the West
                  State the term remaining                                             Attn: Manager or Agent
                                                                                       475 Sansome Street
             List the contract number of any                                           19th Floor
                   government contract                                                 San Francisco, CA 94111-3112


 2.6.        State what the contract or                   Equipment lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                             BB&T Commercial Equip.Cap.
                                                                                       Attn: Mgr., Agt. or Officer
             List the contract number of any                                           2 Great Valley Parkway, Suite
                   government contract                                                 Malvern, PA 19355


 2.7.        State what the contract or                   Capital Lease
             lease is for and the nature of               $300,000
             the debtor's interest

                  State the term remaining                                             Edwards Brothers Prop. LLC
                                                                                       Attn: Manager or Agent
             List the contract number of any                                           305 E. Oliver Street
                   government contract                                                 Whiteville, NC 28472


 2.8.        State what the contract or                   Equipment lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                             Financial Pacific Leasing
                                                                                       Attn: Mgr, Agt or Officer
             List the contract number of any                                           3455 S. 344th Way #300
                   government contract                                                 Federal Way, WA 98001-9546


 2.9.        State what the contract or                   Lease of 2014 Ford
             lease is for and the nature of               Transit Conn Van, VIN#
             the debtor's interest                        39190

                  State the term remaining                                             Ford Credit
                                                                                       Attn: Manager or Agent
             List the contract number of any                                           PO Box 105697
                   government contract                                                 Atlanta, GA 30348


 2.10.       State what the contract or                   Bin lease
             lease is for and the nature of
             the debtor's interest
                                                                                       Gore & Assoc. Management
                  State the term remaining                                             Attn: Manager or Agent
                                                                                       PO Box 2001
             List the contract number of any                                           Whiteville, NC 28472
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                          Page 2 of 5
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy




                                                                                                                         EXHIBIT B
  Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                  Page 106
                                                                     of 167
         Case 18-00284-5-SWH                             Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                        Page 65 of
                                                                          96
 Debtor 1 WAYNE BAILEY, INC.                                                                  Case number (if known)   18-00284-5-SWH
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

                    government contract


 2.11.       State what the contract or                   Capital Lease of #2 Draw
             lease is for and the nature of               Refrigeration
             the debtor's interest                        $131,279.89

                  State the term remaining                                            Huntington Technology Finance
                                                                                      Attn: Manager or Agent
             List the contract number of any                                          P.O. Box 2017
                   government contract                                                Bloomfield Hills, MI 48303


 2.12.       State what the contract or                   Lease of Kerian Sizer
             lease is for and the nature of               $22,481.29
             the debtor's interest

                  State the term remaining                                            M2 Funding
                                                                                      Attn: Manager or Agent
             List the contract number of any                                          175 N. Patrick Blvd, Ste. 140
                   government contract                                                Brookfield, WI 53045


 2.13.       State what the contract or                   Bin lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                            Millstream Farms
                                                                                      Attn: Manager or Agent
             List the contract number of any                                          1131 Timothy Road
                   government contract                                                Dunn, NC 28334


 2.14.       State what the contract or                   Acct#
             lease is for and the nature of               Land & Building
             the debtor's interest

                  State the term remaining                                            N.L. Daughtry Fertilizer Co.
                                                                                      Attn: Manager or Agent
             List the contract number of any                                          621 Lisbon Street
                   government contract                                                Clinton, NC 28328


 2.15.       State what the contract or                   Bin lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                            Pawnee Leasing Corporation
                                                                                      Attn: Manager or Agent
             List the contract number of any                                          700 Centre Avenue
                   government contract                                                Fort Collins, CO 80526


 2.16.       State what the contract or                   Capital Lease of 1st        PNC Equipment Finance
             lease is for and the nature of               drawer Refrigeration        Attn: Managing Agent
             the debtor's interest                        $220,919.46                 655 Business Center Drive
                                                                                      Horsham, PA 19044
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                         Page 3 of 5
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy




                                                                                                                        EXHIBIT B
  Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                  Page 107
                                                                     of 167
         Case 18-00284-5-SWH                             Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                        Page 66 of
                                                                          96
 Debtor 1 WAYNE BAILEY, INC.                                                                  Case number (if known)   18-00284-5-SWH
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.17.       State what the contract or                   Equipment lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                            Susquehanna Commercial Finance
                                                                                      Attn: Manager, Agent, Officer
             List the contract number of any                                          2 Country View
                   government contract                                                Malvern, PA 19355


 2.18.       State what the contract or                   Forklift lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                            Toyota Motor Credit
                                                                                      Attn: Manager or Agent
             List the contract number of any                                          PO Box 2431
                   government contract                                                Carol Stream, IL 60132


 2.19.       State what the contract or                   ADT Security Services
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                            Tyco Integrated Security, LLC
                                                                                      Attn: Manager or Agent
             List the contract number of any                                          P.O. Box 96041
                   government contract                                                Charlotte, NC 28296-0041


 2.20.       State what the contract or                   2017 Tennant Sweeper
             lease is for and the nature of               Model #S30
             the debtor's interest

                  State the term remaining                                            Wells Fargo Vendor Financial
                                                                                      Attn: Mgr, Officer or Agent
             List the contract number of any                                          P.O. Box 35701
                   government contract                                                Billings, MT 59107


 2.21.       State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                            Wooten Land & Timber, L.L.C.
                                                                                      Attn: Manager or Agent
             List the contract number of any                                          P.O. Box 467
                   government contract                                                Chadbourn, NC 28431




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                         Page 4 of 5
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy




                                                                                                                        EXHIBIT B
  Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                 Page 108
                                                                     of 167
         Case 18-00284-5-SWH                             Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                       Page 67 of
                                                                          96
 Debtor 1 WAYNE BAILEY, INC.                                                                 Case number (if known)   18-00284-5-SWH
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.22.       State what the contract or
             lease is for and the nature of
             the debtor's interest
                                                                                     Wooten's Business Equipment
                  State the term remaining                                           Leasing, LLC
                                                                                     Attn: Manager or Agent
             List the contract number of any                                         P.O. Box 467
                   government contract                                               Chadbourn, NC 28431


 2.23.       State what the contract or                   Lease of land and
             lease is for and the nature of               building
             the debtor's interest

                  State the term remaining
                                                                                     Alice Wooten
             List the contract number of any                                         160 Kissam Lane
                   government contract                                               Evergreen, NC 28438




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 5 of 5
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy




                                                                                                                       EXHIBIT B
 Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                   Page 109
                                                                    of 167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                        Page 68 of
                                                                          96
 Fill in this information to identify the case:

 Debtor name         WAYNE BAILEY, INC.

                                                    EASTERN DISTRICT OF NORTH CAROLINA - WILMINGTON
 United States Bankruptcy Court for the:            DIVISION

 Case number (if known)         18-00284-5-SWH
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                  Name                            Check all schedules
                                                                                                                                that apply:

    2.1      Alice Wooten                      160 Kissam Lane                                  Branch Banking &                D       2.2
                                               Evergreen, NC 28438                              Trust                            E/F
                                                                                                                                G



    2.2      Alice Wooten                      160 Kissam Lane                                  Cape Fear Farm Credit           D       2.3
                                               Evergreen, NC 28438                                                               E/F
                                                                                                                                G



    2.3      Alice Wooten                      160 Kissam Lane                                  CFG Financial                   D       2.4
                                               Evergreen, NC 28438                              Services, LLC                    E/F
                                                                                                                                G



    2.4      Alice Wooten                      160 Kissam Lane                                  Millstream Farms                D       2.10
                                               Evergreen, NC 28438                                                               E/F
                                                                                                                                G



    2.5      George G.                         160 Kissam Lane                                  Branch Banking &                D       2.2
             Wooten                            Evergreen, NC 28438                              Trust                            E/F
                                                                                                                                G



Official Form 206H                                                       Schedule H: Your Codebtors                                          Page 1 of 2
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy




                                                                                                                     EXHIBIT B
  Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                            Page 110
                                                                     of 167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                 Page 69 of
                                                                          96
 Debtor       WAYNE BAILEY, INC.                                                       Case number (if known)   18-00284-5-SWH


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      George G.                         160 Kissam Lane                              Cape Fear Farm Credit        D       2.3
             Wooten                            Evergreen, NC 28438                                                        E/F
                                                                                                                         G



    2.7      George G.                         160 Kissam Lane                              CFG Financial                D       2.4
             Wooten                            Evergreen, NC 28438                          Services, LLC                 E/F
                                                                                                                         G



    2.8      George G.                         160 Kissam Lane                              Millstream Farms             D       2.10
             Wooten                            Evergreen, NC 28438                                                        E/F
                                                                                                                         G



    2.9      Texas Sweet                       P.O. Box 467                                 CFG Financial                D       2.4
             Potato Dist. LLC                  Chadbourn, NC 28431                          Services, LLC                 E/F
                                                                                                                         G



    2.10     Wooten Land &                     Attn: Manager or Agent                       Cape Fear Farm Credit        D       2.3
             Timber, L.L.C.                    P.O. Box 467                                                               E/F
                                               Chadbourn, NC 28431
                                                                                                                         G




    2.11     Wooten Land &                     Attn: Manager or Agent                       CFG Financial                D       2.4
             Timber, L.L.C.                    P.O. Box 467                                 Services, LLC                 E/F
                                               Chadbourn, NC 28431
                                                                                                                         G




    2.12     Wooten Land &                     Attn: Manager or Agent                       Millstream Farms             D       2.10
             Timber, L.L.C.                    P.O. Box 467                                                               E/F
                                               Chadbourn, NC 28431
                                                                                                                         G




Official Form 206H                                                      Schedule H: Your Codebtors                                   Page 2 of 2
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy




                                                                                                                 EXHIBIT B
 Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                          Page 111
                                                                    of 167
         Case 18-00284-5-SWH                             Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                Page 70 of
                                                                          96


 Fill in this information to identify the case:

 Debtor name         WAYNE BAILEY, INC.

                                                    EASTERN DISTRICT OF NORTH CAROLINA - WILMINGTON
 United States Bankruptcy Court for the:            DIVISION

 Case number (if known)         18-00284-5-SWH
                                                                                                                                    Check if this is an
                                                                                                                                       amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                   04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                      Gross revenue
       which may be a calendar year                                                            Check all that apply                    (before deductions and
                                                                                                                                       exclusions)

       From the beginning of the fiscal year to filing date:                                    Operating a business                          $1,904,685.00
       From 1/01/2018 to Filing Date
                                                                                                Other


       For prior year:                                                                          Operating a business                        $36,957,798.00
       From 1/01/2017 to 12/31/2017
                                                                                                Other


       For year before that:                                                                    Operating a business                        $43,015,522.00
       From 1/01/2016 to 12/31/2016
                                                                                                Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue       Gross revenue from
                                                                                                                                       each source
                                                                                                                                       (before deductions and
                                                                                                                                       exclusions)

       From the beginning of the fiscal year to filing date:                                   Trinity Frozen Foods, LLC
       From 1/01/2018 to Filing Date                                                           interest payment                                   $38,250.00


       For prior year:                                                                         Trinity Frozen Foods interest
       From 1/01/2017 to 12/31/2017                                                            payment                                            $33,750.00


 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 1
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy




                                                                                                                               EXHIBIT B
  Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                                  Page 112
                                                                     of 167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                         Page 71 of
                                                                          96
 Debtor       WAYNE BAILEY, INC.                                                                        Case number (if known) 18-00284-5-SWH




3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               See attached Exhibit E                                                                              $0.00          Secured debt
                                                                                                                                  Unsecured loan repayments
                                                                                                                                  Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other


4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
   may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    See attached Exhibit F                                                                              $0.00


5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                              Describe of the Property                                       Date                 Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

       None.
               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address
       7.1.                                                                                                                            Pending
                                                                                                                                       On appeal
                                                                                                                                       Concluded


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




                                                                                                                                      EXHIBIT B
 Case 18-00284-5-SWH                                  Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                          Page 113
                                                                     of 167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                Page 72 of
                                                                          96
 Debtor       WAYNE BAILEY, INC.                                                                        Case number (if known) 18-00284-5-SWH



               Case title                                       Nature of case             Court or agency's name and          Status of case
               Case number                                                                 address
       7.2.    The Foreclosure of the Deed of                   Foreclosure                Columbus County Superior               Pending
               Trust executed by George G.                                                 Court                                On appeal
               Wooten, Jr. and wife, Alice K.
                                                                                                                                Concluded
               Wooten, Wayne Bailey, Inc., fka
               as W.E. Bailey & Son, Inc., and
               Wooten Land & Timber, LLC,
               recorded in Deed of Trust Book
               1094, Page 639, as modified in
               Book 1147, Page 252,
               Columbus County Registry
               17 SP 151

       7.3.    The Foreclosure of the Deed of                   Foreclosure                Columbus County Superior               Pending
               Trust executed by Wooten Land                                               Court                                On appeal
               & Timber, L.L.C., Wayne Bailey,
                                                                                                                                Concluded
               Inc., fka as W.E. Bailey & Son,
               Inc., and Wayne Bailey, Inc., as
               successor by merger to Pride of
               Sampson, Inc., recorded in
               Deed of Trust Book 1023, Page
               1, Columbus County Registry
               17 SP 152

       7.4.    The Simultaneous Foreclosure                     Foreclosure                Columbus County Superior               Pending
               of the Deed of Trust executed                                               Court                                On appeal
               by Wooten Land & Timber,
                                                                                                                                Concluded
               L.L.C., Wayne Bailey, Inc., fka
               as W.E. Bailey & Son, Inc., and
               Wayne Bailey, Inc. as
               successor by merger to Pride of
               Sampson, Inc., recorded in
               Deed of Trust Book 1071, Page
               897, as modified in Book 1147,
               Page 236, Columbus County
               Registry, and the Deed of Trust
               executed by George G. Wooten,
               Jr., Alice K. Wooten, Wayne
               Bailey, Inc. fka W.E. Bailey &
               Son, Inc., and Wooten Land and
               Timber L.L.C. in Book 1094,
               Page
               17 SP 150

       7.5.    The Foreclosure of the Deed of                   Foreclosure                Sampson County Superior              Pending
               Trust executed by Pride of                                                  Court                                On appeal
               Sampson, Inc. now known as
               Wayne Bailey, Inc., recorded in
                                                                                                                                  Concluded

               Book 1638, Page 533,
               Sampson County Registry, as
               modified in Book 1965, page 1
               17 SP 148

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None

 Part 4:      Certain Gifts and Charitable Contributions



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 3
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy




                                                                                                                               EXHIBIT B
Case 18-00284-5-SWH    Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16            Page 114
                                      of 167
     Case 18-00284-5-SWH   Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36   Page 73 of
                                            96




                                                                      EXHIBIT B
 Case 18-00284-5-SWH                                  Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                             Page 115
                                                                     of 167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                       Page 74 of
                                                                          96
 Debtor        WAYNE BAILEY, INC.                                                                        Case number (if known) 18-00284-5-SWH



                Who was paid or who received                         If not money, describe any property transferred           Dates              Total amount or
                the transfer?                                                                                                                              value
                Address
       11.1.                                                                                                                   January 19,
                                                                                                                               2018
                                                                                                                               See
                Stubbs & Perdue, P.A.                                                                                          additional
                310 Craven Street                                                                                              information
                PO Box 1654                                                                                                    in Attorney's
                New Bern, NC 28563-1654                                                                                        Affidavit              $44,000.00

                Email or website address


                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
               Who received transfer?                           Description of property transferred or                   Date transfer            Total amount or
               Address                                          payments received or debts paid in exchange              was made                          value
       13.1                                                     Approximatley 37.8 acres in Clinton, North
       .    Vette Investments, LLC                              Carolina
               22336 John Gamble Road                           PIN 12065068005, 12065062001,                            November 20,
               Cornelius, NC 28031                              12065068006, 12088272003                                 2017                       $620,000.00

               Relationship to debtor
               3rd party


 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 5
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy




                                                                                                                                       EXHIBIT B
  Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                           Page 116
                                                                     of 167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                  Page 75 of
                                                                          96
 Debtor        WAYNE BAILEY, INC.                                                                       Case number (if known) 18-00284-5-SWH



           No. Go to Part 9.
       Yes. Fill in the information below.

                 Facility name and address                      Nature of the business operation, including type of services          If debtor provides meals
                                                                the debtor provides                                                   and housing, number of
                                                                                                                                      patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
       Yes. State the nature of the information collected and retained.
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

       No. Go to Part 10.
           Yes. Does the debtor serve as plan administrator?

                     No Go to Part 10.
                     Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Wayne Bailey Inc. 401k Plan                                                                EIN: 831020

                    Has the plan been terminated?
                     No
                     Yes

 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                 Financial Institution name and                 Last 4 digits of          Type of account or          Date account was            Last balance
                 Address                                        account number            instrument                  closed, sold,           before closing or
                                                                                                                      moved, or                        transfer
                                                                                                                      transferred
       18.1.     PNC                                            XXXX-1979                  Checking                  December 2017                         $0.00
                                                                                           Savings
                                                                                           Money Market
                                                                                           Brokerage
                                                                                           Other

       18.2.     SunTrust Bank                                  XXXX-5592                  Checking                  11/1/2017                             $0.00
                 Wilmington                                                                Savings
                                                                                           Money Market
                                                                                           Brokerage
                                                                                           Other

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 6
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy




                                                                                                                                  EXHIBIT B
 Case 18-00284-5-SWH                                  Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                           Page 117
                                                                     of 167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                  Page 76 of
                                                                          96
 Debtor      WAYNE BAILEY, INC.                                                                         Case number (if known) 18-00284-5-SWH




       None
       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


       None
       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
       Mannis Custom Builders, Inc.                                  Kathy Mannis                         6,858 18bu equivalent bins of         No
       5880 Crestline Road                                                                                #1 sweet potatoes                     Yes
       Laurinburg, NC 28352                                                                               1,854 18bu equivalent bins of
                                                                                                          cantors

       Crop Production Services                                      Roger Lane                           446 - 38 bushel bins of sweet         No
       P.O. Box 457                                                                                       potatoes                              Yes
       Clinton, NC 28329



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None
       Owner's name and address                                      Location of the property             Describe the property                            Value
       See attached Exhibit G                                                                                                                              $0.00



 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
       Yes. Provide details below.
       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
       Yes. Provide details below.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 7
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy




                                                                                                                                  EXHIBIT B
 Case 18-00284-5-SWH                                  Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                                    Page 118
                                                                     of 167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                         Page 77 of
                                                                          96
 Debtor      WAYNE BAILEY, INC.                                                                         Case number (if known) 18-00284-5-SWH




       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.
             Texas Sweet Potato                                                                                EIN:         XX-XXXXXXX
             Distributing, LLC
             P.O. Box 467                                                                                      From-To      December 30, 2010 to present
             Chadbourn, NC 28431


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Thompson Price & Co.                                                                                                       20 years
                    Attn: Manager or Agent
                    P.O. Box 398
                    Whiteville, NC 28472

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

             None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       Thompson Price & Co.                                                                                                       Audit dated August
                    Attn: Manager or Agent                                                                                                     22, 2017
                    P.O. Box 398                                                                                                               Audit dated
                    Whiteville, NC 28472                                                                                                       December 31, 2016

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

             None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

             None

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 8
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy




                                                                                                                                     EXHIBIT B
 Case 18-00284-5-SWH                                  Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                            Page 119
                                                                     of 167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                   Page 78 of
                                                                          96
 Debtor      WAYNE BAILEY, INC.                                                                         Case number (if known) 18-00284-5-SWH



       Name and address
       26d.1.       CFG Financial Services, LLC
                    Attn: Mgr, Agent or Officer
                    100 Elks Club Road
                    Brevard, NC 28712
       26d.2.       Cape Fear Farm Credit
                    Attn: Mgr, Officer or Agent
                    P.O. Box 2405
                    Fayetteville, NC 28302

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

       No
           Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory
       27.1 Donnie Griffin
       .                                                                                    1/7/2018                 $2,685,020.77

                Name and address of the person who has possession of
                inventory records
                Debtor



       27.2 Donnie Griffin
       .                                                                                    10/29/2017               $2,269,528.34

                Name and address of the person who has possession of
                inventory records
                Debtor



28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       George G. Wooten                               160 Kissam Lane                                     President, Director, Shareholder      70.28%
                                                      Evergreen, NC 28438                                                                       shareholder

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Wooten, George III                             P.O. Box 130                                        Vice President
                                                      Chadbourn, NC 28431

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Wooten, Adam                                   P.O. Box 130                                        Secretary-Treasurer
                                                      Chadbourn, NC 28431



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


       No
           Yes. Identify below.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy




                                                                                                                                 EXHIBIT B
  Case 18-00284-5-SWH                                 Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16                                            Page 120
                                                                     of 167
          Case 18-00284-5-SWH                            Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36                                   Page 79 of
                                                                          96
 Debtor      WAYNE BAILEY, INC.                                                                         Case number (if known) 18-00284-5-SWH



       Name                                           Address                                             Position and nature of any       Period during which
                                                                                                          interest                         position or interest
                                                                                                                                           was held
       Wooten, Adam                                   P.O. Box 130                                        Shareholder                      transfered stock to
                                                      Chadbourn, NC 28431                                                                  sisters in 2016

       Name                                           Address                                             Position and nature of any       Period during which
                                                                                                          interest                         position or interest
                                                                                                                                           was held
       Wooten, George III                             P.O. Box 130                                        Shareholder                      transfered stock to
                                                      Chadbourn, NC 28431                                                                  sisters in 2016


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

       No
           Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value
       30.1 See attached Exhibit F
       .

               Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
       Yes. Identify below.
    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
       Yes. Identify below.
    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 10
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy




                                                                                                                                 EXHIBIT B
Case 18-00284-5-SWH   Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16   Page 121
                                     of 167




                                                              EXHIBIT B
Case 18-00284-5-SWH    Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16            Page 122
                                      of 167
     Case 18-00284-5-SWH   Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36   Page 80 of
                                            96




                                                                      EXHIBIT B
Case 18-00284-5-SWH    Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16            Page 123
                                      of 167
     Case 18-00284-5-SWH   Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36   Page 81 of
                                            96




                                                                      EXHIBIT B
Case 18-00284-5-SWH    Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16            Page 124
                                      of 167
     Case 18-00284-5-SWH   Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36   Page 82 of
                                            96




                                                                      EXHIBIT B
Case 18-00284-5-SWH    Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16            Page 125
                                      of 167
     Case 18-00284-5-SWH            EXHIBIT
                           Doc 56 Filed      F
                                        01/30/18 Entered 01/30/18 22:37:36   Page 83 of
                                            96




                                                                      EXHIBIT B
Case 18-00284-5-SWH    Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16            Page 126
                                      of 167
     Case 18-00284-5-SWH          EXHIBIT
                           Doc 56 Filed     F
                                        01/30/18 Entered 01/30/18 22:37:36   Page 84 of
                                            96




                                                                      EXHIBIT B
Case 18-00284-5-SWH    Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16            Page 127
                                      of 167
     Case 18-00284-5-SWH   Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36   Page 85 of
                                            96




                                                                      EXHIBIT B
Case 18-00284-5-SWH    Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16            Page 128
                                      of 167
     Case 18-00284-5-SWH   Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36   Page 86 of
                                            96




                                                                      EXHIBIT B
Case 18-00284-5-SWH    Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16            Page 129
                                      of 167
     Case 18-00284-5-SWH   Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36   Page 87 of
                                            96




                                                                      EXHIBIT B
Case 18-00284-5-SWH    Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16            Page 130
                                      of 167
     Case 18-00284-5-SWH   Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36   Page 88 of
                                            96




                                                                      EXHIBIT B
Case 18-00284-5-SWH    Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16            Page 131
                                      of 167
     Case 18-00284-5-SWH   Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36   Page 89 of
                                            96




                                                                      EXHIBIT B
Case 18-00284-5-SWH    Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16            Page 132
                                      of 167
     Case 18-00284-5-SWH   Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36   Page 90 of
                                            96




                                                                      EXHIBIT B
Case 18-00284-5-SWH    Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16            Page 133
                                      of 167
     Case 18-00284-5-SWH   Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36   Page 91 of
                                            96




                                                                      EXHIBIT B
Case 18-00284-5-SWH    Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16            Page 134
                                      of 167
     Case 18-00284-5-SWH   Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36   Page 92 of
                                            96




                                                                      EXHIBIT B
Case 18-00284-5-SWH    Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16            Page 135
                                      of 167
     Case 18-00284-5-SWH   Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36   Page 93 of
                                            96




                                                                      EXHIBIT B
Case 18-00284-5-SWH    Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16            Page 136
                                      of 167
     Case 18-00284-5-SWH   Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36   Page 94 of
                                            96




                                                                      EXHIBIT B
Case 18-00284-5-SWH    Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16            Page 137
                                      of 167
     Case 18-00284-5-SWH   Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36   Page 95 of
                                            96




                                                                      EXHIBIT B
Case 18-00284-5-SWH    Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16            Page 138
                                      of 167
     Case 18-00284-5-SWH   Doc 56 Filed 01/30/18 Entered 01/30/18 22:37:36   Page 96 of
                                            96




                                                                      EXHIBIT B
Case 18-00284-5-SWH    Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16             Page 139
                                      of 167
     Case 18-00284-5-SWH   Doc 57 Filed 01/30/18 Entered 01/30/18 22:41:30   Page 1 of 1




                                                                       EXHIBIT B
Case 18-00284-5-SWH       Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16          Page 140
                                         of 167
    Case 18-00284-5-SWH    Doc 67 Filed 02/01/18 Entered 02/01/18 11:29:25   Page 1 of 28




                                                                       EXHIBIT B
Case 18-00284-5-SWH       Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16          Page 141
                                         of 167
    Case 18-00284-5-SWH    Doc 67 Filed 02/01/18 Entered 02/01/18 11:29:25   Page 2 of 28




                                                                       EXHIBIT B
Case 18-00284-5-SWH       Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16          Page 142
                                         of 167
    Case 18-00284-5-SWH    Doc 67 Filed 02/01/18 Entered 02/01/18 11:29:25   Page 3 of 28




                                                                       EXHIBIT B
Case 18-00284-5-SWH       Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16          Page 143
                                         of 167
    Case 18-00284-5-SWH    Doc 67 Filed 02/01/18 Entered 02/01/18 11:29:25   Page 4 of 28




                                                                       EXHIBIT B
Case 18-00284-5-SWH       Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16          Page 144
                                         of 167
    Case 18-00284-5-SWH    Doc 67 Filed 02/01/18 Entered 02/01/18 11:29:25   Page 5 of 28




                                                                       EXHIBIT B
Case 18-00284-5-SWH       Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16          Page 145
                                         of 167
    Case 18-00284-5-SWH    Doc 67 Filed 02/01/18 Entered 02/01/18 11:29:25   Page 6 of 28




                                                                       EXHIBIT B
Case 18-00284-5-SWH       Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16          Page 146
                                         of 167
    Case 18-00284-5-SWH    Doc 67 Filed 02/01/18 Entered 02/01/18 11:29:25   Page 7 of 28




                                                                       EXHIBIT B
Case 18-00284-5-SWH       Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16          Page 147
                                         of 167
    Case 18-00284-5-SWH    Doc 67 Filed 02/01/18 Entered 02/01/18 11:29:25   Page 8 of 28




                                                                       EXHIBIT B
Case 18-00284-5-SWH       Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16          Page 148
                                         of 167
    Case 18-00284-5-SWH    Doc 67 Filed 02/01/18 Entered 02/01/18 11:29:25   Page 9 of 28




                                                                       EXHIBIT B
Case 18-00284-5-SWH    Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16            Page 149
                                      of 167
     Case 18-00284-5-SWH   Doc 67 Filed 02/01/18 Entered 02/01/18 11:29:25   Page 10 of
                                            28




                                                                      EXHIBIT B
Case 18-00284-5-SWH    Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16            Page 150
                                      of 167
     Case 18-00284-5-SWH   Doc 67 Filed 02/01/18 Entered 02/01/18 11:29:25   Page 11 of
                                            28




                                                                      EXHIBIT B
Case 18-00284-5-SWH    Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16            Page 151
                                      of 167
     Case 18-00284-5-SWH   Doc 67 Filed 02/01/18 Entered 02/01/18 11:29:25   Page 12 of
                                            28




                                                                      EXHIBIT B
Case 18-00284-5-SWH    Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16            Page 152
                                      of 167
     Case 18-00284-5-SWH   Doc 67 Filed 02/01/18 Entered 02/01/18 11:29:25   Page 13 of
                                            28




                                                                      EXHIBIT B
Case 18-00284-5-SWH    Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16            Page 153
                                      of 167
     Case 18-00284-5-SWH   Doc 67 Filed 02/01/18 Entered 02/01/18 11:29:25   Page 14 of
                                            28




                                                                      EXHIBIT B
Case 18-00284-5-SWH    Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16            Page 154
                                      of 167
     Case 18-00284-5-SWH   Doc 67 Filed 02/01/18 Entered 02/01/18 11:29:25   Page 15 of
                                            28




                                                                      EXHIBIT B
Case 18-00284-5-SWH    Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16            Page 155
                                      of 167
     Case 18-00284-5-SWH   Doc 67 Filed 02/01/18 Entered 02/01/18 11:29:25   Page 16 of
                                            28




                                                                      EXHIBIT B
Case 18-00284-5-SWH    Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16            Page 156
                                      of 167
     Case 18-00284-5-SWH   Doc 67 Filed 02/01/18 Entered 02/01/18 11:29:25   Page 17 of
                                            28




                                                                      EXHIBIT B
Case 18-00284-5-SWH    Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16            Page 157
                                      of 167
     Case 18-00284-5-SWH   Doc 67 Filed 02/01/18 Entered 02/01/18 11:29:25   Page 18 of
                                            28




                                                                      EXHIBIT B
Case 18-00284-5-SWH    Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16            Page 158
                                      of 167
     Case 18-00284-5-SWH   Doc 67 Filed 02/01/18 Entered 02/01/18 11:29:25   Page 19 of
                                            28




                                                                      EXHIBIT B
Case 18-00284-5-SWH    Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16            Page 159
                                      of 167
     Case 18-00284-5-SWH   Doc 67 Filed 02/01/18 Entered 02/01/18 11:29:25   Page 20 of
                                            28




                                                                      EXHIBIT B
Case 18-00284-5-SWH    Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16            Page 160
                                      of 167
     Case 18-00284-5-SWH   Doc 67 Filed 02/01/18 Entered 02/01/18 11:29:25   Page 21 of
                                            28




                                                                      EXHIBIT B
Case 18-00284-5-SWH    Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16            Page 161
                                      of 167
     Case 18-00284-5-SWH   Doc 67 Filed 02/01/18 Entered 02/01/18 11:29:25   Page 22 of
                                            28




                                                                      EXHIBIT B
Case 18-00284-5-SWH    Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16            Page 162
                                      of 167
     Case 18-00284-5-SWH   Doc 67 Filed 02/01/18 Entered 02/01/18 11:29:25   Page 23 of
                                            28




                                                                      EXHIBIT B
Case 18-00284-5-SWH    Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16            Page 163
                                      of 167
     Case 18-00284-5-SWH   Doc 67 Filed 02/01/18 Entered 02/01/18 11:29:25   Page 24 of
                                            28




                                                                      EXHIBIT B
Case 18-00284-5-SWH    Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16            Page 164
                                      of 167
     Case 18-00284-5-SWH   Doc 67 Filed 02/01/18 Entered 02/01/18 11:29:25   Page 25 of
                                            28




                                                                      EXHIBIT B
Case 18-00284-5-SWH    Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16            Page 165
                                      of 167
     Case 18-00284-5-SWH   Doc 67 Filed 02/01/18 Entered 02/01/18 11:29:25   Page 26 of
                                            28




                                                                      EXHIBIT B
Case 18-00284-5-SWH    Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16            Page 166
                                      of 167
     Case 18-00284-5-SWH   Doc 67 Filed 02/01/18 Entered 02/01/18 11:29:25   Page 27 of
                                            28




                                                                      EXHIBIT B
Case 18-00284-5-SWH    Doc 900 Filed 03/13/19 Entered 03/13/19 13:49:16            Page 167
                                      of 167
     Case 18-00284-5-SWH   Doc 67 Filed 02/01/18 Entered 02/01/18 11:29:25   Page 28 of
                                            28




                                                                      EXHIBIT B
